 



Exhibit 10.1
 
AMENDED AND RESTATED
CREDIT AGREEMENT
among
TISHMAN SPEYER ARCHSTONE-SMITH MULTIFAMILY GUARANTOR, L.P.,
TISHMAN SPEYER ARCHSTONE-SMITH MULTIFAMILY PARALLEL GUARANTOR, L.L.C.,
TISHMAN SPEYER ARCHSTONE-SMITH MULTIFAMILY PRINCIPAL, L.P.,
TISHMAN SPEYER ARCHSTONE-SMITH MULTIFAMILY NOMINEE (GP), L.L.C.,
TISHMAN SPEYER ARCHSTONE-SMITH MULTIFAMILY NOMINEE, L.P.,
TISHMAN SPEYER ARCHSTONE-SMITH MULTIFAMILY HOLDINGS I CORP.,
TISHMAN SPEYER ARCHSTONE-SMITH MULTIFAMILY SERIES I TRUST,
TISHMAN SPEYER ARCHSTONE-SMITH MULTIFAMILY SERIES II, L.L.C.,
TISHMAN SPEYER ARCHSTONE-SMITH MULTIFAMILY SERIES III, L.L.C.,
TISHMAN SPEYER ARCHSTONE-SMITH MULTIFAMILY SERIES IV, L.L.C.,
TISHMAN SPEYER ARCHSTONE-SMITH OC/SD JV HOLDINGS, L.L.C.,
TISHMAN SPEYER ARCHSTONE-SMITH OC/SD JV, L.L.C.
and
THE ADDITIONAL PARENT GUARANTORS,
as Parent/Affiliate Guarantors,
ARCHSTONE-SMITH OPERATING TRUST,
as Borrower,
The Several Lenders
from Time to Time Parties Hereto,
LEHMAN BROTHERS INC.,
and
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners,
BANK OF AMERICA, N.A.,
as Syndication Agent,
BARCLAYS CAPITAL REAL ESTATE INC.,
as Documentation Agent,
and
LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent
Dated as of November 27, 2007
 



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

                Page  
SECTION 1 DEFINITIONS
    2  
 
       
1.1 Defined Terms
    2  
1.2 Other Definitional Provisions
    50  
 
       
SECTION 2 AMOUNT AND TERMS OF COMMITMENTS
    51  
 
       
2.1 Existing Term Loans
    51  
2.2 Additional Tranche B Term Loan Facility
    51  
2.3 Repayment of Term Loans
    51  
2.4 Revolving Credit Commitments
    52  
2.5 Procedure for Revolving Credit Borrowing
    52  
2.6 Swing Line Commitment
    53  
2.7 Procedure for Swing Line Borrowing; Refunding of Swing Line Loans
    53  
2.8 Repayment of Loans; Evidence of Debt
    55  
2.9 Commitment Fees, etc.
    56  
2.10 Termination or Reduction of Revolving Credit Commitments
    56  
2.11 Optional Prepayments
    56  
2.12 Mandatory Prepayments
    57  
2.13 Conversion and Continuation Options
    62  
2.14 Minimum Amounts and Maximum Number of Eurodollar Tranches
    63  
2.15 Interest Rates and Interest Payment Dates
    63  
2.16 Computation of Interest and Fees
    63  
2.17 Inability to Determine Interest Rate
    64  
2.18 Pro Rata Treatment and Payments
    64  
2.19 Requirements of Law
    66  
2.20 Taxes
    67  
2.21 Indemnity
    69  
2.22 Illegality
    70  
2.23 Change of Lending Office
    70  
2.24 Replacement of Lenders under Certain Circumstances
    70  
2.25 Interest Reserve Account
    71  
2.26 Exchangeable Notes Escrow Account
    72  
2.27 Expense Reserve Account
    73  
2.28 Incremental Term Loans
    73  
2.29 Increases in Revolving Credit Commitments
    74  
 
       
SECTION 3 LETTERS OF CREDIT
    76  
 
       
3.1 L/C Commitment
    76  
3.2 Procedure for Issuance of Letter of Credit
    76  
3.3 Fees and Other Charges
    77  
3.4 L/C Participations
    77  
3.5 Reimbursement Obligation of the Borrower
    78  

-i-



--------------------------------------------------------------------------------



 



 

                Page  
3.6 Bond L/Cs
    79  
3.7 Obligations Absolute
    79  
3.8 Letter of Credit Payments
    79  
3.9 Applications
    80  
 
       
SECTION 4 REPRESENTATIONS AND WARRANTIES
    80  
 
       
4.1 Financial Condition
    80  
4.2 No Change
    81  
4.3 Corporate Existence; Compliance with Law
    81  
4.4 Corporate Power; Authorization; Enforceable Obligations
    82  
4.5 No Legal Bar
    82  
4.6 No Material Litigation
    82  
4.7 No Default
    83  
4.8 Ownership of Property; Liens
    83  
4.9 Intellectual Property
    83  
4.10 Taxes
    83  
4.11 Federal Regulations
    83  
4.12 Labor Matters
    83  
4.13 ERISA
    84  
4.14 Investment Company Act; Other Regulations
    84  
4.15 Subsidiaries
    84  
4.16 Use of Proceeds
    84  
4.17 Environmental Matters
    85  
4.18 Accuracy of Information, etc.
    86  
4.19 Security Documents
    87  
4.20 Solvency
    87  
4.21 Regulation H
    87  
4.22 Certain Documents
    88  
4.23 REIT Status; Borrower Tax Status
    88  
 
       
SECTION 5 CONDITIONS PRECEDENT
    88  
 
       
5.1 Conditions to Effectiveness
    88  
5.2 Conditions to Each Extension of Credit
    90  
 
       
SECTION 6 AFFIRMATIVE COVENANTS
    91  
 
       
6.1 Financial Statements
    91  
6.2 Certificates; Other Information
    92  
6.3 Payment of Obligations
    93  
6.4 Conduct of Business and Maintenance of Existence; Compliance
    93  
6.5 Maintenance of Property; Insurance
    94  
6.6 Inspection of Property; Books and Records; Discussions
    94  
6.7 Notices
    94  
6.8 Environmental Laws
    95  
6.9 Interest Rate Protection
    96  
6.10 Additional Collateral, etc.
    96  
6.11 Further Assurances
    98  

-ii-



--------------------------------------------------------------------------------



 



 

                Page  
6.12 Appraisals
    99  
6.13 Amendments to the Development Loan Documents
    99  
6.14 REIT Election Effective Date
    99  
6.15 Additional Parent Guarantors
    99  
6.16 Affiliate Borrower Distributions
    99  
6.17 Additional Development Properties
    100  
6.18 Post-Closing Covenants
    100  
 
       
SECTION 7 NEGATIVE COVENANTS
    102  
 
       
7.1 Financial Condition Covenants
    102  
7.2 Limitation on Indebtedness
    103  
7.3 Limitation on Liens
    107  
7.4 Limitation on Fundamental Changes
    109  
7.5 Limitation on Disposition of Property
    110  
7.6 Limitation on Restricted Payments
    112  
7.7 Limitation on Maintenance Capital Expenditures and Renovation Capital
Expenditures
    115  
7.8 Limitation on Investments
    116  
7.9 Limitation on Redemptions and Modifications of the ASOT Preferred Stock
    118  
7.10 Limitation on Transactions with Affiliates
    119  
7.11 Limitation on Sales and Leasebacks
    119  
7.12 Limitation on Changes in Fiscal Periods
    119  
7.13 Limitation on Negative Pledge Clauses
    119  
7.14 Limitation on Restrictions on Subsidiary Distributions
    120  
7.15 Limitation on Lines of Business
    120  
7.16 Limitation on Amendments to Merger Documentation
    120  
7.17 Limitation on Amendments to Other Documents
    120  
7.18 Limitation on Actions Relating to the Real Estate Purchase Documentation
and the Affiliate Borrower Loan Documents
    121  
7.19 Limitation on Activities of Parent/Affiliate Guarantors
    121  
7.20 Limitation on Hedge Agreements
    122  
7.21 Special Covenants
    122  
 
       
SECTION 8 EVENTS OF DEFAULT
    122  
 
       
SECTION 9 THE AGENTS
    125  
 
       
9.1 Appointment
    125  
9.2 Delegation of Duties
    126  
9.3 Exculpatory Provisions
    126  
9.4 Reliance by Agents
    126  
9.5 Notice of Default
    127  
9.6 Non-Reliance on Agents and Other Lenders
    127  
9.7 Indemnification
    127  
9.8 Agent in Its Individual Capacity
    128  
9.9 Successor Administrative Agent
    128  
9.10 Authorization to Release Liens and Guarantees
    129  

-iii-



--------------------------------------------------------------------------------



 



 

                Page  
9.11 The Arrangers; the Syndication Agent
    129  
9.12 Execution of Intercreditor Agreements
    129  
9.13 Bond L/Cs and Bond Documents
    129  
 
       
SECTION 10 MISCELLANEOUS
    129  
 
       
10.1 Amendments and Waivers
    129  
10.2 Notices
    132  
10.3 No Waiver; Cumulative Remedies
    134  
10.4 Survival of Representations and Warranties
    134  
10.5 Payment of Expenses
    134  
10.6 Successors and Assigns; Participations and Assignments
    136  
10.7 Adjustments; Set-off
    139  
10.8 Counterparts
    140  
10.9 Severability
    140  
10.10 Integration
    140  
10.11 Governing Law
    140  
10.12 Submission to Jurisdiction; Waivers
    140  
10.13 Acknowledgments
    141  
10.14 Confidentiality
    141  
10.15 Release of Collateral and Guarantee Obligations
    142  
10.16 Accounting Changes
    143  
10.17 Delivery of Lender Addenda
    143  
10.18 Waivers of Jury Trial
    143  
10.19 Exculpation
    143  
10.20 Effect of Amendment and Restatement of the Existing Credit Agreement
    144  
10.21 Special Provisions
    144  

-iv-



--------------------------------------------------------------------------------



 



 

      ANNEX:
 
   
A
  Additional Parent Guarantors
B
  Existing Letters of Credit
 
    SCHEDULES:
 
   
1.1A
  Mortgaged Property
1.1B
  Real Property
1.1C
  Mortgage/Mezzanine Documents
1.1D
  Property Owners
1.1E
  Minimum NTPA LLC Asset and Smith LLC Asset Release Prices
1.1F
  German Assets
3.6
  Bond L/Cs
4.6
  Material Litigation
4.10
  Tax Liens
4.15
  Subsidiaries
4.19(a)
  Uniform Commercial Code Filing Jurisdictions
4.19(b)
  Mortgage Filing Jurisdictions
7.2(d)
  Existing Indebtedness
7.3(f)
  Existing Liens
 
    EXHIBITS:
 
   
A
  Form of Guarantee and Collateral Agreement
B
  Form of Compliance Certificate
C
  Form of Closing Certificate
D
  [Intentionally Omitted]
E
  Form of Assignment and Acceptance
F
  Form of Legal Opinion of Wachtell, Lipton, Rosen & Katz
G-1
  Form of Term Note
G-2
  Form of Revolving Credit Note
G-3
  Form of Swing Line Note
H
  Form of Exemption Certificate
I
  Form of Lender Addendum
J
  Form of Borrowing Notice
K
  Form of Revolving Credit Commitment Increase Supplement
L.
  Form of New Lender Supplement

-v-



--------------------------------------------------------------------------------



 



 

          AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 27, 2007,
among TISHMAN SPEYER ARCHSTONE-SMITH MULTIFAMILY GUARANTOR, L.P., a Delaware
limited partnership (“Guarantor 1”), TISHMAN SPEYER ARCHSTONE-SMITH MULTIFAMILY
PARALLEL GUARANTOR, L.L.C., a Delaware limited liability company
(“Guarantor 2”), TISHMAN SPEYER ARCHSTONE-SMITH MULTIFAMILY PRINCIPAL, L.P., a
Delaware limited partnership (the “Principal Guarantor”), TISHMAN SPEYER
ARCHSTONE-SMITH MULTIFAMILY NOMINEE (GP), L.L.C., a Delaware limited liability
company (the “Nominee GP Guarantor”), TISHMAN SPEYER ARCHSTONE-SMITH MULTIFAMILY
NOMINEE, L.P., a Delaware limited partnership (the “Nominee Guarantor”), TISHMAN
SPEYER ARCHSTONE-SMITH MULTIFAMILY HOLDINGS I CORP., a Delaware corporation
(“Holdings I Corp”), TISHMAN SPEYER ARCHSTONE-SMITH MULTIFAMILY SERIES I TRUST,
a Maryland real estate investment trust (“Holdings”), each of the entities
listed on Annex A (the “Additional Parent Guarantors”), TISHMAN SPEYER
ARCHSTONE-SMITH MULTIFAMILY SERIES II, L.L.C., a Delaware limited liability
company (“Smith LLC”), TISHMAN SPEYER ARCHSTONE-SMITH MULTIFAMILY SERIES III,
L.L.C., a Delaware limited liability company (“NTPA LLC”), TISHMAN SPEYER
ARCHSTONE-SMITH MULTIFAMILY SERIES IV, L.L.C., a Delaware limited liability
company (“Secured Note LLC”), TISHMAN SPEYER ARCHSTONE-SMITH OC/SD JV HOLDINGS,
L.L.C., a Delaware limited liability company (“OC/SD JV HOLDINGS LLC”), TISHMAN
SPEYER ARCHSTONE-SMITH OC/SD JV, L.L.C., a Delaware limited liability company
(“OC/SD JV LLC”), ARCHSTONE-SMITH OPERATING TRUST, a Maryland real estate
investment trust (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), LEHMAN BROTHERS INC. and BANC OF AMERICA SECURITIES LLC, as joint
lead arrangers and joint bookrunners (in such capacity, the “Arrangers”), BANK
OF AMERICA, N.A., as syndication agent (in such capacity, the “Syndication
Agent”), BARCLAYS CAPITAL REAL ESTATE INC., as documentation agent (in such
capacity, the “Documentation Agent”), and LEHMAN COMMERCIAL PAPER INC., as
administrative agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
          WHEREAS, the Borrower is party to the Credit Agreement, dated as of
October 5, 2007 (the “Existing Credit Agreement”), among the Parent/Affiliate
Guarantors, the Borrower, the several banks and other financial institutions or
entities from time to time parties thereto, Lehman Brothers Inc. and Banc of
America Securities LLC, as joint lead arrangers and joint bookrunners, Bank of
America, N.A., as syndication agent, Barclays Capital Real Estate Inc., as
documentation agent, and Lehman Commercial Paper Inc., as administrative agent;
          WHEREAS, the Borrower has requested additional term loans (the
“Additional Tranche B Term Loans”) in an aggregate amount not exceeding
$695,000,000 to repay a portion of the Tranche A Term Loans and to finance
additional costs and expenses incurred in connection with the Transactions (as
defined in the Existing Credit Agreement);



--------------------------------------------------------------------------------



 



 

 2
          WHEREAS, the Borrowers have requested that the Lenders agree to amend
and restate the Existing Credit Agreement to permit the Additional Tranche B
Term Loans to be added to the Tranche B Term Loans (as defined in the Existing
Credit Agreement) and certain other matters as more particularly set forth
herein;
          WHEREAS, the Required Prepayment Lenders (as defined in the Existing
Credit Agreement) have agreed to waive the provisions of Section 2.12(a) and the
Revolving Credit Lenders (as defined in the Existing Credit Agreement) have
agreed to waive the provisions of Section 2.18(b) with respect to the use of
proceeds of the Additional Tranche B Term Loans; and
          WHEREAS, the Required Lenders (as defined in the Existing Credit
Agreement) have agreed to amend and restate the Existing Credit Agreement on the
terms and conditions set forth herein, and the Lenders party hereto have agreed
to provide the facilities requested by the Borrower on the terms and conditions
set forth herein;
          NOW, THEREFORE, in consideration of the premises and mutual agreements
contained herein, the parties hereto agree that on the Effective Date, as
provided in Section 10.20, the Existing Credit Agreement shall be amended and
restated in its entirety as follows:
SECTION 1. DEFINITIONS
          1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
          “Account Bank”: Bank of America, N.A.
          “Acknowledgement and Consent”: an acknowledgement and consent,
executed and delivered by each Parent/Affiliate Guarantor, the Borrower and each
Subsidiary Guarantor, affirming such Loan Party’s obligations pursuant to the
Guarantee and Collateral Agreement and other Loan Documents, in form and
substance reasonably satisfactory to the Administrative Agent.
          “Additional Fund”: each “Fund” that is the direct or indirect parent
of an Additional Parent Guarantor.
          “Additional Parent Guarantors”: each Additional Parent Guarantor
described on Annex A hereto, together with any Additional Parent Guarantor that
becomes a party hereto in accordance with Section 6.15.
          “Additional Tranche B Term Loan”: as defined in Section 2.2(a).
          “Additional Tranche B Term Loan Commitment”: as to any Lender, the
obligation of such Lender, if any, to make an Additional Tranche B Term Loan to
the Borrower hereunder in a principal amount not to exceed the amount set forth
under the heading “Additional Tranche B Term Loan Commitment” opposite such
Lender’s name on Schedule 1 to the Lender Addendum delivered by such Lender, or,
as the case may be, in the Assignment and



--------------------------------------------------------------------------------



 



3

Acceptance pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof. The original
aggregate amount of the Additional Tranche B Term Loan Commitments is
$695,000,000.
          “Additional Tranche B Term Loan Facility”: the Additional Tranche B
Term Loan Commitments and the Additional Tranche B Term Loans made thereunder.
          “Additional Tranche B Term Loan Lender”: each Lender which is the
holder of an Additional Tranche B Term Loan.
          “Adjustment Date”: as defined in the Pricing Grid.
          “Administration Fee”: on any date of determination, an amount equal to
the “Administration Fee” due and payable by the Combined Group Members to the
Funds pursuant to Section 6.14 of their respective Fund Agreements on such date,
as applicable.
          “Administration Fee Agreement”: the Administration Fee Agreement, by
and among the Funds, to the extent applicable, in favor of the Administrative
Agent, to be entered into pursuant to Section 6.18(f), as amended, supplemented
or otherwise modified from time to time in accordance with this Agreement.
          “Administrative Agent”: as defined in the preamble hereto.
          “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
          “Affiliate Borrower I-A”: Tishman Speyer Archstone-Smith Multifamily
Holdings I (Borrower-A), L.P., a Delaware limited partnership.
          “Affiliate Borrower I-A Credit Agreement”: the Credit Agreement
(Affiliate Borrower I-A), dated as of October 5, 2007, among the Affiliate
Borrower I-A, as borrower, and the Borrower, as lender, as amended, supplemented
or otherwise modified from time to time in accordance with this Agreement.
          “Affiliate Borrower I-A Loan Documents”: the “Loan Documents” as
defined in the Affiliate Borrower I-A Credit Agreement.
          “Affiliate Borrower I-B”: Tishman Speyer Archstone-Smith Multifamily
Holdings I (Borrower-B), L.P., a Delaware limited partnership.
          “Affiliate Borrower I-B Credit Agreement”: the Credit Agreement
(Affiliate Borrower I-B), dated as of October 5, 2007, among the Affiliate
Borrower I-B, as borrower, and Secured Note LLC, as lender, as amended,
supplemented or otherwise modified from time to time in accordance with this
Agreement.



--------------------------------------------------------------------------------



 



4

          “Affiliate Borrower I-B GP”: Tishman Speyer Archstone-Smith
Multifamily Holdings I (Borrower-B) GP, L.L.C., a Delaware limited liability
company.
          “Affiliate Borrower I-B Guarantee and Collateral Agreement”: the
Guarantee and Collateral Agreement (Affiliate Borrower I-B), dated as of
October 5, 2007, made by Holdings I and Affiliate Borrower I-B GP in favor of
Secured Note LLC, as amended, supplemented or otherwise modified from time to
time in accordance with this Agreement.
          “Affiliate Borrower I-B Loan Documents”: collectively, the Affiliate
Borrower I-B Credit Agreement, the Affiliate Borrower I-B Guarantee and
Collateral Agreement and all schedules, exhibits, annexes and amendments thereto
and all side letters and agreements affecting the terms thereof or entered into
in connection therewith, in each case, as amended, supplemented or otherwise
modified from time to time in accordance with this Agreement.
          “Affiliate Borrower I-B Mortgage/Mezzanine Facilities”: the mortgage
and mezzanine loan facilities entered into by the Affiliate Borrower I-B or any
of its Subsidiaries, as borrower.
          “Affiliate Borrower I-B Parent”: Tishman Speyer Archstone-Smith
Multifamily Holdings I (Parent Borrower-B), L.P., a Delaware limited
partnership.
          “Affiliate Borrower I-B Parent Credit Agreement”: the Credit Agreement
(Parent Borrower I-B), dated as of October 5, 2007, among the Affiliate
Borrower I-B Parent, as borrower, and the Borrower, as lender, as amended,
supplemented or otherwise modified from time to time in accordance with this
Agreement.
          “Affiliate Borrower I-B Parent Loan Documents”: the “Loan Documents”
as defined in the Affiliate Borrower I-B Parent Credit Agreement.
          “Affiliate Borrower II”: Tishman Speyer Archstone-Smith Multifamily
Holdings II (Borrower), L.P., a Delaware limited partnership.
          “Affiliate Borrower II Credit Agreement”: collectively, (i) the Credit
Agreement (Affiliate Borrower II – Term Loan), dated as of October 5, 2007,
among the Affiliate Borrower II, as borrower, and Secured Note LLC, as lender,
and (ii) the Credit Agreement (Affiliate Borrower II - Revolving Credit Loan),
dated as of October 5, 2007, among the Affiliate Borrower II, as borrower, and
the Borrower, as lender, in each case, as amended, supplemented or otherwise
modified from time to time in accordance with this Agreement.
          “Affiliate Borrower II Guarantee and Collateral Agreement”:
collectively, (i) the Guarantee and Collateral Agreement (Affiliate
Borrower II), dated as of October 5, 2007, made by Affiliate Guarantor II in
favor of Secured Note LLC, and (ii) the Guarantee and Collateral Agreement
(Affiliate Borrower II), dated as of October 5, 2007, made by Affiliate
Guarantor II in favor of the Borrower, in each case, as amended, supplemented or
otherwise modified from time to time in accordance with this Agreement.
          “Affiliate Borrower II Loan Documents”: collectively, the Affiliate
Borrower II Credit Agreement, the Affiliate Borrower II Guarantee and Collateral
Agreement and all



--------------------------------------------------------------------------------



 



5

schedules, exhibits, annexes and amendments thereto and all side letters and
agreements affecting the terms thereof or entered into in connection therewith,
in each case, as amended, supplemented or otherwise modified from time to time
in accordance with this Agreement.
          “Affiliate Borrower Asset Sale Event”: the occurrence of (i) any
Disposition of Property or series of related Dispositions of Property owned by
any Affiliate Borrower Group Member, if and to the extent such Disposition
constitutes an “Asset Sale” under the applicable Affiliate Borrower Loan
Documents, (ii) any settlement of or payment in respect of any property owned by
any Affiliate Borrower Group Member, (iii) receipt by any Affiliate Borrower
Group Member of any amount as a result of a purchase price adjustment or similar
event in connection with any acquisition of Property by such Affiliate Borrower
Group Member or (iv) any casualty insurance claim or any condemnation proceeding
relating to any asset of any Affiliate Borrower Group Member, if and to the
extent such claim or proceeding constitutes a “Recovery Event” under the
applicable Affiliate Borrower Loan Documents.
          “Affiliate Borrower Credit Agreements”: the collective reference to
the Affiliate Borrower I-A Credit Agreement, Affiliate Borrower I-B Credit
Agreement, the Affiliate Borrower I-B Parent Credit Agreement, the Affiliate
Borrower II Credit Agreement and, prior to the repayment in full of the
Development Term Loans, the Development Loan Credit Agreement.
          “Affiliate Borrower Group Members”: the collective reference to the
Affiliate Guarantor II, the Affiliate Borrowers and their respective
Subsidiaries.
          “Affiliate Borrower Loan Documents”: collectively, the Affiliate
Borrower I-A Loan Documents, Affiliate Borrower I-B Loan Documents, the
Affiliate Borrower I-B Parent Loan Documents, the Affiliate Borrower II Loan
Documents and, prior to the repayment in full of the Development Term Loans, the
Development Loan Documents.
          “Affiliate Borrower Net Cash Proceeds”: with respect to any Affiliate
Borrower Group Member (a) in connection with any event specified in clause (i)
or (ii) of the definition of “Affiliate Borrower Asset Sale Event”, the proceeds
thereof in the form of cash and Cash Equivalents (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) of such Affiliate Borrower Asset Sale Event, net of
direct transaction costs paid or payable as a result of such Affiliate Borrower
Asset Sale Event (including, without limitation, attorneys’, accountants’,
investment banking, brokers’ and consultants’ fees and expenses, amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted under the applicable Affiliate Borrower Loan Documents on
any asset which is the subject of such Affiliate Borrower Asset Sale Event) and
other customary fees and expenses actually incurred in connection therewith and
net of any real estate transfer taxes with respect to the Asset Sale that are
imposed on the Affiliate Borrower Group Member that Disposed of such Property,
and the income or gains tax with respect to such Asset Sale that would be
imposed on the Affiliate Borrower Group Member that Disposed of such Property if
such Affiliate Borrower Group Member were taxable as a corporation that is not
consolidated, combined or otherwise a member of a unitary group with any other
entity, taking into account any net losses and/or deductions of such Affiliate
Borrower Group Member



--------------------------------------------------------------------------------



 



6

incurred in the taxable year of such sale; (b) in connection with any event
specified in clause (iii) of the definition of “Affiliate Borrower Asset Sale
Event”, the cash amount thereof, net of any expenses incurred in the collection
thereof; (c) in connection with any event specified in clause (iv) of the
definition of “Affiliate Borrower Asset Sale Event”, the cash proceeds thereof,
less any actual and reasonable costs incurred and paid or payable by such
Affiliate Borrower Group Member in connection with (x) attorneys’ and
consultants’ fees and expenses in connection with the adjustment or settlement
of any claims in respect thereof, (y) restoration work whether or not required
by any casualty insurance policy or as a result of a condemnation and (z) any
amounts paid or required to be applied to the repayment of Indebtedness
(including the fees and charges of the lender thereunder) secured by a Lien
expressly permitted under the applicable Affiliate Borrower Loan Documents on
any asset which is the subject of such Affiliate Borrower Asset Sale Event; and
(d) in connection with any issuance or sale of equity securities or debt
securities or instruments or the incurrence of loans, the cash proceeds received
from such issuance or incurrence, net of (1) attorneys’ fees, investment banking
fees, accountants’ fees, underwriting discounts and commissions and other
customary fees and expenses actually incurred in connection therewith (including
breakage costs), (2) with respect to any Indebtedness incurred to acquire an
asset, the purchase price (together with all related fees and expenses related
to such acquisition) of such asset and (3) with respect to any Indebtedness
incurred to refinance any Indebtedness permitted by Section 7.2 of the
applicable Affiliate Borrower Credit Agreement, any amounts paid or required to
be applied to the repayment of such Indebtedness (including (i) the fees and
charges of the lender thereunder and (ii) any reserve accounts provided
thereunder against any liabilities retained by the applicable Affiliate Borrower
Group Member), provided that, (x) solely with respect to any Indebtedness
incurred in accordance with Section 7.2(m) of the applicable Affiliate Borrower
Credit Agreement, the Affiliate Borrower Net Cash Proceeds of such Indebtedness
shall exclude amounts borrowed to restore any existing Operating Property owned
by the related Affiliate Borrower and (y) solely with respect to any
Construction Related Indebtedness incurred in accordance with Section 7.2(m) of
the applicable Affiliate Borrower Credit Agreement, the Affiliate Borrower Net
Cash Proceeds of such Indebtedness shall exclude amounts borrowed to finance
development expenses of the related Real Estate Under Construction. For the
avoidance of doubt, the Affiliate Borrower Net Cash Proceeds for any Affiliate
Borrower Asset Sale Event determined pursuant to clause (a) above shall be net
of any reserves established by the applicable Affiliate Borrower Group Member
against liabilities retained by such Affiliate Borrower Group Member in
connection with such Affiliate Borrower Asset Sale Event to the extent required
by GAAP or the applicable sales contract, provided that, upon the release of any
such reserves in favor of such Affiliate Borrower Group Members, the amount of
such released reserves shall be applied to prepay the Loans and/or cash
collateralize the outstanding Letters of Credit in accordance with
Section 2.12(d).
          “Affiliate Borrower Reinvestment Event”: with respect to any Affiliate
Borrower Group Member, a “Reinvestment Event” as defined in the applicable
Affiliate Borrower Loan Document.
          “Affiliate Borrower Reinvestment Notice”: a written notice executed on
behalf of the relevant Affiliate Borrower by the chief executive officer,
president, chief financial officer, chief accounting officer, chief operating
officer, general counsel, treasurer or controller of such Affiliate Borrower,
delivered to Secured Note LLC or the Borrower, as applicable, in accordance



--------------------------------------------------------------------------------



 



7

with the applicable Affiliate Borrower Loan Documents (and delivered by Secured
Note LLC or the Borrower, as applicable, to the Administrative Agent pursuant to
Section 2.12(d) or 6.2(g)).
          “Affiliate Borrower Reinvestment Prepayment Amount”: with respect to
any Affiliate Borrower Reinvestment Event, (a) the Reinvestment Deferred Amount
relating thereto less (b) any amount expended prior to the relevant Affiliate
Borrower Reinvestment Prepayment Date for Permitted Reinvestments. The amount
expended in accordance with clause (b) of the preceding sentence may include,
without duplication, amounts expended at any time after the Closing Date and
prior to such Affiliate Borrower Reinvestment Event for Permitted Reinvestments.
          “Affiliate Borrower Reinvestment Prepayment Date”: with respect to any
Affiliate Borrower Reinvestment Event, the earlier of (a) the date occurring six
months after such Affiliate Borrower Reinvestment Event; provided that, such
date shall be extended until the date that is nine months after such Affiliate
Borrower Reinvestment Event if the applicable Affiliate Borrower or any of its
Subsidiaries has entered into a legally binding agreement to acquire assets
useful in such Affiliate Borrower’s and its Subsidiaries’ business within six
months after such Affiliate Borrower Reinvestment Event; and (b) the date on
which the applicable Affiliate Borrower or an Affiliate Borrower’s Subsidiary
shall have determined not to, or shall have otherwise ceased to, use all or any
portion of the relevant Reinvestment Deferred Amount for Permitted
Reinvestments.
          “Affiliate Borrowers”: collectively, the Affiliate Borrower I-A,
Affiliate Borrower I-B, Affiliate Borrower I-B Parent, the Affiliate Borrower II
and, prior to the repayment in full of the Development Term Loans, the
Development Borrower.
          “Affiliate Guarantor II”: collectively, Tishman Speyer Archstone-Smith
Multifamily Holdings II, L.P., a Delaware limited partnership, and Tishman
Speyer Archstone-Smith Multifamily Holdings II (Borrower) GP, L.L.C., a Delaware
limited liability company.
          “Affiliate Lender”: any Parent/Affiliate Guarantor other than the
Principal Guarantor, the Nominee GP Guarantor and the Nominee Guarantor.
          “Affiliate Lender Subordination Agreement”: the subordination
agreement to be entered into by the Affiliate Lenders in their capacity as the
lenders under their respective Subordinated Affiliate Notes Payable in favor of
the Administrative Agent for the benefit of the Lenders, pursuant to which the
Affiliate Lenders agree to subordinate the obligations of the Borrower to the
Affiliate Lenders under the Subordinated Affiliate Notes Payable to the
Obligations, in form and substance reasonably satisfactory to the Administrative
Agent, as amended, supplemented or otherwise modified from time to time in
accordance with the terms of this Agreement.
          “Affiliate Revolving Note Borrowers”: collectively, (i) the OC/SD JV
Holdings LLC, (ii) Secured Note LLC, (iii) the Future Affiliate REITS,
(iv) after the NTPA LLC Redemption Date, NTPA LLC, (v) after the Smith LLC
Redemption Date, Smith LLC, (vi) Holdings I-A, and (vii) Holdings I-B.



--------------------------------------------------------------------------------



 



8

          “Affiliate Revolving Notes”: a collective reference to each revolving
note, to be made by an Affiliate Revolving Note Borrower, as borrower, in favor
of the Borrower, as lender, in form and substance reasonably satisfactory to the
Administrative Agent, as amended, supplemented or otherwise modified from time
to time.
          “Agents”: the collective reference to the Syndication Agent, the
Documentation Agent and the Administrative Agent.
          “Aggregate Exposure”: with respect to any Lender at any time, an
amount equal to the sum of (i) the aggregate then unpaid principal amount of
such Lender’s Term Loans and (ii) the amount of such Lender’s Revolving Credit
Commitment then in effect or, if the Revolving Credit Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.
          “Aggregate Exposure Percentage”: with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the sum of the Aggregate Exposures of all Lenders at such time.
          “Agreement”: this Amended and Restated Credit Agreement, as amended,
supplemented or otherwise modified from time to time.
          “Agreement Regarding Debtor/Creditor Relationship”: the Agreement
Regarding Debtor/Creditor Relationship, dated as October 5, 2007, by and among
the Parent/Affiliate Guarantors, the Borrower and each Subsidiary Guarantor to
and for the benefit of Lehman Commercial Paper Inc., as a Lender and as
Administrative Agent, as the same may be amended, supplemented or otherwise
modified from time to time.
          “Applicable JV Investment Percentage”: on any date of determination,
(x) if, on such date, the Tranche A Term Loans are outstanding or the Borrower
is not in compliance with the Required Ratios, 15%, and (y) if on such date the
Tranche A Term Loans have been repaid in full and the Borrower is in compliance
with the Required Ratios, 30%.
          “Applicable Margin”: for each Type of Loan under each Facility, the
rate per annum set forth opposite such Facility under the relevant column
heading below:

                      Base Rate         Loans   Eurodollar Loans
Revolving Credit Facility (including Swing Line Loans)
    2.00 %     3.00 %
Tranche A Term Loan Facility
    2.00 %     3.00 %
Tranche B Term Loan Facility
    2.25 %     3.25 %

; provided that, (i) on and after the first Adjustment Date occurring after the
completion of two full fiscal quarters of the Borrower after the Closing Date,
the Applicable Margins with respect to Revolving Credit Loans and Swing Line
Loans will be determined pursuant to the Pricing Grid and (ii) the Applicable
Margins set forth above shall be increased by 1.00% during any Cure Period.



--------------------------------------------------------------------------------



 



9

          “Applicable Party”: each of (i) the Borrower, (ii) OC/SD JV Holdings
LLC, (iii) after the NTPA LLC Redemption, NTPA LLC, and (iv) after the Smith LLC
Redemption, Smith LLC.
          “Applicable Prepayment Percentage”: on any date of determination,
(x) if, on such date, the Tranche A Term Loans are outstanding or the Borrower
is not in compliance with the Required Ratios, 100%, and (y) if on such date the
Tranche A Term Loans have been repaid in full and the Borrower is in compliance
with the Required Ratios, 25%.
          “Applicable Reinvestment Percentage”: on any date of determination,
(x) 50%, if on such date, the Applicable Prepayment Percentage is 100%, and
(y) 0%, if on such date, either the Applicable Prepayment Percentage is 25% or
the aggregate amount of Net Cash Proceeds, Affiliate Borrower Net Cash Proceeds
and Distributable Affiliate Proceeds applied to repay the Term Loans, the
Revolving Credit Loans and the Swing Line Loans in accordance with
Sections 2.12(c) and 2.12(d) on and prior to such date is less than
$500,000,000.
          “Application”: an application, in such form as the relevant Issuing
Lender may specify from time to time, requesting such Issuing Lender to issue a
Letter of Credit.
          “Appraisal”: (i) for each Operating Property (other than
Construction-in-Process) owned or leased by the Combined Group Members on the
Effective Date, the most recent of either a Full Appraisal or, to the extent a
Full Appraisal has been previously delivered, a Summary Appraisal, in each case,
delivered pursuant to Section 5.1(s) of the Existing Credit Agreement and
Section 6.12 and (ii) for each Operating Property that ceases to be
Construction-in-Process after the Effective Date, the most recent of either a
Full Appraisal delivered after such Operating Property ceased to be
Construction-in-Process or, to the extent a Full Appraisal has been previously
delivered after such Operating Property ceased to be Construction-in-Process, a
Summary Appraisal delivered pursuant to Section 6.12.
          “Appraisal Trigger Event”: with respect to any Operating Property, for
any fiscal quarter of such Operating Property, (i) Operating Property EBITDA for
such Operating Property decreases by 5% or more from Operating Property EBITDA
for such Operating Property from the immediately preceding fiscal quarter, or
(ii) such Operating Property loses tenants paying rent under executed leases
representing 5% or more of the total number of units as at the last day of the
immediately preceding fiscal quarter.
          “Appraised Value”: with respect to any Operating Property on any date
(the “Value Determination Date”), the value of such Operating Property on the
Value Determination Date as set forth in the most recent Appraisal for such
Operating Property delivered on the Closing Date or pursuant to Section 6.12
and, with respect to each Operating Property that ceases to be
Construction-in-Process after the Effective Date, the most recent Appraisal
delivered by the Borrower to the Administrative Agent.
          “Appraiser”: CB Richard Ellis, Inc., Cushman Wakefield Real Estate or
such other independent appraisal firm selected by the Borrower and reasonably
acceptable to the Administrative Agent.



--------------------------------------------------------------------------------



 



10

          “Approved Projected Costs”: for any Real Estate Under Construction,
the aggregate amount of projected costs to acquire and develop the related Real
Property set forth in a budget in form and approved by the Administrative Agent;
provided that, the Administrative Agent shall be deemed to have approved any
budget or adjustments thereto which have been approved by the lender of the
applicable Construction Related Indebtedness.
          “Arrangers”: as defined in the preamble hereto.
          “ASOT Group Members”: a collective reference to each of the
Parent/Affiliate Guarantors, the Borrower and each of their respective
Subsidiaries (other than the Affiliate Borrower Group Members).
          “ASOT Preferred Stock”: collectively, (i) the Series O Preferred
Units, the Series P Preferred Units, the Series Q-1 Preferred Units, the
Series Q-2 Preferred Units and the Series I Preferred Units (each, as defined in
the ASOT Trust Agreement), (ii) the Holdings Series A Preferred Units and
(iii) the Holdings Series I Preferred Units.
          “ASOT Trust Agreement”: collectively, (i) the Articles of Amendment
and Restatement of Archstone-Smith Operating Trust effective as of October 5,
2007, (ii) the Articles Supplementary of Archstone-Smith Operating Trust
relating to the Series O Preferred Units effective as of October 4, 2007,
(iii) the Articles Supplementary of Archstone-Smith Operating Trust relating to
the Series P Preferred Units effective as of October 4, 2007 and (iv) the
Articles Supplementary of Archstone-Smith Operating Trust relating to the
Series Q Preferred Units effective as of October 4, 2007, in each case, as
amended, supplemented or otherwise modified from time to time in accordance with
this Agreement.
          “Asset Dispositions”: a collective reference to the Holdings I LP
Asset Disposition, the Holdings II LP Asset Disposition and the OC/SD JV LLC
Asset Disposition.
          “Asset Sale”: any Disposition of Property or series of related
Dispositions of Property (excluding any such Disposition permitted by
clause (a), (b), (c), (d), (g), (h), (j), (k), (l) or (m) of Section 7.5) which
yields gross proceeds to any ASOT Group Member (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $500,000 in any fiscal year, provided that, 100% of any
principal or interest payments received with respect to Mezzanine Notes
Receivable shall be deemed to be an Asset Sale for the purposes of Section 2.12
regardless if any such payment is less than $500,000 and the Borrower shall
apply such principal and interest payments received in accordance with
Section 2.12 on the earlier of (x) the last Business Day of each calendar month
and (y) the date on which the aggregate amount of such payments which have not
yet been applied in accordance with Section 2.12 is equal to or exceeds
$500,000.
          “Assignee”: as defined in Section 10.6(c).
          “Assignment and Acceptance”: as defined in Section 10.6(c).
          “Assignor”: as defined in Section 10.6(c).



--------------------------------------------------------------------------------



 



11

          “ASTM”: the American Society for Testing & Materials.
          “Available Revolving Credit Commitment”: with respect to any Revolving
Credit Lender at any time, an amount equal to the excess, if any, of (a) such
Lender’s Revolving Credit Commitment then in effect over (b) such Lender’s
Revolving Extensions of Credit then outstanding; provided, that in calculating
any Lender’s Revolving Extensions of Credit for the purpose of determining such
Lender’s Available Revolving Credit Commitment pursuant to Section 2.9(a), the
aggregate principal amount of Swing Line Loans then outstanding shall be deemed
to be zero.
          “Base Rate”: for any day, a rate per annum equal to the greater of
(a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. For purposes hereof: “Prime Rate”
shall mean the prime lending rate as set forth on the Reuters Screen RTRTSY1
Page (or such other comparable publicly available page as may, in the reasonable
opinion of the Administrative Agent after notice to the Borrower, replace such
page for the purpose of displaying such rate if such rate no longer appears on
the Reuters Screen RTRTSY1 Page), as in effect from time to time. The Prime Rate
is a reference rate and does not necessarily represent the lowest or best rate
actually available. Any change in the Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.
          “Base Rate Loans”: Loans for which the applicable rate of interest is
based upon the Base Rate.
          “Benefitted Lender”: as defined in Section 10.7.
          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).
          “Bond Documents”: when used in connection with any Bond L/C, those
certain Bonds or other certificates of indebtedness with respect to which such
Bond L/C has been issued as credit support, together with any remarketing
agreement, trust indenture, purchased bond custody agreement, funding agreement,
pledge agreement, and other documents executed pursuant to or in connection with
such Bonds or other certificates of indebtedness, and all amendments or
supplements thereto (but not increases thereof).
          “Bond L/C Reimbursement Obligation”: the Reimbursement Obligation for
any Bond L/C drawn by the applicable trustee to repay the related Bonds in full
in connection with the Disposition of any Operating Property owned by the ASOT
Group Member who is obligated to pay such related Bonds, provided that, such
Disposition is consummated in accordance with Section 7.5(e).
          “Bond L/Cs”: the letters of credit identified as “Bond L/Cs” on
Schedule 3.6 and any Letter of Credit issued to replace any letter of credit
identified on Schedule 3.6 on the Effective Date.
          “Bonds”: the bonds identified as “Bonds” on Schedule 3.6.



--------------------------------------------------------------------------------



 



12

          “Borrower”: as defined in the preamble hereto.
          “Borrowing Date”: any Business Day specified by the Borrower as a date
on which the Borrower requests the relevant Lenders to make Loans hereunder.
          “Borrower Merger”: the merger of River Trust Acquisition (MD), LLC, a
Maryland limited liability company, with and into the Borrower with the Borrower
as the surviving entity, occurring prior to the Closing Date pursuant to the
Merger Agreement.
          “Borrowing Notice”: with respect to any request for borrowing of Loans
hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit J, delivered to the
Administrative Agent.
          “Business Day”: (a) for all purposes other than as covered by
clause (b) below, a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close and
(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans, any day which is a
Business Day described in clause (a) and which is also a day for trading by and
between banks in Dollar deposits in the interbank eurodollar market.
          “CapEx Controlled”: with respect to any Joint Venture directly and
indirectly owned by the Combined Group Members, the ability of the Combined
Group Members, directly or indirectly, to control all decisions relating to
Renovation Capital Expenditures without the consent of any other Person.
          “Capital Expenditures”: for any period, with respect to any Person,
the aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets (other than Real
Property) or additions to equipment (including replacements, capitalized repairs
and improvements during such period) which are required to be capitalized under
GAAP on a balance sheet of such Person. For purposes of this definition, the
purchase price of equipment or other fixed assets that are purchased
simultaneously with the trade-in of existing assets or with insurance proceeds
or proceeds from a casualty event or condemnation proceeding shall be included
in Capital Expenditures only to the extent of the gross amount by which such
purchase price exceeds the credit granted by the seller of such assets for the
assets being traded in at such time or the amount of such insurance proceeds or
such casualty event or condemnation proceeds, as the case may be (but shall at
no time be greater than the amount required by GAAP to be included or reflected
by such capital assets on the balance sheet of the applicable Person).
          “Capital Lease Obligations”: with respect to any Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests



--------------------------------------------------------------------------------



 



13

in a Person (other than a corporation) and any and all warrants, rights or
options to purchase any of the foregoing.
          “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $500,000,000; (c) commercial paper of an
issuer rated at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within one year from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; and (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.
          “Change of Control”: the occurrence of any of the following events:
(a) the Permitted Investors shall cease to have the power, directly or
indirectly, to vote or direct the voting of securities having a majority of the
ordinary voting power for the election of directors of Guarantor 1 GP,
Guarantor 2 GP and the Additional Parent Guarantors (in each case, determined on
a fully diluted basis); (b) TSREV and its respective Affiliates shall cease to
own of record and beneficially partnership interests of each of Guarantor 1,
Guarantor 2 and the Additional Parent Guarantors equal to at least 4.9% of the
partnership interests of Guarantor 1, Guarantor 2 and the Additional Parent
Guarantors, taken as a whole; (c) the board of directors of Guarantor 1 GP,
Guarantor 2 GP or any Additional Parent Guarantor shall cease to consist of a
majority of Continuing Directors; (d) Guarantor 1 GP shall (i) fail to control,
directly or indirectly, the general partner of Guarantor 1 or (ii) fail to
control the management and policies of Guarantor 1; (e) Guarantor 2 GP shall
(i) fail to control, directly or indirectly, the managing member of Guarantor 2
or (ii) fail to control the management and policies of Guarantor 2; (f) the
Financial Reporting Parties, collectively, shall cease to own and control, of
record and beneficially, directly or indirectly, 100% of each class of
outstanding Capital Stock (other than REIT Preferred Stock) of Holdings and,
prior to any Disposition of such Capital Stock permitted by Section 7.5,
Holdings I-A, Holdings I-B, Holdings II, NTPA LLC, Smith LLC, Secured Note LLC
and OC/SD JV Holdings LLC, in each case free and clear of all Liens (except
Liens created by the Guarantee and Collateral Agreement); or (g)(1) Holdings,
(2) prior to the NTPA LLC Redemption Date, NTPA LLC and (3) prior to the Smith
LLC Redemption Date, Smith LLC,



--------------------------------------------------------------------------------



 



14

collectively, shall cease to own and control of record and beneficially,
directly, 100% of each class of outstanding Capital Stock (other than the ASOT
Preferred Stock) of the Borrower free and clear of all Liens (except Liens
created by the Guarantee and Collateral Agreement).
          “Clinton Green Letters of Credit”: collectively, (i) Irrevocable
Direct Pay Letter of Credit Number 68012274 issued by Bank of America, N.A. to
U.S. Bank National Association , as trustee in the amount of $148,643,179 dated
May 11, 2006 for Clinton Green North, LLC as borrower and (ii) Irrevocable
Direct Pay Letter of Credit Number 68012623 issued by Bank of America, N.A. to
U.S. Bank National Association , as trustee in the amount of $122,858,137 dated
May 11, 2006 for Clinton Green South, LLC as borrower.
          “Closing Date”: October 5, 2007.
          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.
          “Collateral”: all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
          “Combined Current Assets”: of the Combined Group Members at any date,
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a combined balance sheet of the Combined Group Members at such date
plus the Combined Group Members’ pro-rata share of such amounts from their
Unconsolidated Joint Ventures.
          “Combined Current Liabilities”: of the Combined Group Members at any
date, all amounts that would, in conformity with GAAP, be set forth opposite the
caption “total current liabilities” (or any like caption) on a combined balance
sheet of such Combined Group Members at such date plus the Combined Group
Members’ pro-rata share of such amounts from their Unconsolidated Joint
Ventures, but excluding (a) the current portion of any Funded Debt of the
Combined Group Members and (b) without duplication, with respect to the
Borrower, all Indebtedness consisting of Revolving Credit Loans or Swing Line
Loans, to the extent otherwise included therein.
          “Combined Debt Service”: for any period, an amount equal to (x) the
sum (without duplication) of (a) Combined Interest Expense for such period,
(b) scheduled payments made during such period on account of principal of
Indebtedness (other than the Tranche A Term Loans) of the Combined Group
Members, other than balloon payments of principal due upon the stated maturity
of any such Indebtedness or similar principal payment which repays or discharges
such Indebtedness in full and (c) the Combined Group Members’ pro-rata share of
all expenses and payments referred to in the preceding clauses (a) and (b) from
their Unconsolidated Joint Ventures minus (y) the aggregate amount on deposit in
the Interest Reserve Account on the last day of such period minus (z) the
aggregate amount of Interest Reserve Withdrawals during such period.
          “Combined Debt Service Coverage Ratio”: for any period, the ratio of
(a) Combined EBITDA for such period to (b) Combined Debt Service for such
period.



--------------------------------------------------------------------------------



 



15

          “Combined EBITDA”: of the Combined Group Members for any period,
Combined Net Income of the Combined Group Members for such period plus, without
duplication and to the extent reflected as a charge in the statement of such
Combined Net Income for such period, the sum of (a) income tax expense,
(b) interest expense of such Combined Group Members, amortization or write-off
of debt discount and debt issuance costs and commissions, discounts and other
fees and charges associated with Indebtedness, (c) depreciation and amortization
expense, (d) amortization of intangibles (including, but not limited to,
goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring expenses or losses (including, whether or not otherwise includable
as a separate item in the statement of such Combined Net Income for such period,
losses on sales of assets outside of the ordinary course of business), (f) any
other non-cash charges, (g) the Combined Group Members’ pro-rata share of
Combined EBITDA from their Unconsolidated Joint Ventures, (h) costs and expenses
directly incurred in connection with the Mergers, and (i) the amount of the
Administration Fees accrued during such period and deducted in calculating
Combined Net Income, and minus, to the extent included in the statement of such
Combined Net Income for such period, the sum of (a) interest income (except to
the extent deducted in determining such Combined Net Income and excluding any
interest income attributed to the Mezzanine Notes Receivable), (b) any
extraordinary, unusual or non-recurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of such Combined
Net Income for such period, gains on the sales of assets outside of the ordinary
course of business), (c) any other non-cash income and (d) any cash payments
made during such period in respect of items described in clause (e) above
subsequent to the fiscal quarter in which the relevant non-cash expenses or
losses were reflected as a charge in the statement of Combined Net Income, all
as determined on a consolidated basis.
          For the purposes of determining compliance with the financial
covenants set forth in Section 7.1 at the end of any fiscal quarter or to
determine the Interest Reserve Debt Service Coverage Ratio or the Interest
Reserve Withdrawal Ratio for FQ4 2007, FQ1 2008, FQ2 2008 and FQ3 2008, Combined
EBITDA for FQ4 2007 shall be deemed to be an amount equal to (x) Combined EBITDA
for November 2007 and December 2007 multiplied by (y) 3/2.
          For the purposes of determining compliance with the Combined Debt
Service Coverage Ratio set forth in Section 7.1 at the end of any fiscal
quarter, Combined EBITDA for such quarter shall be deemed to be increased by an
amount equal to the Specified Equity Contribution, provided that, the amount of
the Specified Equity Contribution applied pursuant to this definition shall be
no greater than an amount required to cause the Borrower to be in compliance
with the Combined Debt Service Coverage Ratio set forth in Section 7.1.
          “Combined Group Members”: collectively, the Affiliate Borrower Group
Members and the ASOT Group Members.
          “Combined Interest Expense”: of the Combined Group Members for any
period, net interest expense (including that attributable to Capital Lease
Obligations and excluding (i) interest that is capitalized in accordance with
GAAP and (ii) any interest income attributed to the Mezzanine Notes Receivable)
of the Combined Group Members for such period with respect to all outstanding
Indebtedness of the Combined Group Members (including, without limitation, all
commissions, discounts and other fees and charges owed by the Combined Group
Members with respect to letters of credit and bankers’ acceptance financing and
net costs of the Combined



--------------------------------------------------------------------------------



 



16

Group Members under Hedge Agreements in respect of interest rates to the extent
such net costs are allocable to such period in accordance with GAAP) plus the
Combined Group Members’ pro-rata share of such amounts from their Unconsolidated
Joint Ventures. For the avoidance of doubt, “net interest expense” shall
(x) include the effect of any Hedge Agreement entered into by the Combined Group
Members and (y) be reduced by interest income from cash and Eligible QI Cash and
QI Investments to the extent recognized by the Combined Group Members.
          “Combined Leverage Ratio”: on any date of determination, the ratio of
(a) Combined Total Debt on such date to (b) Gross Asset Value as at the last day
of the most recent fiscal quarter ending prior to such date for which financial
statements are available.
          “Combined Net Income”: of the Combined Group Members for any period,
the combined net income (or loss) of the Combined Group Members for such period,
determined on a combined basis; provided that, in calculating Combined Net
Income of the Combined Group Members for any period, there shall be excluded
(a) the income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries, (b) the income (or deficit) of any Person (other
than a Subsidiary of a Parent/Affiliate Guarantor) in which any Parent/Affiliate
Guarantor or any of their respective Subsidiaries has an ownership interest,
except to the extent that any such income is actually received by such
Parent/Affiliate Guarantor or such Subsidiary in the form of dividends or
similar distributions and (c) the undistributed earnings of any Subsidiary of
any Parent/Affiliate Guarantor to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary. For the avoidance
of doubt, to the extent deducted in arriving at “Combined Net Income” as defined
hereunder, minority interests in consolidated subsidiaries and payments made or
accrued on the ASOT Preferred Stock shall be added back in computing “Combined
Net Income”.
          “Combined Total Debt”: at any date, an amount equal to (i) the
aggregate principal amount of all Indebtedness of the Combined Group Members at
such date plus (ii) the Combined Group Members’ pro-rata share of Indebtedness
of their Unconsolidated Joint Ventures at such date minus (iii) the aggregate
amount on deposit in the Interest Reserve Account, the Exchangeable Notes Escrow
Account and the Expense Reserve Account on such date minus (iv) the aggregate
amount of cash deposited as Collateral pursuant to Sections 2.12(j) and 2.12(k)
minus (v) without duplication, any cash or Cash Equivalents (other than prepaid
rents and security deposits made under tenant leases) held by the Combined Group
Members as of such date. For the avoidance of doubt, “Combined Total Debt” shall
not include the face amount of obligations, contingent or otherwise, under any
acceptance, letter of credit, surety bond or similar facilities to the extent
such acceptance, letter of credit, surety bond or similar facility was issued to
support or back-stop any other obligation included in Combined Total Debt.
          “Combined Working Capital”: at any date, the difference of
(a) Combined Current Assets on such date less (b) Combined Current Liabilities
on such date.



--------------------------------------------------------------------------------



 



17

          “Commitment”: with respect to any Lender, each of the Additional
Tranche B Term Loan Commitment, the Revolving Credit Commitment and the
Incremental Term Loan Commitment of such Lender.
          “Commitment Fee Rate”: 1/2 of 1% per annum.
          “Commitment Increase Supplement”: as defined in Section 2.29(c).
          “Commonly Controlled Entity”: an entity, whether or not incorporated,
that is under common control with the Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes the Borrower and that
is treated as a single employer under Section 414 of the Code.
          “Company”: Archstone-Smith Trust, a Maryland real estate investment
trust.
          “Completed Property”: any Operating Property (or phase of an Operating
Property) that is Construction-in-Process until the completion of such Operating
Property (or phase thereof) as evidenced by the issuance of a temporary or
permanent certificate of occupancy (whichever occurs first) for such Operating
Property or any phase thereof.
          “Compliance Certificate”: a certificate duly executed by a Responsible
Officer, on behalf of the Borrower substantially in the form of Exhibit B.
          “Confidential Information Memorandum”: the Confidential Information
Memorandum dated September, 2007 and furnished to the initial Lenders in
connection with the syndication of the Facilities.
          “Construction-in-Process”: on any date of determination, all Real
Properties that are under construction or with respect to which construction is
reasonably anticipated to commence during the period of six full fiscal quarters
immediately following such date that are not Completed Properties.
          “Construction-in-Process Value”: on any date of determination, for any
Person and its Subsidiaries on a consolidated basis, the aggregate amount of all
cash expenditures for land and improvements (including indirect costs internally
allocated and development costs) on all Construction-in-Process.
“Construction-in-Process Value” shall include, without limitation, land and
other capitalizable costs with respect to which such Person is engaging in
pre-development work or is in the development or construction permitting
process.
          “Construction Related Indebtedness”: Indebtedness incurred to finance
construction of specific Real Estate Under Construction and which is secured by
such Real Estate Under Construction.
          “Continuing Directors”: the directors of Guarantor 1 GP or Guarantor 2
GP, as applicable, on the Effective Date, and each other director of Guarantor 1
GP or Guarantor 2 GP, as applicable, if, in each case, such other director’s
nomination for election to the board of directors of Guarantor 1 GP or
Guarantor 2 GP, as applicable, is recommended by at least a majority of the then
Continuing Directors or such other director receives the vote of the



--------------------------------------------------------------------------------



 



18

Permitted Investors in his or her election by the shareholders of Guarantor 1 GP
or Guarantor 2 GP, as applicable.
          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.
          “Control Investment Affiliate”: as to any Person, any other Person
that (a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.
          “Cure Period”: each period commencing on a Test Date and ending on the
related Cure Prepayment Date.
          “Cure Prepayment Date”: as defined in Section 2.12(l).
          “Default”: any of the events specified in Section 8, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
          “Defaulting Lender”: any Lender that has failed to make any payment
required to be made by it pursuant to Section 2.5, 2.7(b), 3.4 or 9.7.
          “Derivatives Counterparty”: as defined in Section 7.6.
          “Development Assets”: all Property securing the Development Loan
Credit Agreement.
          “Development Loan Administrative Agent”: the “Administrative Agent” as
defined in the Development Loan Credit Agreement.
          “Development Loan Asset Sale”: any Disposition of any Development
Property.
          “Development Loan Borrower”: Tishman Speyer Archstone-Smith
Multifamily Holding I (Development Borrower), L.P., a Delaware limited
partnership.
          “Development Loan Credit Agreement”: the Credit Agreement (Development
Loan), dated as of October 5, 2007, among the Development Loan Borrower, as
borrower, the several banks and other financial institutions or entities from
time to time parties thereto, Lehman Brothers Inc. and Banc of America
Securities LLC, as joint lead arrangers and joint bookrunners, Bank of America,
N.A., as syndication agent, Barclays Capital Real Estate Inc., as documentation
agent, and the Development Loan Administrative Agent, as amended, supplemented
or otherwise modified from time to time in accordance with the terms of the
Development Loan Intercreditor Agreement.



--------------------------------------------------------------------------------



 



19

          “Development Loan Excess Cash Flow”: “Excess Cash Flow” as defined in
the Development Loan Credit Agreement.
          “Development Loan Guarantee and Collateral Agreement”: the Guarantee
and Collateral Agreement (Development Loan), dated as of October 5, 2007, made
by the Development Loan Borrower and certain of its Subsidiaries in favor of the
Development Loan Administrative Agent for the benefit of the Development Loan
Secured Parties, as amended, supplemented or otherwise modified from time to
time in accordance with the Development Loan Intercreditor Agreement.
          “Development Loan Intercreditor Agreement”: the Intercreditor
Agreement (Development Loan), dated as of October 5, 2007, among the Development
Loan Administrative Agent and the Administrative Agent, as amended, supplemented
or otherwise modified from time to time.
          “Development Loan Documents”: collectively, the Development Loan
Credit Agreement, the Development Loan Guarantee and Collateral Agreement, the
Development Loan Mortgages and all schedules, exhibits, annexes and amendments
thereto and all side letters and agreements affecting the terms thereof or
entered into in connection therewith, in each case, as amended, supplemented or
otherwise modified from time to time in accordance with this Agreement.
          “Development Loan Mortgages”: the “Mortgages” as defined in the
Development Loan Credit Agreement.
          “Development Loan Secured Parties”: the “Secured Parties” as defined
in the Development Loan Guarantee and Collateral Agreement.
          “Development Property”: the Real Property owned by the Development
Loan Borrower or any Combined Group Member and identified as “Development
Property” on Schedule 1.1B, as supplemented from time to time in accordance with
Section 6.17.
          “Development Term Loans”: the “Loans” as defined in the Development
Loan Credit Agreement.
          “Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.
          “Distributable Affiliate Proceeds”: as defined in Section 6.16.
          “Documentation Agent”: as defined in the preamble hereto.
          “Dollars” and “$”: dollars in lawful currency of the United States of
America.
          “Domestic Subsidiary”: any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States of America, any state
thereof or the District of Columbia.



--------------------------------------------------------------------------------



 



20

          “Effective Date”: the date on which the conditions precedent set forth
in Section 5.1 shall have been satisfied which date shall not be later than
November 27, 2007.
          “Eligible Land”: land (and any Improvements thereon) which is zoned
or, intended by the Combined Group Members to be zoned, for use as a residential
rental apartment community or a mixed use community (which includes land zoned
for use as a residential rental apartment community).
          “Eligible QI Cash and QI Investments”: on any date of determination,
an amount equal to (a) the proceeds from the sale of the Operating Properties by
the Combined Group Members which are held by a Qualified Intermediary as cash or
Cash Equivalents in a “qualified escrow account” within the meaning of the
regulations issued pursuant to Section 1031 of the Code as cash or Cash
Equivalents pursuant to an exchange agreement intended for the purposes of
implementing a tax deferred exchange transaction under Section 1031 of the Code,
minus (b) all costs, expenses and other obligations incurred by or owing to such
Qualified Intermediary or any other Person which are to be paid from such
qualified escrow account prior to or at the time of the disbursement of the
proceeds from such qualified escrow account by the Qualified Intermediary. In
the event (i) all or a portion of the cash or Cash Equivalents held by the
Qualified Intermediary become subject to any Lien or (ii) the Qualified
Intermediary becomes subject to any bankruptcy or insolvency proceedings, then
with respect to clause (i) above, the value of the cash or Cash Equivalents
subject to such Lien shall be reduced by the principal amount of such Lien, and
with respect to clause (ii) above, the cash or Cash Equivalents held by such
Qualified Intermediary shall be deemed to be zero dollars.
          “Environmental Laws”: any and all laws, rules, orders, regulations,
statutes, ordinances, guidelines, codes, decrees, agreements or other legally
enforceable requirements (including, without limitation, common law) of any
international authority, foreign government, the United States, or any state,
local, municipal or other governmental authority, regulating, relating to or
imposing liability or standards of conduct concerning protection of the
environment or of human health, or employee health and safety, as has been, is
now, or may at any time hereafter be, in effect.
          “Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ESA”: an environmental site assessment complying with ASTM guidelines
dated no earlier than the date that is six months prior to the Closing Date for
each of the Operating Properties, together with a letter from the environmental
consultant permitting the Administrative Agent and the Lenders to rely on the
environmental assessment as if addressed to and prepared for each of them.
          “Eurocurrency Reserve Requirements”: for any day, the aggregate
(without duplication) of the maximum rates (expressed as a decimal fraction) of
reserve requirements in effect on such day (including, without limitation,
basic, supplemental, marginal and emergency



--------------------------------------------------------------------------------



 



21

reserves) under any regulations of the Board or other Governmental Authority
having jurisdiction with respect thereto dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board) maintained by a member bank of the
Federal Reserve System.
          “Eurodollar Base Rate”: with respect to each day during each Interest
Period, the rate per annum determined on the basis of the rate for deposits in
Dollars for a period equal to such Interest Period commencing on the first day
of such Interest Period appearing on the Reuters Screen LIBOR01 Page as of
11:00 a.m. (London time) two Business Days prior to the beginning of such
Interest Period. In the event that such rate does not appear on the Reuters
Screen LIBOR01 Page (or otherwise on such screen), the “Eurodollar Base Rate”
for purposes of this definition shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent.
          “Eurodollar Loans”: Loans for which the applicable rate of interest is
based upon the Eurodollar Rate.
          “Eurodollar Rate”: with respect to each day during each Interest
Period, a rate per annum determined for such day in accordance with the
following formula (rounded upward to the nearest 1/100th of 1%):
Eurodollar Base Rate
1.00 – Eurocurrency Reserve Requirements
          “Eurodollar Tranche”: the collective reference to Eurodollar Loans
under a particular Facility the then current Interest Periods with respect to
all of which begin on the same date and end on the same later date (whether or
not such Loans shall originally have been made on the same day).
          “Event of Default”: any of the events specified in Section 8, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.
          “Excess Cash Flow”: for any fiscal year of the Financial Reporting
Parties, the difference, if any, of (a) the sum, without duplication, of
(i) Combined Net Income for such fiscal year, (ii) the amount of all non-cash
charges (including depreciation and amortization) deducted in arriving at such
Combined Net Income, (iii) the amount of the decrease, if any, in Combined
Working Capital for such fiscal year, (iv) the aggregate net amount of non-cash
loss on the Disposition of Property by the Combined Group Members during such
fiscal year (other than sales of inventory in the ordinary course of business),
to the extent deducted in arriving at such Combined Net Income and (v) the net
increase during such fiscal year (if any) in deferred tax accounts of the
Parent/Affiliate Guarantors minus (b) the sum, without duplication, of (i) the
amount of all non-cash credits included in arriving at such Combined Net Income,
(ii) the aggregate amount actually paid by the Combined Group Members in cash
during such fiscal year on account of Capital Expenditures (minus the principal
amount of Indebtedness incurred in connection with such expenditures and minus
the amount of any such expenditures financed with the proceeds of any
Reinvestment Deferred Amount), (iii) the aggregate amount of all prepayments of
Revolving Credit Loans and Swing Line Loans during such fiscal year to the



--------------------------------------------------------------------------------



 



22

extent accompanying permanent optional reductions of the Revolving Credit
Commitments and all optional prepayments of the Term Loans during such fiscal
year, (iv) the aggregate amount of all regularly scheduled principal payments of
Funded Debt (including, without limitation, the Term Loans) of the Combined
Group Members made during such fiscal year (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder), (v) the amount of the increase, if any, in
Combined Working Capital for such fiscal year, (vi) the aggregate net amount of
non-cash gain on the Disposition of Property by the Combined Group Members
during such fiscal year (other than sales of inventory in the ordinary course of
business), to the extent included in arriving at such Combined Net Income,
(vii) the net decrease during such fiscal year (if any) in deferred tax accounts
of any Parent/Affiliate Guarantor, (viii) the amount of any Restricted Payments
made during such fiscal year pursuant to Section 7.6(c), (ix) the amount of any
Restricted Payment permitted by Section 7.6(g) held in a Financial Reporting
Party Deferred Compensation Account, established pursuant to Section 3(b) of the
United Award Agreements and (x) the aggregate amount of Development Loan Excess
Cash Flow for such fiscal year applied to prepay the Development Term Loans
pursuant to Section 2.12 of the Development Loan Credit Agreement.
          “Excess Cash Flow Application Date”: as defined in Section 2.12(e).
          “Exchangeable Notes”: the 4.00% Exchangeable Notes due 2036 issued by
the Borrower pursuant to the Exchangeable Notes Indenture.
          “Exchangeable Notes COC Repurchase Date”: the “Fundamental Change
Repurchase Date” as defined in the Exchangeable Notes Indenture.
          “Exchangeable Notes Escrow Account”: that certain account established
and maintained by the Borrower with the Account Bank for the benefit of the
Administrative Agent, for the benefit of the Secured Parties, designated as the
“Archstone Smith EN Escrow – Exchangeable Note Escrow Account”, and subject to
the Exchangeable Notes Escrow Account Control Agreement.
          “Exchangeable Notes Escrow Account Control Agreement”: the Account
Control Agreement (Exchangeable Notes Escrow Account), dated as of the date
hereof, among the Administrative Agent, the Borrower and the Account Bank, as
amended, supplemented or otherwise modified from time to time.
          “Exchangeable Notes Indenture”: the Third Supplemental Indenture,
dated as of July 13, 2006 with U.S. Bank National Association, as trustee as in
effect on the date hereof.
          “Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of
which either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of the Borrower, result in adverse tax consequences
to the Borrower.
          “Existing Credit Agreement”: as defined in the recitals hereto.
          “Existing Issuing Lender”: Bank of America, N.A., as issuer of the
Existing Letters of Credit.



--------------------------------------------------------------------------------



 



23

          “Existing Letters of Credit”: the “Letters of Credit” issued pursuant
to the Existing Credit Agreement and outstanding on the Effective Date.
          “Expense Reserve Account”: that certain account established and
maintained by the Borrower with the Account Bank for the benefit of the
Administrative Agent, for the benefit of the Secured Parties, designated as the
“Archstone Smith CF Expense Reserve – Credit Facility Expense Reserve Account”
and subject to the Expense Reserve Account Control Agreement.
          “Expense Reserve Account Control Agreement”: the Account Control
Agreement (Expense Reserve Account) dated as of October 5, 2007, among the
Administrative Agent, the Borrower and the Account Bank, as amended,
supplemented or otherwise modified from time to time.
          “Facility”: each of (a) the Tranche A Term Loans (the “Tranche A Term
Loan Facility”), (b) the Tranche B Term Loans made on the Closing Date and the
Additional Tranche B Term Loan Commitments and the Additional Tranche B Term
Loans made thereunder (the “Tranche B Term Loan Facility”), (c) the Revolving
Credit Commitments and the extensions of credit made thereunder (the “Revolving
Credit Facility”), and (d) each tranche of Incremental Term Loans made pursuant
to Section 2.28, if any (each, an “Incremental Term Loan Facility”), to the
extent such Incremental Term Loans are not included as Tranche B Term Loans.
          “Fannie Mae Intercreditor Agreements”: collectively, each
Intercreditor Agreement, dated as of October 5, 2007, among Lehman Brothers
Holdings Inc., Bank of America, N.A. and Barclays Capital Real Estate Inc.,
collectively, as senior lender, Lehman Brothers Holdings Inc., Bank of America,
N.A. and Barclays Capital Real Estate Inc., collectively, as Mezzanine A lender,
Lehman Brothers Holdings Inc., Bank of America, N.A. and Barclays Capital Real
Estate Inc., collectively, as Mezzanine B lender, and the Administrative Agent,
for each of (Pool 1), (Pool 2), (Pool 3), (Pool 4), (Pool 5), (Pool 7), (Pool 8)
and (Pool 9), in each case, as amended, supplemented or otherwise modified from
time to time.
          “Fannie Mae (Oakwood) Intercreditor Agreement”: the Intercreditor
Agreement (Oakwood), dated as of October 5, 2007, among Lehman Brothers Holdings
Inc., Bank of America, N.A. and Barclays Capital Real Estate Inc., collectively,
as senior lender, and the Administrative Agent, as amended, supplemented or
otherwise modified from time to time.
          “Federal Funds Effective Rate”: for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.
          “Financial Reporting Party Deferred Compensation Account”: an account
established and maintained by any Financial Reporting Party with a depositary
institution pursuant to Section 3(b) of the United Award Agreements. For the
avoidance of doubt, any



--------------------------------------------------------------------------------



 



24

funds held in the Financial Reporting Party Deferred Compensation Account may be
released as soon as practicable in accordance with Section 3(b) of the Unit
Award Agreements.
          “Financial Reporting Parties”: collectively, Guarantor 1, Guarantor 2
and the Additional Parent Guarantors.
          “FIRREA”: Financial Institutions Reform, Recovery and Enforcement Act
of 1989 (FIRREA), as amended.
          “Foreign Subsidiary”: any Subsidiary of the Borrower that is not a
Domestic Subsidiary.
          “FQ1”, “FQ2”, “FQ3”, and “FQ4”: when used with a numerical year
designation, means the first, second, third or fourth fiscal quarters,
respectively, of such fiscal year of the Financial Reporting Parties (e.g., FQ4
2007 means the fourth fiscal quarter of the Financial Reporting Parties’ 2007
fiscal year, which ends December 31, 2007).
          “Freddie Mac Intercreditor Agreements”: collectively, (i) the
Intercreditor Agreement (Holdco), dated as of October 5, 2007, among Lehman
Brothers Holdings Inc., Bank of America, N.A. and Barclays Capital Real Estate
Inc., collectively, as senior lender, Lehman Brothers Holdings Inc., Bank of
America, N.A. and Barclays Capital Real Estate Inc., collectively, as
Mezzanine A lender, Lehman Brothers Holdings Inc., Bank of America, N.A. and
Barclays Capital Real Estate Inc., collectively, as Mezzanine B lender, and the
Administrative Agent, and (ii) the Intercreditor Agreement (Sellco), dated as of
October 5, 2007, among Lehman Brothers Holdings Inc., Bank of America, N.A. and
Barclays Capital Real Estate Inc., collectively, as senior lender, Lehman
Brothers Holdings Inc., Bank of America, N.A. and Barclays Capital Real Estate
Inc., collectively, as Mezzanine A lender, Lehman Brothers Holdings Inc., Bank
of America, N.A. and Barclays Capital Real Estate Inc., collectively, as
Mezzanine B lender, and the Administrative Agent, in each case, as amended,
supplemented or otherwise modified from time to time.
          “Full Appraisal”: with respect to any Operating Property, a “Full
Appraisal Report” prepared in accordance with FIRREA and USPAP, undertaken by an
Appraiser, and providing an assessment of the value of such Operating Property.
          “Fund Agreements”: the agreement of limited partnership of each Fund,
as in effect on the Effective Date or, in the case of Funds formed after the
Effective Date, on the date of such formation.
          “Funded Debt”: with respect to any Person, all Indebtedness of such
Person of the types described in clauses (a) through (e) of the definition of
“Indebtedness” in this Section 1.1.
          “Funding Office”: the office specified from time to time by the
Administrative Agent as its funding office by notice to the Borrower and the
Lenders.
          “Funds”: collectively, (i) Tishman Speyer Archstone-Smith Multifamily
JV, L.P., a Delaware limited partnership, (ii) Tishman Speyer Archstone-Smith
Multifamily Parallel JV,



--------------------------------------------------------------------------------



 



25

L.P., a Delaware limited partnership, (iii) Tishman Speyer Archstone-Smith
Multifamily Parallel Fund I JV, L.P., a Delaware limited partnership,
(iv) Tishman Speyer Archstone-Smith Multifamily Parallel Fund II JV, L.P., a
Delaware limited partnership, and (v) each Additional Fund.
          “Future Affiliate REIT”: any entity formed after the Effective Date
all of the Capital Stock (other than REIT Preferred Stock) of which is
(i) wholly owned, directly or indirectly, by the Financial Reporting Parties and
(ii) pledged as Collateral under the Guarantee and Collateral Agreement and all
other applicable provisions of Section 6.10 have been satisfied.
          “Future REIT”: any of Holdings, NTPA LLC, Smith LLC, Secured Note LLC
and OC/SD JV Holdings LLC after such Person’s applicable REIT Election Effective
Date.
          “GAAP”: generally accepted accounting principles in the United States
of America as in effect from time to time.
          “German Assets”: collectively, (i) any and all real property located
in the country of Germany, including all buildings, improvements and fixtures
now or hereafter located thereon, (ii) any and all interests in any Person
(other than a Domestic Subsidiary) holding assets in the country of Germany,
including, but not limited to those Persons set forth on Schedule 1.1F attached
hereto and made a part hereof, and (iii) any and all investments in any
investment funds investing in assets noted in clauses (i) and (ii) of this
definition.
          “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
          “Gross Asset Value”: on any date of determination, the sum (without
duplication) of the following:
     (i) the sum for all Operating Properties (other than
Construction-in-Process) of the Appraised Value in effect on such date for each
such Operating Property (including any Operating Property which ceases to be
Construction-in-Process for which the Borrower has delivered an Appraisal)
multiplied by the applicable Ownership Percentage at such time for such
Operating Property, plus
     (ii) the GAAP book value of Construction-in-Process Value of the Combined
Group Members as at the last day of the fiscal quarter most recently ended for
which financial statements are available, plus
     (iii) the GAAP book value of Mezzanine Notes Receivable of the Combined
Group Members permitted by Section 7.8(m) of this Agreement and Section 7.8(m)
of each of the Affiliate Borrower Credit Agreements as at the last day of the
fiscal quarter most recently ended for which financial statements are available,
plus



--------------------------------------------------------------------------------



 



26

     (iv) the aggregate amount of Eligible QI Cash and QI Investments of the
Combined Group Members as of such date, plus
     (v) an amount equal to (x) “management fee income from joint ventures” (as
reflected on the combined statements of income of the Combined Group Members)
for the period of four fiscal quarters (or, if less, the number of full fiscal
quarters subsequent to the Closing Date) most recently ended for which financial
statements are available multiplied by (y) eight.
          “Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement (ASOT), dated as of October 5, 2007, made by the Parent/Affiliate
Guarantors, the Borrower and each Subsidiary Guarantor, substantially in the
form of Exhibit A, as the same may be amended, supplemented or otherwise
modified from time to time.
          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term “Guarantee Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
          “Guarantor 1”: as defined in the preamble hereto.
          “Guarantor 1 GP”: Tishman Speyer Archstone-Smith Multifamily (GP),
L.P., a Delaware limited partnership.
          “Guarantor 2”: as defined in the preamble hereto.



--------------------------------------------------------------------------------



 



27

          “Guarantor 2 GP”: Tishman Speyer Archstone-Smith Multifamily Parallel
(GP), L.P., a Delaware limited partnership.
          “Guarantors”: the collective reference to each of the Parent/Affiliate
Guarantors and the Subsidiary Guarantors.
          “Hedge Agreements”: all interest rate or currency swaps, caps or
collar agreements, foreign exchange agreements, commodity or currency futures
contracts, options to purchase or sell a commodity or currency, or option,
warrant or other right with respect to a commodity or currency futures contract
or similar arrangements entered into by the Borrower or its Subsidiaries
providing for protection against fluctuations in interest rates, currency
exchange rates, commodity prices or the exchange of nominal interest
obligations, either generally or under specific contingencies.
          “Holdings”: as defined in the preamble hereto.
          “Holdings I”: Tishman Speyer Archstone-Smith Multifamily Holdings I,
L.P., a Delaware limited partnership.
          “Holdings I LP Asset Disposition”: the purchase of certain real estate
assets and equity interests by the Holdings I from the Company pursuant to the
Holdings I LP Purchase Agreement for cash on the Closing Date and the
contribution of such real estate assets and equity interests by Holdings I to
the Development Borrower and the Affiliate Borrower I-B.
          “Holdings I LP Purchase Agreement”: that certain Purchase and Sale
Agreement made as of October 5, 2007, by and between the Company, as seller, and
Holdings I, as buyer.
          “Holdings I Corp”: as defined in the preamble hereto.
          “Holdings I-A”: Tishman Speyer Archstone-Smith Multifamily Holdings I
(Borrower-A), L.P., a Delaware limited partnership.
          “Holdings I-B”: Tishman Speyer Archstone-Smith Multifamily Holdings I
(Parent Borrower-B), L.P., a Delaware limited partnership.
          “Holdings II LP Asset Disposition”: the purchase of certain joint
venture equity interests by the Affiliate Borrower II from the Company pursuant
to the Holdings II LP Purchase Agreement for cash on the Closing Date.
          “Holdings II LP Purchase Agreement”: that certain Purchase and Sale
Agreement made as of October 5, 2007, by and between the Company, as seller, and
Tishman Speyer Archstone-Smith Multifamily Holdings II, L. P., a Delaware
limited partnership, as buyer.
          “Holdings Merger”: the merger of the Company with and into Holdings
with Holdings as the surviving entity, occurring on the Closing Date pursuant to
the Merger Agreement.



--------------------------------------------------------------------------------



 



28

          “Holdings Series A Preferred Units”: the “Series A Preferred Units” as
defined in the Holdings Trust Agreement.
          “Holdings Series I Preferred Units”: the “Series I Preferred Units” as
defined in the Holdings Trust Agreement.
          “Holdings Trust Agreement”: the Articles of Amendment and Restatement
of Tishman Speyer Archstone-Smith Multifamily Series I Trust effective as of
October 4, 2007, as amended, supplemented or otherwise modified from time to
time in accordance with this Agreement.
          “Improvements”: all buildings, fixtures, structures, parking areas,
landscaping and other improvements whether existing now or hereafter
constructed, together with all machinery and mechanical, electrical, HVAC and
plumbing systems presently located thereon and used to the operation thereof,
excluding (a) any such items owned by utility service providers, (b) any such
items owned by tenants or other third parties unaffiliated with the Combined
Group Members or their Subsidiaries and (c) any items of personal property.
          “Incremental Term Loan Commitment”: as to any Lender, the obligation
of such Lender, if any, to make an Incremental Term Loan to the Borrower
hereunder in a principal amount not to exceed the amount set forth under the
heading “Incremental Term Loan Commitment” opposite such Lender’s name on
Schedule 1 to the Lender Addendum delivered by such Lender, or as the case may
be, in the Assignment and Acceptance pursuant to which such lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof.
          “Incremental Term Loan Facility”: as defined in the definition of
“Facility” in this Section 1.1.
          “Incremental Term Loan Lenders”: as defined in Section 2.28.
          “Incremental Term Loans”: as defined in Section 2.28.
          “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of Property or third-party services
(other than trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
Property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such Property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under acceptance, letter of credit, surety bond or
similar facilities, (g) all obligations of such Person, contingent or otherwise,
to purchase, redeem, retire or otherwise acquire for value any Capital Stock of
such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of others of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be



--------------------------------------------------------------------------------



 



29

secured by) any Lien on Property (including, without limitation, accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, but limited to the lesser of
the fair market value of such property and the aggregate amount of the
obligations so secured, and (j) for the purposes of Section 8(e) only, all
obligations of such Person in respect of Hedge Agreements. The “Indebtedness” of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor. For
purposes of clause (j) above, the principal amount of Indebtedness in respect of
Hedge Agreements shall equal the amount that would be payable (giving effect to
netting) at such time if such Hedge Agreement were terminated. For the avoidance
of doubt, “Indebtedness” as defined hereunder shall not include (i) the ASOT
Preferred Stock or any accrued distributions, (ii) the obligations of Secured
Note LLC under the Secured Contribution Agreement, (iii) prepaid rents or
security deposits made under tenant leases or (iv) obligations arising from
agreements of the Applicable Parties or any Subsidiary providing for
(1) customary indemnification, guarantees or adjustments of purchase or
acquisition price or similar obligations, in each case, incurred or assumed in
connection with the acquisition or disposition of any business or assets
permitted under this Agreement (except as specified in clause (b) above) or
(2) with respect to any syndication of Federal low-income housing tax credits
and benefits generated under section 42 of the Code by apartment projects owned
by the Applicable Parties or any Subsidiary, indemnification or guarantees of
obligations to maintain such tax credits and benefits.
          “Indemnified Liabilities”: as defined in Section 10.5.
          “Indemnitee”: as defined in Section 10.5.
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
          “Insolvent”: pertaining to a condition of Insolvency.
          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.
          “Intercreditor Agreements”: collectively, (i) the Development Loan
Intercreditor Agreement, (ii) the Freddie Mac Intercreditor Agreements,
(iii) the Fannie Mae Intercreditor Agreements, (iv) the Fannie Mae (Oakwood)
Intercreditor Agreement and (v) each intercreditor agreement delivered to the
Administrative Agent pursuant to Section 7.3(v).
          “Interest Payment Date”: (a) as to any Base Rate Loan, the last day of
each March, June, September and December to occur while such Loan is outstanding
and the final



--------------------------------------------------------------------------------



 



30

maturity date of such Loan, (b) as to any Eurodollar Loan having an Interest
Period of three months or shorter, the last day of such Interest Period, (c) as
to any Eurodollar Loan having an Interest Period longer than three months, each
day that is three months, or a whole multiple thereof, after the first day of
such Interest Period and the last day of such Interest Period and (d) as to any
Loan (other than any Revolving Credit Loan that is a Base Rate Loan and any
Swing Line Loan), the date of any repayment or prepayment made in respect
thereof.
          “Interest Period”: as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 2:00 p.m. (New York City time) on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:
     (1) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
     (2) any Interest Period that would otherwise extend beyond the Revolving
Credit Termination Date, the Tranche A Term Loan Maturity Date or the Tranche B
Term Loan Maturity Date, as the case may be, shall end on the Revolving Credit
Termination Date, the Tranche A Term Loan Maturity Date or the Tranche B Term
Loan Maturity Date, as applicable; and
     (3) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.
          “Interest Reserve Account”: that certain account established and
maintained by the Borrower with the Account Bank for the benefit of the
Administrative Agent, for the benefit of the Secured Parties, designated as the
“Archstone Smith CF Interest Reserve – Credit Facility Interest Reserve Account”
and subject to the Interest Reserve Account Control Agreement.
          “Interest Reserve Account Control Agreement”: the Account Control
Agreement (Interest Reserve Account) dated as of October 5, 2007, among the
Administrative Agent, the Borrower and the Account Bank, as amended,
supplemented or otherwise modified from time to time.
          “Interest Reserve Debt Service”: for any period, the sum (without
duplication) of (a) Combined Interest Expense for such period, (b) scheduled
payments made during such period



--------------------------------------------------------------------------------



 



31

on account of principal of Indebtedness (other than the Tranche A Term Loans) of
the Combined Group Members, other than balloon payments of principal due upon
the stated maturity of any such Indebtedness or similar principal payment which
repays or discharges such Indebtedness in full and (c) the Combined Group
Members’ pro-rata share of all expenses and payments referred to in the
preceding clauses (a) and (b) from their Unconsolidated Joint Ventures.
          “Interest Reserve Debt Service Coverage Ratio”: for any period, the
ratio of (a) Combined EBITDA for such period to (b) Interest Reserve Debt
Service for such period.
          “Interest Reserve True-Up Amount”: as defined in Section 2.25(c).
          “Interest Reserve Withdrawal Ratio”: as defined in Section 2.25(c).
          “Interest Reserve Withdrawals”: as defined in Section 2.25(b).
          “Investments”: as defined in Section 7.8.
          “Issuing Lender”: the Existing Issuing Lender and any Revolving Credit
Lender from time to time designated by the Borrower as an Issuing Lender with
the consent of such Revolving Credit Lender and the Administrative Agent.
          “Joint Venture”: any Person in which the Parent/Affiliate Guarantors
or the Borrower owns, directly or indirectly, Capital Stock (other than publicly
traded Capital Stock) and which is not a Wholly Owned Subsidiary of the
Parent/Affiliate Guarantors or the Borrower.
          “Joint Venture Property”: each parcel of real property owned or leased
by any Joint Venture.
          “LBHI”: Lehman Brothers Holdings Inc.
          “L/C Commitment”: $425,000,000, until the first anniversary of the
Closing Date, and $250,000,000 thereafter; provided that, the amount of the L/C
Commitment shall be increased by an amount equal to any Letters of Credit issued
related to (i) the Clinton Green Letters of Credit or (ii) Clinton Green North,
LLC and Clinton Green South, LLC, in an aggregate amount for both clauses (i)
and (ii) not exceeding $271,501,316.
          “L/C Fee Payment Date”: the last day of each March, June, September
and December and the last day of the Revolving Credit Commitment Period.
          “L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.5.
          “L/C Participants”: with respect to any Letter of Credit, the
collective reference to all the Revolving Credit Lenders other than the Issuing
Lender that issued such letter of Credit.

 



--------------------------------------------------------------------------------



 



32

          “Lehman Entity”: any of Lehman Commercial Paper Inc. or any of its
affiliates.
          “Lender Addendum”: with respect to any Additional Tranche B Term Loan
Lender, a Lender Addendum, substantially in the form of Exhibit I, to be
executed and delivered by such Lender on the Effective Date as provided in
Section 10.17.
          “Lenders”: as defined in the preamble hereto.
          “Letters of Credit”: as defined in Section 3.1(a).
          “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).
          “Loan”: any loan made by any Lender pursuant to this Agreement.
          “Loan Documents”: this Agreement, the Security Documents, the
Applications, the Notes, Affiliate Lender Subordination Agreement, the Agreement
Regarding Debtor/Creditor Relationship, the Interest Reserve Account Control
Agreement, the Exchangeable Notes Escrow Account Control Agreement, Expense
Reserve Account Control Agreement, the Administration Fee Agreement, the
Intercreditor Agreements and, solely for the purposes of Sections 10.1 and 10.5,
the Affiliate Borrower Loan Documents and the Real Estate Purchase
Documentation.
          “Loan Parties”: each of the Parent/Affiliate Guarantors, the Borrower
and each Subsidiary of the Borrower that is a party to a Loan Document.
          “Maintenance Capital Expenditures”: for any period, with respect to
any Person, the Capital Expenditures of such Person for such period that
constitute expenditures for recurring value-retention Capital Expenditures
representing costs that are typically incurred on a regular basis during the
life of a community, such as expenditures for carpet, vinyl flooring,
appliances, mechanical equipment, fixtures, roof replacement, parking lot
resurfacing, exterior painting and siding replacement. It is understood and
agreed that “Maintenance Capital Expenditures” shall not include (a) Renovation
Capital Expenditures, (b) Capital Expenditures incurred in connection with
requirements under the Fair Housing Act or the Americans with Disabilities Act,
(c) Capital Expenditures representing tenant improvements awarded to any tenant
in connection with any commercial or office lease and (d) repair or restoration
of major damage to a community that resulted from an event such as a fire,
flood, hurricane, earthquake or terrorist event.
          “Majority Facility Lenders”: with respect to any Facility, the holders
of more than 50% of (a) in the case of the Tranche A Term Loan Facility, the
aggregate unpaid principal amount of the Tranche A Term Loans, (b) in the case
of the Tranche B Term Loan Facility, the aggregate unpaid principal amount of
the Tranche B Term Loans, (c) in the case of the Revolving Credit Facility,
prior to any termination of the Revolving Credit Commitments, the Total
Revolving Credit Commitments (or, if the Revolving Credit Commitments are no
longer in effect, the Total Revolving Extensions of Credit then outstanding) and
(d) in the case of each Incremental Term Loan Facility, if any, to the extent
such Incremental Term Loans are not



--------------------------------------------------------------------------------



 



33

included as Tranche B Term Loans, the aggregate unpaid principal amount of the
Incremental Term Loans under such Facility.
          “Majority Revolving Credit Facility Lenders”: the Majority Facility
Lenders in respect of the Revolving Credit Facility.
          “Material Adverse Effect”: a material adverse effect on (a) the
business, assets, property, results of operations or financial condition of the
Combined Group Members, taken as a whole, or (b) the validity or enforceability
of this Agreement or any of the other Loan Documents or the rights or remedies
of the Agents or the Lenders hereunder or thereunder.
          “Material Environmental Amount”: an amount or amounts payable by the
Combined Group Members, in the aggregate in excess of $50,000,000 for: costs to
comply with any Environmental Law; costs of any investigation, and any
remediation, of any Material of Environmental Concern; and compensatory damages
(including, without limitation damages to natural resources), punitive damages,
fines, and penalties pursuant to any Environmental Law.
          “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products (virgin or
unused), polychlorinated biphenyls, urea-formaldehyde insulation, asbestos,
pollutants, contaminants, radioactivity, and any other materials, substances or
forces of any kind, whether or not any such material, substance or force is
defined as hazardous or toxic under any Environmental Law, that is regulated
pursuant to or could reasonably be expected to give rise to liability under any
Environmental Law.
          “Merger Agreement”: the Agreement and Plan of Merger, dated as of
May 28, 2007, among River Holding LP, a Delaware limited partnership, River
Acquisition (MD), LP, a Maryland limited partnership, the Borrower, the Company
and River Trust Acquisition (MD), LLC, a Maryland limited liability company, as
amended, supplemented or otherwise modified from time to time in accordance with
this Agreement.
          “Merger Documentation”: collectively, the Merger Agreement and all
schedules, exhibits, annexes and amendments thereto and all side letters and
agreements affecting the terms thereof or entered into in connection therewith
(other than agreements solely between the LBHI and TSREV), in each case, as
amended, supplemented or otherwise modified from time to time.
          “Mergers”: collectively, the Borrower Merger and the Holdings Merger.
          “Mezzanine Facilities”: the mezzanine loan facilities entered into
pursuant to the Mortgage/Mezzanine Documents.
          “Mezzanine Notes Receivable”: mezzanine notes receivable, including
interest payments thereunder, issued in favor of any Combined Group Member by
any Person (other than by an Affiliate of any Combined Group Member, including
the Affiliate Borrower Credit Agreements).
          “Mezzanine Notes Receivable Leverage Ratio”: on any date of
determination, for each Mezzanine Notes Receivable, the ratio of (a) the
aggregate principal amount of



--------------------------------------------------------------------------------



 



34

Indebtedness incurred in connection with any investment in such Mezzanine Notes
Receivable at such date to (b) the outstanding principal amount of such
Mezzanine Notes Receivable on such date.
          “Moody’s”: Moody’s Investors Service, Inc.
          “Mortgage/Mezzanine Borrower”: any Wholly Owned Subsidiary of the
Borrower that is a borrower under the Mortgage/Mezzanine Facilities.
          “Mortgage/Mezzanine Documents”: each of the documents set forth on
Schedule 1.1C hereto.
          “Mortgage/Mezzanine Facilities”: the mortgage and mezzanine loan
facilities entered into pursuant to the Mortgage/Mezzanine Documents.
          “Mortgaged Properties”: the real properties listed on Schedule 1.1A,
as to which the Administrative Agent for the benefit of the Secured Parties
shall be granted a Lien pursuant to one or more Mortgages.
          “Mortgages”: each of the mortgages, deeds of trust and deeds to secure
debt made by any Loan Party in favor of, or for the benefit of, the
Administrative Agent for the benefit of the Secured Parties, in form and
substance reasonably satisfactory to the Administrative Agent, as the same may
be amended, supplemented or otherwise modified from time to time.
          “Multiemployer Plan”: a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
          “Net Cash Proceeds”: (a) in connection with any Asset Sale, the
proceeds thereof in the form of cash and Cash Equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) of such Asset Sale, net of (1) direct transaction
costs paid or payable as a result of such Asset Sale (including, without
limitation, attorneys’, accountants’, investment banking, brokers’ and
consultants’ fees and expenses, (2) amounts required to be applied to the
repayment of Indebtedness secured by a Lien expressly permitted hereunder on any
asset which is the subject of such Asset Sale (other than any Lien pursuant to a
Security Document), including, without limitation any Bond L/C Reimbursement
Obligation (whether or not secured by a Lien), (3) other customary fees and
expenses actually incurred in connection therewith, (4) any real estate transfer
taxes with respect to the Asset Sale that are imposed on the ASOT Group Member
that Disposed of such Property, and the income or gains tax with respect to such
Asset Sale that would be imposed on the ASOT Group Member that Disposed of such
Property if such ASOT Group Member were taxable as a corporation that is not
consolidated, combined or otherwise a member of a unitary group with any other
entity, taking into account any net losses and/or deductions of such ASOT Group
Member incurred in the taxable year of such sale, and (5) any tax indemnity
payments due and payable to any holder of the ASOT Preferred Stock as a result
of such Asset Sale, (b) in connection with any issuance or sale of equity
securities or debt securities or instruments or the incurrence of loans, the
cash proceeds received from such issuance or incurrence, net of



--------------------------------------------------------------------------------



 



35

(1) attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith (including breakage costs), (2) with respect to
any Indebtedness incurred to acquire an asset, the purchase price (together with
all related fees and expenses related to such acquisition) of such asset and
(3) with respect to any Indebtedness incurred to refinance any Indebtedness
permitted by Section 7.2, any amounts paid or required to be applied to the
repayment of such Indebtedness (including (i) the fees and charges of the lender
thereunder and (ii) any reserve accounts provided for thereunder against
liabilities retained by the applicable ASOT Group Member), provided that,
(x) solely with respect to any Indebtedness incurred in accordance with
Section 7.2(l), the Net Cash Proceeds of such Indebtedness shall exclude amounts
borrowed to restore any existing Operating Property owned by the ASOT Group
Members and (y) solely with respect to any Construction Related Indebtedness
incurred in accordance with Section 7.2(m), the Net Cash Proceeds of such
Indebtedness shall exclude amounts borrowed to finance development expenses of
the related Real Estate Under Construction, (c) in connection with any Purchase
Price Refund, the cash amount thereof, net of any expenses incurred in the
collection thereof and (d) in connection with any Recovery Event, the cash
proceeds thereof, less any actual and reasonable costs incurred and paid or
payable by such ASOT Group Member in connection with (x) attorneys’ and
consultants’ fees and expenses in connection with the adjustment or settlement
of any claims in respect thereof, (y) restoration work whether or not required
by any casualty insurance policy or as a result of a condemnation and (z) any
amounts paid or required to be applied to the repayment of Indebtedness
(including the fees and charges of the lenders thereunder) secured by a Lien
expressly permitted hereunder on any asset which is the subject of such Recovery
Event. Solely with respect to any Disposition by NTPA LLC and its Subsidiaries
after the NTPA LLC Redemption or Smith LLC and its Subsidiaries after the Smith
LLC Redemption, the aggregate Net Cash Proceeds determined in accordance with
clause (a) or (d) of the preceding sentence shall also be net of the Release
Price for the applicable NTPA LLC Asset or Smith LLC Asset paid to the Lenders
in accordance with Section 6.10(e) and previously applied to the prepayment of
the Loans in accordance with Section 2.12(c). For the avoidance of doubt, the
Net Cash Proceeds for any Asset Sale determined pursuant to clause (a) above
shall be net of any reserves established by the applicable ASOT Group Member
against liabilities retained by such ASOT Group Member in connection with such
Asset Sale to the extent required by GAAP or the applicable sales contract,
provided that, upon the release of any such reserves in favor of such ASOT Group
Members, the amount of such released reserves shall be applied to prepay the
Loans and/or cash collateralize the outstanding Letters of Credit in accordance
with Section 2.12(c).
          “New Revolving Credit Lender”: as defined in Section 2.29(b).
          “Nominee GP Guarantor”: as defined in the preamble hereto.
          “Nominee Guarantor”: as defined in the preamble hereto.
          “Non-Consenting Lender”: as defined in Section 2.24.
          “Non-Excluded Taxes”: as defined in Section 2.20(a).



--------------------------------------------------------------------------------



 



36

          “Non-Recourse Subsidiary Borrower”: a Subsidiary of any Applicable
Party that is a special purpose entity whose only assets are the assets securing
Indebtedness incurred in accordance with Section 7.2(l).
          “Non-U.S. Lender”: as defined in Section 2.20(d).
          “Note”: any promissory note evidencing any Loan.
          “NTPA LLC”: as defined in the preamble hereto.
          “NTPA LLC Assets”: the real property assets known as the “T=7 Non-Tax
Protected Assets” and the direct equity interests related thereto.
          “NTPA LLC Redemption”: the redemption by the Borrower after the second
anniversary of the Closing Date of all the Borrower common units held by NTPA
LLC in exchange for all or a portion of the NTPA LLC Assets.
          “NTPA LLC Redemption Date”: the date on which the NTPA LLC Redemption
is consummated.
          “Obligations”: the unpaid principal of and interest on (including,
without limitation, interest accruing after the maturity of the Loans and
Reimbursement Obligations and interest accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender or any Qualified
Counterparty, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the Letters
of Credit, any Specified Hedge Agreement or any other document made, delivered
or given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all fees, charges and disbursements of counsel
to the Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise; provided, that (i) obligations of the
Borrower or any Subsidiary under any Specified Hedge Agreement shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed and (ii) any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements.
          “OC/SD JV Holdings LLC”: as defined in the preamble hereto.
          “OC/SD JV LLC”: as defined in the preamble hereto.
          “OC/SD JV LLC Asset Disposition”: the purchase of certain real estate
assets and equity interests by OC/SD JV LLC from the Company pursuant to the
OC/SD JV LLC Purchase Agreement for cash on the Closing Date.



--------------------------------------------------------------------------------



 



37

          “OC/SD JV LLC Purchase Agreement”: that certain Purchase and Sale
Agreement made as of October 5, 2007, by and between the Company, as seller, and
OC/SD Partners LP, a Delaware limited partnership, as buyer.
          “Operating Properties”: collectively, the Owned Properties and the
Joint Venture Properties.
          “Operating Property EBITDA”: of any Operating Property for any period,
Operating Property Net Income of the relevant Property Owner for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Operating Property Net Income for such period, the sum of
(a) income tax expense, (b) interest expense of such Property Owner,
amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness,
(c) depreciation and amortization expense, (d) amortization of intangibles
(including, but not limited to, goodwill) and organization costs, (e) any
extraordinary, unusual or non-recurring expenses or losses (including, whether
or not otherwise includable as a separate item in the statement of such
Operating Property Net Income for such period, losses on sales of assets outside
of the ordinary course of business), and (f) any other non-cash charges, and
minus, to the extent included in the statement of such Operating Property Net
Income for such period, the sum of (a) interest income (except to the extent
deducted in determining such Operating Property Net Income), (b) any
extraordinary, unusual or non-recurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of such Operating
Property Net Income for such period, gains on the sales of assets outside of the
ordinary course of business), (c) any other non-cash income and (d) any cash
payments made during such period in respect of items described in clause (e)
above subsequent to the fiscal quarter in which the relevant non-cash expenses
or losses were reflected as a charge in the statement of Operating Property Net
Income, provided that, the Operating Property EBITDA of any Operating Property
shall exclude Operating Property EBITDA attributable to any other Operating
Property owned by such Property Owner.
          “Operating Property Net Income”: of any Property Owner for any period,
the combined net income (or loss) of such Property Owner for such period,
determined on a combined basis.
          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
          “Owned Properties”: each parcel of real property owned or leased by
the Combined Group Members.
          “Ownership Percentage”: with respect to any Operating Property (or any
Joint Venture that owns, directly or indirectly, any Capital Stock of the
Property Owner that owns or leases such Operating Property) at any time, the
percentage of the total outstanding Capital Stock of the Property Owner with
respect to such Operating Property held directly and indirectly by the
applicable Person.



--------------------------------------------------------------------------------



 



38

          “Parent/Affiliate Guarantors”: each of (i) the Parent Guarantors,
(ii) the Additional Parent Guarantors, (iii) Holdings I Corp, (iv) prior to the
NTPA LLC Redemption, NTPA LLC, (v) prior to the Smith LLC Redemption, Smith LLC,
and (vi) Secured Note LLC.
          “Parent Guarantors”: each of (i) Guarantor 1, (ii) Guarantor 2,
(iii) the Principal Guarantor, (iv) the Nominee GP Guarantor, (v) the Nominee
Guarantor, (vi) Holdings, (vii) prior to the NTPA LLC Redemption, NTPA LLC,
(viii) prior to the Smith LLC Redemption, Smith LLC, (ix) OC/SD JV Holdings LLC,
(x) OC/SD JV LLC and (xi) the Additional Parent Guarantors.
          “Participant”: as defined in Section 10.6(b).
          “Payment Office”: the office specified from time to time by the
Administrative Agent as its payment office by notice to the Borrower and the
Lenders.
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
          “Permitted Investors”: LBHI and/or TSREV and their respective
Affiliates.
          “Permitted Leases”: leases or subleases (including ground leases and
licenses and other occupancy agreements) entered into the ordinary course of
business by any Combined Group Member, in each case, at an arm’s-length basis
(i.e., on market terms) which do not materially impair the interests of such
Combined Group Member in the Property subject thereto or the value of such
Property.
          “Permitted Reinvestment”: the use of any Net Cash Proceeds, Affiliate
Net Cash Proceeds or Distributable Affiliate Proceeds to: (i) acquire assets
useful in the Borrower’s or any Affiliate Borrower’s business, including,
without limitation, the acquisition of any Eligible Land (including, all or a
portion of the Capital Stock of any entity that owns, directly or indirectly,
Eligible Land), (ii) make Investments in Mezzanine Notes Receivables, (iii) make
optional prepayments of the Revolving Credit Loans and/or the Swing Line Loans,
(iv) make deposits in the Interest Reserve Account, (v) pay development expenses
of any Development Property, (vi) make Capital Expenditures or (vii) make
Restricted Payments permitted by Section 7.6(f)(ii); provided that, the
aggregate amount of deposits in to the Interest Reserve Account with Net Cash
Proceeds, Affiliate Net Cash Proceeds or Distributable Affiliate Proceeds that
may be included as a Permitted Reinvestment during the term of this Agreement
may not exceed an amount equal to $100,000,000 minus the aggregate amount of
deposits in the Interest Reserve Account with Affiliate Borrower Net Cash
Proceeds and Distributable Affiliate Proceeds made pursuant to the applicable
Affiliate Borrower Credit Agreements. In order to determine the available amount
of “Permitted Reinvestment” to be used for any purpose permitted above on any
date, in the event that the Borrower has made any Restricted Payments pursuant
to Section 7.6(f) in excess of $15,000,000, such Net Cash Proceeds, Affiliate
Net Cash Proceeds and Distributable Affiliate Proceeds shall be deemed applied,
without duplication, first, to make Restricted Payments permitted by
Section 7.6(f) in excess of $15,000,000 (the “Excess Restricted Payment Amount”)
on or prior to such date, and second, to any other use permitted above.
Notwithstanding anything to the contrary contained herein, to the extent that
the



--------------------------------------------------------------------------------



 



39

Borrower has used Revolving Credit Loans or Swing Line Loans to make Restricted
Payments pursuant to Section 7.6(f)(ii) (or to reimburse the Borrower for such
Restricted Payments), the Net Cash Proceeds, Affiliate Net Cash Proceeds and
Distributable Affiliate Proceeds shall be used to repay such Revolving Credit
Loans and Swing Line Loans in an amount equal to the portion of the Excess
Restricted Payment Amount funded with the proceeds of the Revolving Credit Loans
and the Swing Line Loans.
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “personal property”: “personal property”, as defined in the Uniform
Commercial Code as from time to time in effect in the State of New York, which
is owned by any ASOT Group Member.
          “Plan”: at a particular time, any employee benefit plan that is
covered by ERISA and in respect of which the Borrower or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
          “Pledged Stock”: as defined in the Guarantee and Collateral Agreement.
          “Pricing Grid”: the table set forth below.

                      Applicable Margin for   Applicable Margin for Combined
Leverage Ratio   Base Rate Loans   Eurodollar Loans
>0.60 to 1.00
    2.00 %     3.00 %
< 0.60 to 1.00
    1.75 %     2.75 %

For the purposes of the Pricing Grid, changes in the Applicable Margin resulting
from changes in the Combined Leverage Ratio shall become effective on the date
(the “Adjustment Date”) on which financial statements are delivered to the
Lenders pursuant to Section 6.1 (but in any event not later than the 45th day
after the end of each of the first three quarterly periods of each fiscal year
or the 90th day after the end of each fiscal year, as the case may be) and shall
remain in effect until the next change to be effected pursuant to this
paragraph. If any financial statements referred to above are not delivered
within the time periods specified above, then, until such financial statements
are delivered, the Combined Leverage Ratio as at the end of the fiscal period
that would have been covered thereby shall for the purposes of this definition
be deemed to be greater than 0.60 to 1.00. In addition, (i) at all times while
an Event of Default shall have occurred and be continuing, the Combined Leverage
Ratio shall for the purposes of this Pricing Grid be deemed to be greater than
0.60 to 1.00 and (ii) the Applicable Margins set forth above shall be increased
by 1.00% during any Cure Period. If on any Adjustment Date the Combined Leverage
Ratio would result in different Applicable Margins, the higher Applicable Margin
shall govern. Each determination of the Combined Leverage Ratio pursuant to this
Pricing Grid shall be made for the periods and in the manner contemplated by
Section 7.1(a).



--------------------------------------------------------------------------------



 



40

          “Principal Guarantor”: as defined in the preamble hereto.
          “Pro Forma Balance Sheet”: as defined in Section 4.1(a).
          “Projections”: as defined in Section 6.2(c).
          “Property”: any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.
          “Property Owners”: collectively, Persons identified in Schedule 1.1D
attached hereto, each of which owns the Operating Property identified on such
Schedule as being owned by such Person.
          “Purchase Price Refund”: any amount received by any ASOT Group Member
as a result of a purchase price adjustment or similar event in connection with
any acquisition of Property by any ASOT Group Member.
          “Qualified Construction Refinancing”: any Indebtedness incurred by a
Combined Group Member after the Closing Date in accordance with Section 7.2(m)
that is secured by Real Estate Under Construction acquired by such Combined
Group Member with the proceeds of the Revolving Credit Loans and/or Swing Line
Loans, provided that, the Borrower has delivered to the Administrative Agent on
or prior to the date that is five Business Days after the Borrowing Date for
Revolving Credit Loans and Swing Line Loans to acquire or pay development costs
of such Real Estate Under Construction, a written notice identifying such Real
Estate Under Construction as a “Qualified Construction Property” for which the
applicable Combined Group Member intends to incur Construction Related
Indebtedness to finance acquisition costs and the development thereof.
          “Qualified Counterparty”: with respect to any Specified Hedge
Agreement, any counterparty thereto that, at the time such Specified Hedge
Agreement was entered into, was a Lender, an Affiliate of a Lender, an Agent or
an Affiliate of an Agent, including, without limitation, any Hedge Agreement
entered into prior to the Closing Date by an Agent or an Affiliate of an Agent
in connection with the Facilities; provided that, in the event a counterparty to
a Hedge Agreement at the time such Hedge Agreement was entered into was a
Qualified Counterparty, such counterparty shall constitute a Qualified
Counterparty hereunder and under the other Loan Documents; provided, further
that, with respect to any Hedge Agreement entered into prior to the Closing
Date, any counterparty thereto shall be a “Qualified Counterparty” if such
counterparty was a Lender, an Affiliate of a Lender, an Agent or an Affiliate of
an Agent as of the Closing Date.
          “Qualified Development Expense”: any Approved Projected Cost to
develop any Real Estate Under Construction paid with the proceeds of the
Revolving Credit Loans and/or Swing Line Loans, provided that, the Borrower has
delivered to the Administrative Agent on or prior to the date that is five
Business Days after the Borrowing Date for such Revolving Credit Loans and Swing
Line Loans, a written notice identifying such Approved Projected Cost as a
“Qualified Development Expense”.



--------------------------------------------------------------------------------



 



41

          “Qualified Intermediary”: any Person serving as a “qualified
intermediary” or an “exchange accommodation title holder” for purposes of a sale
or exchange pursuant to and qualifying for tax treatment under Section 1031 of
the Code.
          “Qualified JV Asset”: any real estate asset or the Capital Stock
thereof acquired by a Combined Group Member after the Closing Date with the
proceeds of the Revolving Credit Loans and/or Swing Line Loans, provided that,
the Borrower has delivered to the Administrative Agent on or prior to the date
that is five Business Days after the Borrowing Date for such Revolving Credit
Loans and Swing Line Loans, a written notice identifying such real estate asset
or the Capital Stock thereof as a “Qualified JV Asset” which the applicable
Combined Group Member intends to sell a portion of the Capital Stock thereof.
          “Qualified JV Asset Sale”: the sale by any Combined Group Member of a
portion, but not all, of the Capital Stock of any Qualified JV Asset to a Person
that is not an Affiliate of a Combined Group Member.
          “Real Estate Purchase Documentation”: collectively, the Holdings I LP
Purchase Agreement, the Holdings II LP Purchase Agreement, the OC/SD JV Asset
Purchase Agreement and all schedules, exhibits, annexes and amendments thereto
and all side letters and agreements affecting the terms thereof or entered into
in connection therewith, in each case, as amended, supplemented or otherwise
modified from time to time in accordance with this Agreement.
          “Real Estate Under Construction”: Real Property (other than a
Completed Property) on which construction of material improvements has commenced
or shall concurrently commence with the incurrence of Indebtedness financing
such construction and is or shall be continuing to be performed.
          “Real Property”: any present and future right, title and interest
(including, without limitation, any leasehold estate) in (i) any plots, pieces
or parcels of Eligible Land, (ii) any Improvements of every nature whatsoever
(the rights and interests described in clauses (i) and (ii) above being the
“Premises”), (iii) all easements, rights of way, gores of land or any lands
occupied by streets, ways, alleys, passages, sewer rights, water courses, water
rights and powers, and public places adjoining such land, and any other
interests in property constituting appurtenances to the Premises, or which
hereafter shall in any way belong, relate or be appurtenant thereto, (iv) all
hereditaments, gas, oil, minerals (with the right to extract, sever and remove
such gas, oil and minerals), and easements, of every nature whatsoever, located
in, on or benefiting the Premises and (v) all other rights and privileges
thereunto belonging or appertaining and all extensions, additions, improvements,
betterments, renewals, substitutions and replacements to or of any of the rights
and interests described in clauses (iii) and (iv) above.
          “Recourse Indebtedness”: any Indebtedness, to the extent that recourse
of the applicable lender for non-payment is not limited to such lender’s Liens
on a particular asset or group of assets that secure such Indebtedness (except
to the extent the Property on which such lender has a Lien and to which its
recourse for non-payment is limited constitutes cash or Cash Equivalents, to
which extent such Indebtedness shall be deemed to be Recourse Indebtedness);
provided that, personal recourse of any Person for any such Indebtedness for
fraud, misrepresentation, misapplication of cash, waste, environmental claims
and liabilities, prohibited



--------------------------------------------------------------------------------



 



42

transfers, violations of single purpose entity covenants, and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate guaranty or indemnification agreements in
non-recourse financing of real estate shall not, by itself, cause such
Indebtedness to be characterized as Recourse Indebtedness.
          “Recovery Event”: any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of any ASOT Group Member.
          “Refunded Swing Line Loans”: as defined in Section 2.7(b).
          “Refunding Date”: as defined in Section 2.7(c).
          “Register”: as defined in Section 10.6(d).
          “Regulation H”: Regulation H of the Board as in effect from time to
time.
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Reimbursement Obligation”: the obligation of the Borrower to
reimburse each Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit issued by such Issuing Lender.
          “Reinvestment Deferred Amount”: with respect to any Reinvestment Event
or Affiliate Borrower Reinvestment Event, as applicable, the aggregate Net Cash
Proceeds or Affiliate Borrower Net Cash Proceeds received by any Combined Group
Member in connection therewith that are not applied to prepay the Term Loans
pursuant to Section 2.12(c) or 2.12(d) as a result of the delivery of a
Reinvestment Notice or an Affiliate Borrower Reinvestment Notice.
          “Reinvestment Event”: any Asset Sale, Purchase Price Refund or
Recovery Event in respect of which the Borrower has delivered a Reinvestment
Notice.
          “Reinvestment Notice”: a written notice executed on behalf of the
Borrower by a Responsible Officer stating that no Default or Event of Default
has occurred and is continuing and that the Borrower (directly or indirectly
through a Subsidiary) intends and expects to use all or a specified portion of
the Net Cash Proceeds of an Asset Sale, Purchase Price Refund or Recovery Event
for Permitted Reinvestments.
          “Reinvestment Prepayment Amount”: with respect to any Reinvestment
Event, (a) the Reinvestment Deferred Amount relating thereto less (b) any amount
expended prior to the relevant Reinvestment Prepayment Date for Permitted
Reinvestments. The amount expended in accordance with clause (b) of the
preceding sentence may include, without duplication, amounts expended at any
time after the Closing Date and prior to such Reinvestment Event for Permitted
Reinvestments.
          “Reinvestment Prepayment Date”: with respect to any Reinvestment
Event, the earlier of (a) the date occurring six months after such Reinvestment
Event, provided that, such date shall be extended until the date that is nine
months after such Reinvestment Event if the



--------------------------------------------------------------------------------



 



43

Borrower or any of its Subsidiaries has entered into a legally binding agreement
to acquire assets useful in the Borrower’s and its Subsidiaries’ business within
six months after such Reinvestment Event, and (b) the date on which the Borrower
shall have determined not to, or shall have otherwise ceased to, use all or any
portion of the Reinvestment Deferred Amount with respect to such Reinvestment
Event for Permitted Reinvestments.
          “REIT Election Effective Date”: the date upon which the election by
any of Holdings, NTPA LLC, Smith LLC, Secured Note LLC and OC/SD JV Holdings LLC
to qualify as a real estate investment trust under Sections 856 through 860 of
the Code in accordance with Section 6.14 is effective.
          “REIT Preferred Stock”: with respect to any Future REIT, up to
150 shares of preferred stock issued by such Person at $1,000 per share to up to
150 separate other Persons with a dividend not to exceed 20%.
          “REIT Status”: with respect to any Person, (a) the qualification of
such Person as a real estate investment trust under Sections 856 through 860 of
the Code, and (b) the applicability to such Person and its shareholders of the
method of taxation provided for in Sections 857 et seq. of the Code.
          “Related Fund”: with respect to any Lender, any fund that (x) invests
in commercial loans and (y) is managed or advised by the same investment advisor
as such Lender, by such Lender or an affiliate of such Lender.
          “Release Price”: for any NTPA LLC Asset or any Smith LLC Asset, the
amount set forth on Schedule 1.1E for such Property, as such Schedule may be
amended by the Borrower and the Administrative Agent in connection with any new
Property intended to be a NTPA LLC Asset or a Smith LLC Asset.
          “Renovation Capital Expenditures”: for any period, with respect to any
Person, the Capital Expenditures of such Person for such period comprised of:
(a) Capital Expenditures incurred in connection with a major renovation or
reparation of a community and (b) value-enhancing Capital Expenditures
representing costs for which an incremental value is expected to be achieved
from increasing the net operating income potential for a community or
recharacterizing the quality of the income stream with an anticipated reduction
in potential sales capitalization rate for items such as replacement of wood
siding with a masonry-based Hardi-Board product, amenity upgrades and additions
(including designer kitchens, new clubhouses or fitness centers), installation
of security gates and additions of covered parking. For the avoidance of doubt,
“Renovation Capital Expenditures” shall not include development expenses for any
Operating Property.
          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the 30 day notice period is waived
under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.



--------------------------------------------------------------------------------



 



44

          “Required Lenders”: at any time, the holders of more than 50% of the
sum of (i) the aggregate unpaid principal amount of the Term Loans then
outstanding and (ii) the Total Revolving Credit Commitments then in effect or,
if the Revolving Credit Commitments have been terminated, the Total Revolving
Extensions of Credit then outstanding.
          “Required Prepayment Lenders”: with respect to any Facility, the
Majority Facility Lenders in respect of such Facility.
          “Required Ratios”: on any date of determination, (x) the Combined
Leverage Ratio as at the last day of the most recent fiscal quarter for which
financial statements are available shall be equal to or less than 0.60 to 1.00
and (y) the Combined Debt Service Coverage Ratio for the most recent period of
four consecutive fiscal quarters (or, if less, the number of full fiscal
quarters subsequent to the Closing Date) for which financial statements are
available shall be equal to or greater than 1.25 to 1.00.
          “Requirements of Law”: as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its Property or to which such Person or
any of its Property is subject.
          “Responsible Officer”: the chief executive officer, president, chief
financial officer, chief accounting officer, chief operating officer, general
counsel, treasurer or controller of the Borrower, but in any event, with respect
to financial matters, the chief financial officer, the chief accounting officer,
treasurer or controller of the Borrower.
          “Restricted Payments”: as defined in Section 7.6.
          “Revolving Commitment Increase Notice”: as defined in Section 2.29(a).
          “Revolving Credit Commitment”: as to any Lender, the obligation of
such Lender, if any, to make Revolving Credit Loans and participate in Swing
Line Loans and Letters of Credit, in an aggregate principal and/or face amount
not to exceed the amount set forth under the heading “Revolving Credit
Commitment” opposite such Lender’s name on Schedule 1 to the Lender Addendum
delivered by such Lender, or, as the case may be, in the Assignment and
Acceptance pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof. The original
aggregate amount of the Total Revolving Credit Commitments as of the Effective
Date is $750,000,000.
          “Revolving Credit Commitment Period”: the period from and including
the Effective Date to the Revolving Credit Termination Date.
          “Revolving Credit Facility”: as defined in the definition of
“Facility” in this Section 1.1.
          “Revolving Credit Increase Effective Date”: as defined in
Section 2.29(f).



--------------------------------------------------------------------------------



 



45

          “Revolving Credit Lender”: each Lender that has a Revolving Credit
Commitment or that is the holder of Revolving Credit Loans.
          “Revolving Credit Loans”: as defined in Section 2.4.
          “Revolving Credit Note”: as defined in Section 2.8(e).
          “Revolving Credit Percentage”: as to any Revolving Credit Lender at
any time, the percentage which such Lender’s Revolving Credit Commitment then
constitutes of the Total Revolving Credit Commitments (or, at any time after the
Revolving Credit Commitments shall have expired or terminated, the percentage
which the aggregate amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes of the Total Revolving Extensions of Credit then
outstanding).
          “Revolving Credit Termination Date”: October 5, 2011.
          “Revolving Extensions of Credit”: as to any Revolving Credit Lender at
any time, an amount equal to the sum of (a) the aggregate principal amount of
all Revolving Credit Loans made by such Lender then outstanding, (b) such
Lender’s Revolving Credit Percentage of the L/C Obligations then outstanding and
(c) such Lender’s Revolving Credit Percentage of the aggregate principal amount
of Swing Line Loans then outstanding.
          “Revolving Offered Increase Amount”: as defined in Section 2.29(a).
          “S&P”: Standard & Poor’s Ratings Services.
          “SEC”: the Securities and Exchange Commission (or successors thereto
or an analogous Governmental Authority).
          “Secured Contribution Agreement”: the Secured Contribution Agreement,
dated as of October 5, 2007, made by Secured Note LLC in favor of the Borrower,
which is secured by the Affiliate Borrower I-B Loan Documents and the Affiliate
Borrower II Loan Documents on a first priority basis, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
this Agreement.
          “Secured Guarantor Notes”: a collective reference to each unsecured
promissory note, to be made by Guarantor 1, Guarantor 2 or any Additional Parent
Guarantor, as borrower, in favor of the Borrower, as lender, in form and
substance reasonably satisfactory to the Administrative Agent, for the purpose
of making a loan to Guarantor 1, Guarantor 2 or such Additional Parent
Guarantor, as applicable, to finance certain expenses of Guarantor 1,
Guarantor 2 and such Additional Parent Guarantor in accordance with
Section 7.6(g), as amended, supplemented or otherwise modified from time to
time.
          “Secured Note LLC”: as defined in the preamble hereto.
          “Secured Parties”: as defined in the Guarantee and Collateral
Agreement.



--------------------------------------------------------------------------------



 



46

          “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement, the Mortgages and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any Property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document and, with respect to each Bond L/C, the trust indenture entered
into in connection with such Bond L/C, and such other agreements and documents
delivered by the Issuer (as defined in the applicable Bond L/C) and the
applicable trustee, pursuant to which such Issuer’s interest in the Trust Estate
(as defined in the applicable trust indenture) and, upon payment in full of the
applicable Bonds, such trustee’s interest in the applicable Bond Documents, are
assigned to the applicable Issuing Lender as security for payment of such Bonds.
          “Single Employer Plan”: any Plan that is covered by Title IV of ERISA,
but which is not a Multiemployer Plan.
          “Smith LLC”: as defined in the preamble hereto.
          “Smith LLC Assets”: the real property assets known as the “Smith
Assets” and the direct equity interests related thereto.
          “Smith LLC Redemption”: the redemption by the Borrower after the
second anniversary of the Closing Date of all the Borrower common units held by
Smith LLC in exchange for all or a portion of the Smith LLC Assets.
          “Smith LLC Redemption Date”: the date on which the Smith LLC
Redemption is consummated.
          “Solvent”: with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.
          “Specified Equity Contribution”: any equity contribution made directly
or indirectly by the Permitted Investors to Guarantor 1 GP, Guarantor 2 and the
Additional Parent Guarantors (and contributed in cash to Guarantor 1 and then
contributed in cash by the applicable Financial Reporting Party to the Borrower
or any other Loan Party (excluding the Financial Reporting Parties)) after the
Closing Date and prior to the date that is ten days after the



--------------------------------------------------------------------------------



 



47

date on which financial statements are required to be delivered for a fiscal
quarter that will, at the request of the Borrower, be deemed to increase, dollar
for dollar, Combined EBITDA for such fiscal quarter for the purpose of
determining compliance with the Combined Debt Service Coverage Ratio at the end
of such fiscal quarter, provided that, (a) the amount of the Specified Equity
Contribution deemed applied to Combined EBITDA shall be no greater than an
amount required to cause the Borrower to be in compliance with the Combined Debt
Service Coverage Ratio set forth in Section 7.1, (b) there may only be one
Specified Equity Contribution during any consecutive twelve-month period and
(c) the Specified Equity Contribution may be either common equity or preferred
equity, provided that, any such preferred equity shall be on terms and
conditions reasonably satisfactory to the Administrative Agent.
          “Specified Hedge Agreement”: any Hedge Agreement entered into by the
Borrower or any Guarantor and any Qualified Counterparty.
          “Subordinated Affiliate Notes Payable”: loans made by the Affiliate
Lenders to the Borrower pursuant to documentation containing terms reasonably
satisfactory to the Administrative Agent and subordinated to the Obligations
pursuant to the Affiliate Lender Subordination Agreement, the proceeds of which
are used by the Borrower to prepay the Loans.
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity either (x) of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned or (y) the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person, provided that, a Joint Venture
shall not constitute a Subsidiary of such Person unless this clause (y) is
applicable. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.
          “Subsidiary Guarantor”: each Subsidiary of the Borrower that is or
becomes a party to the Guarantee and Collateral Agreement. “Subsidiary
Guarantors” shall not include (i) any Excluded Foreign Subsidiary or any
Subsidiary of a Foreign Subsidiary or (ii) any Subsidiary of the Borrower
prohibited from providing a guarantee of the Obligations pursuant to
Indebtedness permitted by Section 7.2.
          “Successor Borrower”: as defined in Section 7.4(a).
          “Summary Appraisal”: with respect to any Operating Property, a
“Summary Appraisal Report”, undertaken by an Appraiser, complying with all
applicable laws, rules, regulations and standards, including FIRREA and USPAP,
as applicable.
          “Swing Line Commitment”: the obligation of the Swing Line Lender to
make Swing Line Loans pursuant to Section 2.6 in an aggregate principal amount
at any one time outstanding not to exceed $75,000,000.
          “Swing Line Lender”: Lehman Commercial Paper Inc., in its capacity as
the lender of Swing Line Loans.



--------------------------------------------------------------------------------



 



48

          “Swing Line Loans”: as defined in Section 2.6.
          “Swing Line Note”: as defined in Section 2.8(e).
          “Swing Line Participation Amount”: as defined in Section 2.7(c).
          “Syndication Agent”: as defined in the preamble hereto.
          “Syndication Date”: the date on which the Arrangers complete the
syndication of the Facilities and the entities selected in such syndication
process become parties to this Agreement.
          “Tangible Net Worth”: on any date of determination, (a) Gross Asset
Value for the fiscal quarter most recently ending prior to such date for which
financial statements are available minus (b) Combined Total Debt on such date.
          “Term Loan Facilities”: the collective reference to the Tranche A Term
Loan Facility, the Tranche B Term Loan Facility and the Incremental Term Loan
Facilities.
          “Term Loan Lenders”: the collective reference to the Tranche A Term
Loan Lenders and the Tranche B Term Loan Lenders and the Incremental Term Loan
Lenders, if any.
          “Term Loans”: the collective reference to the Tranche A Term Loans,
Tranche B Term Loans and the Incremental Term Loans.
          “Term Note”: as defined in Section 2.8(e).
          “Test Date”: as defined in Section 2.12(l).
          “Total Revolving Credit Commitments”: at any time, the aggregate
amount of the Revolving Credit Commitments then in effect.
          “Total Revolving Extensions of Credit”: at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Credit Lenders
outstanding at such time.
          “Tranche A Term Loan”: as defined in Section 2.1. After giving effect
to the application of the proceeds of the Additional Tranche B Term Loans on the
Effective Date, together with any prepayments made pursuant to the Existing
Credit Agreement prior to the Effective Date, the aggregate outstanding amount
of the Tranche A Term Loans on the Effective Date is $1,750,000,000.
          “Tranche A Term Loan Facility”: as defined in the definition of
“Facility” in this Section 1.1.
          “Tranche A Term Loan Lender”: each Lender that is the holder of a
Tranche A Term Loan.
          “Tranche A Term Loan Maturity Date”: October 5, 2011.



--------------------------------------------------------------------------------



 



49

          “Tranche A Term Loan Percentage”: as to any Tranche A Term Loan Lender
at any time, the percentage which the aggregate principal amount of such
Lender’s Tranche A Term Loans then outstanding constitutes of the aggregate
principal amount of the Tranche A Term Loans then outstanding.
          “Tranche B Term Loan”: as defined in Section 2.1, together with the
Additional Tranche B Term Loans. The aggregate outstanding amount of the
Tranche B Term Loans, together with the Additional Tranche B Term Loans, on the
Effective Date is $3,014,000,000.
          “Tranche B Term Loan Facility”: as defined in the definition of
“Facility” in this Section 1.1.
          “Tranche B Term Loan Lender”: each Lender that is the holder of a
Tranche B Term Loan, including, without limitation, an Additional Tranche B Term
Loan Lender.
          “Tranche B Term Loan Maturity Date”: October 5, 2012.
          “Tranche B Term Loan Percentage”: as to any Tranche B Term Loan Lender
at any time, the percentage which the aggregate principal amount of such
Lender’s Tranche B Term Loans then outstanding constitutes of the aggregate
principal amount of the Tranche B Term Loans then outstanding.
          “Transactions”: a collective reference to the Mergers and the Asset
Dispositions, including the refinancing of certain existing Indebtedness of the
Borrower and its Subsidiaries.
          “Transferee”: as defined in Section 10.14.
          “TSREV”: Tishman Speyer Real Estate Venture VII, L.P. or an affiliate
thereof.
          “Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar
Loan.
          “Unconsolidated Joint Venture”: with respect to any Combined Group
Member, any Joint Venture in which such Combined Group Member has an interest
that is not consolidated with such Combined Group Member in accordance with
GAAP.
          “Unsecured Affiliate Borrower”: as defined in Section 7.2(u).
          “Unsecured Affiliate Lender”: as defined in Section 7.2(u).
          “Unsecured Employee Cost Loans”: as defined in Section 7.2(u).
          “Unit Award Agreements”: a collective reference to: (i) the Unit Award
Agreement, dated as of October 5, 2007, between Tishman Speyer Archstone-Smith
Junior Mezz Borrower, L.P. and R. Scot Sellers; (ii) the Unit Award Agreement,
dated as of October 5, 2007, between Guarantor 2 and R. Scot Sellers; (iii) the
Unit Award Agreement, dated as of October 5, 2007, between Tishman Speyer
Archstone-Smith Multifamily Parallel Guarantor II, L.L.C. and R. Scot Sellers;
(iv) the Unit Award Agreement, dated as of October 5, 2007, between Tishman
Speyer Archstone-Smith Multifamily Parallel Guarantor III, L.L.C. and R. Scot
Sellers and



--------------------------------------------------------------------------------



 



50

(v) any other unit award agreement entered into between the Additional Parallel
Guarantors and R. Scot Sellers.
          “USPAP”: the Uniform Standards for Professional Appraisal Practice
(USPAP).
          “Value Determination Date”: as defined in the definition of “Appraised
Value”.
          “Wholly Owned Subsidiary”: as to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries. For the avoidance of doubt, the definition of “Wholly Owned
Subsidiary” shall include any Person all of the outstanding Capital Stock (other
than (i) directors’ qualifying shares, (ii) REIT Preferred Stock, (iii) shares
of ASOT Preferred Stock or (iv) Capital Stock owned by the Additional Parent
Guarantors) of which is owned, directly or indirectly, by Guarantor 1 and/or
Guarantor 2.
          “Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is
a Wholly Owned Subsidiary of the Borrower.
          1.2 Other Definitional Provisions. (a)  Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
          (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Combined Group Members not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP.
          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (e) All calculations of financial ratios set forth in Section 7.1 and
the calculation of the Combined Leverage Ratio for purposes of determining the
Applicable Margin shall be calculated to the same number of decimal places as
the relevant ratios are expressed in and shall be rounded upward if the number
in the decimal place immediately following the last calculated decimal place is
five or greater. For example, if the relevant ratio is to be calculated to the
hundredth decimal place and the calculation of the ratio is 5.126, the ratio
will be rounded up to 5.13.



--------------------------------------------------------------------------------



 



51

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
          Existing Term Loans. On the Closing Date, (a) the Tranche A Term Loan
Lenders severally made term loans (each, a “Tranche A Term Loan”) to the
Borrower and (b) the Tranche B Term Loan Lenders severally made term loans
(each, a “Tranche B Term Loan”) to the Borrower. The Term Loans made on the
Closing Date may from time to time be Eurodollar Loans or Base Rate Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.13.
          2.2 Additional Tranche B Term Loan Facility.
          (a) Additional Tranche B Term Loans. Subject to the terms and
conditions hereof, the Additional Tranche B Term Loan Lenders severally agree to
make term loans (each, an “Additional Tranche B Term Loan”) to the Borrower on
the Effective Date in an amount for each Additional Tranche B Term Loan Lender
not to exceed the amount of the Additional Tranche B Term Loan Commitment of
such Lender. The Additional Tranche B Term Loans may from time to time be
Eurodollar Loans or Base Rate Loans, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.2 and 2.13. For the
avoidance of doubt, each Additional Tranche B Term Loan shall be a “Tranche B
Term Loan” under this Agreement and each other Loan Document.
          (b) Procedure for Additional Tranche B Term Loan Borrowing. The
Borrower shall deliver to the Administrative Agent a Borrowing Notice (which
Borrowing Notice must be received by the Administrative Agent prior to 2:00 p.m.
(New York City time) (a) three Business Days prior to the Effective Date, in the
case of Eurodollar Loans, or (b) one Business Day prior to the Effective Date,
in the case of Base Rate Loans) requesting that the Additional Tranche B Term
Loan Lenders make the Additional Tranche B Term Loans on the Effective Date. The
Additional Tranche B Term Loans shall initially be Base Rate Loans or Eurodollar
Loans with a one month Interest Period, and no Additional Tranche B Term Loan
may be converted into or continued as a Eurodollar Loan having an Interest
Period in excess of one month prior to the date that is the earlier of (x) the
date which is 60 days after the Effective Date and (y) the Syndication Date.
Upon receipt of such Borrowing Notice the Administrative Agent shall promptly
notify each Additional Tranche B Term Loan Lender thereof. Not later than
12:00 noon (New York City time) on the Effective Date each Additional Tranche B
Term Loan Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the Additional
Tranche B Term Loan or Additional Tranche B Term Loans to be made by such
Lender. The Administrative Agent shall make available to the Borrower the
aggregate of the amounts made available to the Administrative Agent by the
Additional Tranche B Term Loan Lenders in like funds as received by the
Administrative Agent.
          2.3 Repayment of Term Loans. (a) The Tranche A Term Loan of each
Tranche A Term Loan Lender shall mature in four consecutive annual installments,
commencing on the first anniversary of the Closing Date, each of which shall be
in an amount equal to such Lender’s Tranche A Term Loan Percentage multiplied by
the amount set forth below opposite such installment (with the installments for
such year to be payable on the corresponding anniversary of the Closing Date):



--------------------------------------------------------------------------------



 



52

          Installment   Principal Amount
Year 1
  $ 500,000,000  
Year 2
  $ 350,000,000  
Year 3
  $ 300,000,000  
Year 4
  Outstanding principal balance of the Tranche A Term Loans

          (b) The Borrower shall repay all outstanding Tranche B Term Loans on
the Tranche B Term Loan Maturity Date.
          2.4 Revolving Credit Commitments. (a) Subject to the terms and
conditions hereof, the Revolving Credit Lenders severally agree to make
revolving credit loans (“Revolving Credit Loans”) to the Borrower from time to
time during the Revolving Credit Commitment Period in an aggregate principal
amount at any one time outstanding for each Revolving Credit Lender which, when
added to such Lender’s Revolving Credit Percentage of the sum of (i) the L/C
Obligations then outstanding and (ii) the aggregate principal amount of the
Swing Line Loans then outstanding, does not exceed the amount of such Lender’s
Revolving Credit Commitment. During the Revolving Credit Commitment Period the
Borrower may use the Revolving Credit Commitments by borrowing, prepaying the
Revolving Credit Loans in whole or in part, and reborrowing, all in accordance
with the terms and conditions hereof. The Revolving Credit Loans may from time
to time be Eurodollar Loans or Base Rate Loans, as determined by the Borrower
and notified to the Administrative Agent in accordance with Sections 2.5 and
2.13, provided that, no Revolving Credit Loan shall be made as a Eurodollar Loan
after the day that is one month prior to the Revolving Credit Termination Date.
          (b) The Borrower shall repay all outstanding Revolving Credit Loans on
the Revolving Credit Termination Date.
          2.5 Procedure for Revolving Credit Borrowing. The Borrower may borrow
under the Revolving Credit Commitments on any Business Day during the Revolving
Credit Commitment Period, provided that the Borrower shall deliver to the
Administrative Agent a Borrowing Notice (which Borrowing Notice must be received
by the Administrative Agent prior to 2:00 p.m. (New York City time) (a) three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans, or (b) one Business Day prior to the requested Borrowing Date, in the
case of Base Rate Loans). No Revolving Credit Loan may be made as, converted
into or continued as a Eurodollar Loan having an Interest Period in excess of
one month prior to the date that is the earlier of (x) the date which is 60 days
after the Closing Date and (y) the Syndication Date. Each borrowing of Revolving
Credit Loans under the Revolving Credit Commitments shall be in an amount equal
to (x) in the case of Base Rate Loans, $500,000 or a whole multiple of $100,000
in excess thereof (or, if the then aggregate Available Revolving Credit
Commitments are less than $500,000, such lesser amount) and (y) in the case of
Eurodollar Loans, $1,000,000 or a whole multiple of $1,000,000 in excess
thereof; provided, that borrowings of Base Rate Loans under the Revolving Credit
Commitments may be requested in other amounts by the Swing Line Lender, on
behalf of the Borrower, pursuant to Section 2.7. Upon receipt of any such
Borrowing Notice from the Borrower, the Administrative Agent shall promptly
notify each Revolving Credit Lender thereof. Each Revolving Credit Lender will
make



--------------------------------------------------------------------------------



 



53

its Revolving Credit Percentage of the amount of each borrowing of Revolving
Credit Loans available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 12:00 noon (New York City time) on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent in like funds as received by the Administrative
Agent.
          2.6 Swing Line Commitment. (a) Subject to the terms and conditions
hereof, the Swing Line Lender agrees that, during the Revolving Credit
Commitment Period, it will make available to the Borrower in the form of swing
line loans (“Swing Line Loans”) a portion of the credit otherwise available to
the Borrower under the Revolving Credit Commitments; provided that (i) the
aggregate principal amount of Swing Line Loans outstanding at any time shall not
exceed the Swing Line Commitment then in effect (notwithstanding that the Swing
Line Loans outstanding at any time, when aggregated with the Swing Line Lender’s
other outstanding Revolving Credit Loans hereunder, may exceed the Swing Line
Commitment then in effect or such Swing Line Lender’s Revolving Credit
Commitment then in effect) and (ii) the Borrower shall not request, and the
Swing Line Lender shall not make, any Swing Line Loan if, after giving effect to
the making of such Swing Line Loan, the aggregate amount of the Available
Revolving Credit Commitments would be less than zero. During the Revolving
Credit Commitment Period, the Borrower may use the Swing Line Commitment by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof. Swing Line Loans shall be Base Rate Loans only.
          (b) The Borrower shall repay to the Swing Line Lender the then unpaid
principal amount of each Swing Line Loan on the earlier of the Revolving Credit
Termination Date and the first date after such Swing Line Loan is made that is
the 15th or last day of a calendar month and is at least five Business Days
after such Swing Line Loan is made, provided that, on each date that a Revolving
Credit Loan is borrowed, the Borrower shall repay all Swing Line Loans then
outstanding.
          2.7 Procedure for Swing Line Borrowing; Refunding of Swing Line Loans.
(a)  The Borrower may borrow under the Swing Line Commitment on any Business Day
during the Revolving Credit Commitment Period, provided, the Borrower shall give
the Swing Line Lender irrevocable telephonic notice confirmed promptly in
writing (which telephonic notice must be confirmed in writing by the Swing Line
Lender not later than 1:00 p.m. (New York City time) on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date. Each borrowing under the Swing Line Commitment shall be in an amount equal
to $500,000 or a whole multiple of $100,000 in excess thereof. Not later than
3:00 p.m. (New York City time) on the Borrowing Date specified in the borrowing
notice in respect of any Swing Line Loan, the Swing Line Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of such Swing Line Loan. The
Administrative Agent shall make the proceeds of such Swing Line Loan available
to the Borrower on such Borrowing Date in like funds as received by the
Administrative Agent.
          (b) The Swing Line Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swing



--------------------------------------------------------------------------------



 



54

Line Lender to act on its behalf), on one Business Day’s notice given by the
Swing Line Lender no later than 12:00 noon (New York City time) request each
Revolving Credit Lender to make, and each Revolving Credit Lender hereby agrees
to make, a Revolving Credit Loan (which shall initially be a Base Rate Loan), in
an amount equal to such Revolving Credit Lender’s Revolving Credit Percentage of
the aggregate amount of the Swing Line Loans (the “Refunded Swing Line Loans”)
outstanding on the date of such notice, to repay the Swing Line Lender. Each
Revolving Credit Lender shall make the amount of such Revolving Credit Loan
available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 a.m. (New York City time) one Business Day
after the date of such notice. The proceeds of such Revolving Credit Loans shall
be made immediately available by the Administrative Agent to the Swing Line
Lender for application by the Swing Line Lender to the repayment of the Refunded
Swing Line Loans.
          (c) If prior to the time a Revolving Credit Loan would have otherwise
been made pursuant to Section 2.7(b), one of the events described in
Section 8(f) shall have occurred and be continuing with respect to the Borrower,
or if for any other reason, as determined by the Swing Line Lender in its sole
discretion, Revolving Credit Loans may not be made as contemplated by
Section 2.7(b), each Revolving Credit Lender shall, on the date such Revolving
Credit Loan was to have been made pursuant to the notice referred to in
Section 2.7(b) (the “Refunding Date”), purchase for cash an undivided
participating interest in the then outstanding Swing Line Loans by paying to the
Swing Line Lender an amount (the “Swing Line Participation Amount”) equal to
(i) such Revolving Credit Lender’s Revolving Credit Percentage times (ii) the
sum of the aggregate principal amount of Swing Line Loans then outstanding which
were to have been repaid with such Revolving Credit Loans.
          (d) Whenever, at any time after the Swing Line Lender has received
from any Revolving Credit Lender such Lender’s Swing Line Participation Amount,
the Swing Line Lender receives any payment on account of the Swing Line Loans,
the Swing Line Lender will distribute to such Lender its Swing Line
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Lender’s pro rata portion of such payment if such payment is not
sufficient to pay the principal of and interest on all Swing Line Loans then
due); provided, however, that in the event that such payment received by the
Swing Line Lender is required to be returned, such Revolving Credit Lender will
return to the Swing Line Lender any portion thereof previously distributed to it
by the Swing Line Lender.
          (e) Each Revolving Credit Lender’s obligation to make the Revolving
Credit Loans referred to in Section 2.7(b) and to purchase participating
interests pursuant to Section 2.7(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including, without limitation,
(i) any setoff, counterclaim, recoupment, defense or other right which such
Revolving Credit Lender or the Borrower may have against the Swing Line Lender,
the Borrower or any other Person for any reason whatsoever; (ii) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Section 5; (iii) any adverse change in the
condition (financial or otherwise) of the Borrower; (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan



--------------------------------------------------------------------------------



 



55

Party or any other Revolving Credit Lender; or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
          2.8 Repayment of Loans; Evidence of Debt. (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Revolving Credit Lender or Term Loan Lender, as the case may be,
(i) the then unpaid principal amount of each Revolving Credit Loan of such
Revolving Credit Lender on the Revolving Credit Termination Date (or on such
earlier date on which the Loans become due and payable pursuant to Section 8),
(ii) the then unpaid principal amount of each Swing Line Loan of such Swing Line
Lender on the Revolving Credit Termination Date (or on such earlier date on
which the Loans become due and payable pursuant to Section 8), (iii) the
principal amount of each Tranche A Term Loan of such Tranche A Term Loan Lender
in installments according to the amortization schedule set forth in Section 2.3
(or on such earlier date on which the Loans become due and payable pursuant to
Section 8) and (iv) the principal amount of each Tranche B Term Loan of such
Tranche B Term Loan Lender on the Tranche B Term Loan Maturity Date (or on such
earlier date on which the Loans become due and payable pursuant to Section 8).
The Borrower hereby further agrees to pay interest on the unpaid principal
amount of the Loans from time to time outstanding from the date hereof until
payment in full thereof at the rates per annum, and on the dates, set forth in
Section 2.15.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
          (c) The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 10.6(d), and a subaccount therein for
each Lender, in which shall be recorded (i) the amount of each Loan made
hereunder and any Note evidencing such Loan, the Type of such Loan and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) both the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
          (d) The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.8(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.
          (e) The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will promptly execute and deliver to such
Lender a promissory note of the Borrower evidencing any Term Loans, Revolving
Credit Loans or Swing Line Loans, as the case may be, of such Lender,
substantially in the forms of Exhibit G-1, G-2 or G-3, respectively (a “Term
Note”, “Revolving Credit Note” or “Swing Line Note”, respectively), with
appropriate insertions as to date and principal amount; provided, that delivery
of Notes shall not be a



--------------------------------------------------------------------------------



 



56

condition precedent to the occurrence of the Effective Date or the making of the
Loans or issuance of Letters of Credit on the Effective Date. Upon request of
the Borrower after payment in full of all Obligations (other than such
contingent obligations, including indemnification obligations as to which no
claim has been asserted), each Lender that has received a Note pursuant to this
Section 2.8(e) shall deliver any such Note to the Borrower for cancellation.
          2.9 Commitment Fees, etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commitment fee for the period from and including the Closing Date to the last
day of the Revolving Credit Commitment Period, computed at the Commitment Fee
Rate on the average daily amount of the Available Revolving Credit Commitment of
such Lender during the period for which payment is made, payable quarterly in
arrears on the last day of each March, June, September and December and on the
Revolving Credit Termination Date, commencing on the first of such dates to
occur after the date hereof.
          (b) The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates from time to time agreed to in writing by the
Borrower and the Administrative Agent.
          2.10 Termination or Reduction of Revolving Credit Commitments. The
Borrower shall have the right, upon not less than three Business Days’ notice to
the Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit
Commitments; provided that no such termination or reduction of Revolving Credit
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans and Swing Line Loans made on the
effective date thereof, the Total Revolving Extensions of Credit would exceed
the Total Revolving Credit Commitments. Any such reduction shall be in an amount
equal to $1,000,000, or a whole multiple thereof, and shall reduce permanently
the Revolving Credit Commitments then in effect.
          2.11 Optional Prepayments. The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than
12:00 noon (New York City time) three Business Days prior thereto in the case of
Eurodollar Loans and no later than 12:00 noon (New York City time) one Business
Day prior thereto in the case of Base Rate Loans, which notice shall specify the
date and amount of such prepayment, whether such prepayment is of Term Loans or
Revolving Credit Loans, and whether such prepayment is of Eurodollar Loans or
Base Rate Loans; provided, that (i) if a Eurodollar Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay any amounts owing pursuant to Section 2.21 and (ii) no prior
notice is required for the prepayment of Swing Line Loans. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of Revolving Credit Loans that are Base Rate Loans and Swing Line Loans)
accrued interest to such date on the amount prepaid. Partial prepayments of Term
Loans and Revolving Credit Loans shall be in an aggregate principal amount of
$1,000,000 or a whole multiple thereof.



--------------------------------------------------------------------------------



 



57

          2.12 Mandatory Prepayments. (a)  Subject to Section 2.12(j), unless
the Required Prepayment Lenders shall otherwise agree, if any Capital Stock
shall be issued (other than Capital Stock issued to any Permitted Investor or
ASOT Group Member), or Indebtedness incurred, by any ASOT Group Member
(excluding any Indebtedness incurred in accordance with Section 7.2 as in effect
on the date of this Agreement (other than Sections 7.2(l) and 7.2(m))), then not
later than one Business Day after the date of such issuance or incurrence, the
Term Loans, the Revolving Credit Loans and the Swing Line Loans shall be
prepaid, and/or the outstanding Letters of Credit shall be cash collateralized,
by an amount equal to the Applicable Prepayment Percentage of the amount of the
Net Cash Proceeds of such issuance or incurrence as set forth in
Section 2.12(h), provided that, the Net Cash Proceeds of any Qualified
Construction Refinancing required to be applied to prepay the Loans and/or cash
collateralize the outstanding Letters of Credit pursuant to this Section 2.12(a)
shall be applied as set forth in Section 2.12(i). The provisions of this
Section 2.12 do not constitute a consent to the issuance of any equity
securities by any entity whose equity securities are pledged pursuant to the
Guarantee and Collateral Agreement, or a consent to the incurrence of any
Indebtedness by any ASOT Group Member otherwise prohibited under this Agreement.
          (b) Subject to Section 2.12(j), unless the Required Prepayment Lenders
shall otherwise agree, if on any date (i) Secured Note LLC shall receive any
Affiliate Borrower Net Cash Proceeds pursuant to the applicable Affiliate
Borrower Loan Documents or (ii) any Parent/Affiliate Guarantor shall receive any
Affiliate Borrower Net Cash Proceeds pursuant to Section 6.16, in either case,
in connection with the issuance of any Capital Stock (other than Capital Stock
issued to any Permitted Investor, any ASOT Group Member or any other Affiliate
Borrower Group Member), or the incurrence of any Indebtedness by any Affiliate
Borrower Group Member (excluding any Indebtedness permitted to be incurred in
accordance with the Affiliate Borrower Loan Documents as in effect on the date
of this Agreement (other than Sections 7.2(l) and 7.2(m) of the applicable
Affiliate Borrower Credit Agreement)), then on the date of receipt of such
Affiliate Borrower Net Cash Proceeds by Secured Note LLC or any Parent/Affiliate
Guarantor, the Term Loans, the Revolving Credit Loans and the Swing Line Loans
shall be prepaid, and/or the outstanding Letters of Credit shall be cash
collateralized, by an amount equal to the Applicable Prepayment Percentage of
the amount of the Affiliate Borrower Net Cash Proceeds of such issuance or
incurrence as set forth in Section 2.12(h), provided that, the Affiliate
Borrower Net Cash Proceeds of any Qualified Construction Refinancing received by
Secured Note LLC or the Parent/Affiliate Guarantors required to be applied to
prepay the Loans and/or cash collateralize the outstanding Letters of Credit
pursuant to this Section 2.12(b) shall be applied as set forth in
Section 2.12(i). For the avoidance of doubt, the provisions of this
Section 2.12(b) shall only apply to the Development Assets after the payment in
full of the outstanding Indebtedness under the Development Loan Credit
Agreement.
          (c) (i) Subject to Section 2.12(j), unless the Required Prepayment
Lenders shall otherwise agree, if on any date any ASOT Group Member shall
receive Net Cash Proceeds from any Asset Sale, Purchase Price Refund or Recovery
Event then, on the date of receipt by such ASOT Group Member of such Net Cash
Proceeds, the Term Loans, the Revolving Credit Loans and the Swing Line Loans
shall be prepaid, and/or the outstanding Letters of Credit shall be cash
collateralized, by an amount equal to the Applicable Prepayment Percentage of
the amount of such Net Cash Proceeds as set forth in Section 2.12(h); provided
that, notwithstanding the foregoing, (A) Net Cash Proceeds subject to a
Reinvestment Notice shall not be required to



--------------------------------------------------------------------------------



 



58

be applied until the applicable Reinvestment Prepayment Date with respect to the
related Reinvestment Event, (B) with respect to any Asset Sale or Recovery
Event, the aggregate Net Cash Proceeds of such Asset Sale or Recovery Event, as
applicable, that may be excluded from the foregoing requirement pursuant to a
Reinvestment Notice shall not exceed an amount equal to the Applicable
Reinvestment Percentage of the aggregate amount of such Net Cash Proceeds,
(C) on each Reinvestment Prepayment Date the Term Loans, the Revolving Credit
Loans and the Swing Line Loans shall be prepaid, and/or the outstanding Letters
of Credit shall be cash collateralized, by an amount equal to the Reinvestment
Prepayment Amount with respect to the relevant Reinvestment Event as set forth
in Section 2.12(h), (D) the Net Cash Proceeds from any Qualified JV Asset Sale
required be applied to prepay the Loans and/or cash collateralize the
outstanding Letters of Credit pursuant to this Section 2.12(c) shall be applied
as set forth in Section 2.12(i) and (E) the Borrower may not deliver a
Reinvestment Notice with respect to any Net Cash Proceeds until the aggregate
amount of Net Cash Proceeds, Affiliate Borrower Net Cash Proceeds and
Distributable Affiliate Proceeds equal to $500,000,000 has been applied to repay
the Term Loans, the Revolving Credit Loans and the Swing Line Loans in
accordance with Sections 2.12(c) and 2.12(d). The provisions of this Section do
not constitute a consent to the consummation of any Disposition not permitted by
Section 7.5.
     (ii) Unless the Required Prepayment Lenders shall otherwise agree, if any
ASOT Group Member consummates an Asset Sale of any asset securing a Bond and, in
connection with such Asset Sale, the related trustee makes a drawing on the
related Bond L/C to repay the outstanding amount of the Bonds in full, then on
the date of receipt by such ASOT Group Member of the proceeds of such Asset Sale
(the “Bond Asset Sale Proceeds”) in the form of cash and Cash Equivalents, the
Term Loans, the Revolving Credit Loans and the Swing Line Loans shall be
prepaid, and/or the outstanding Letters of Credit shall be cash collateralized,
by an amount equal to the Bond Reimbursement Obligation for such Bond L/C as set
forth in this Section 2.12(c)(ii). Amounts to be applied in connection with
prepayments made pursuant to this Section shall be applied, first, to the
prepayment of the Revolving Credit Loans and/or Swing Line Loans (without a
corresponding permanent reduction of the commitments under the Revolving Credit
Facility), second, to the prepayment of the Term Loans and, third, to replace
outstanding Letters of Credit and/or deposit an amount in cash in a cash
collateral account established with the Administrative Agent for the benefit of
the Secured Parties on terms and conditions reasonably satisfactory to the
Administrative Agent, provided that, the aggregate amount of such Bond Asset
Sale Proceeds applied to prepay the Revolving Credit Loans and/or Swing Line
Loans pursuant to this proviso shall not exceed the aggregate amount of the Bond
L/C Reimbursement Obligations and any Bond Asset Sale Proceeds in excess of such
amount shall be applied to prepay the Term Loans.
          (d) Subject to Section 2.12(j), unless the Required Prepayment Lenders
shall otherwise agree, if on any date (i) Secured Note LLC shall receive any
Affiliate Borrower Net Cash Proceeds pursuant to the applicable Affiliate
Borrower Loan Documents or (ii) any Parent/Affiliate Guarantor shall receive any
Distributable Affiliate Proceeds pursuant to Section 6.16, in either case, from
any Affiliate Borrower Asset Sale Event or any other Asset Sale, Purchase Price
Refund or Recovery Event then, on the date of receipt by the Secured Note



--------------------------------------------------------------------------------



 



59

REIT of such Affiliate Borrower Net Cash Proceeds or by any Parent/Affiliate
Guarantor of such Distributable Affiliate Proceeds, as applicable, the Term
Loans, the Revolving Credit Loans and the Swing Line Loans shall be prepaid,
and/or the outstanding Letters of Credit shall be cash collateralized, by an
amount equal to the Applicable Prepayment Percentage of the amount of such
Affiliate Borrower Net Cash Proceeds or Distributable Affiliate Proceeds, as
applicable, as set forth in Section 2.12(h); provided, that, notwithstanding the
foregoing, (i) Affiliate Borrower Net Cash Proceeds subject to an Affiliate
Borrower Reinvestment Notice shall not be required to be applied until the
applicable Affiliate Borrower Reinvestment Prepayment Date with respect to the
related Affiliate Borrower Reinvestment Event, (ii) with respect to any
Affiliate Borrower Reinvestment Event, the aggregate Affiliate Borrower Net Cash
Proceeds or Distributable Affiliate Proceeds of such Affiliate Borrower
Reinvestment Event that may be excluded from the foregoing requirement pursuant
to an Affiliate Borrower Reinvestment Notice shall not exceed an amount equal to
the Applicable Reinvestment Percentage of the aggregate amount of such Affiliate
Borrower Net Cash Proceeds or Distributable Affiliate Proceeds, as applicable,
(iii) on each Affiliate Borrower Reinvestment Prepayment Date the Term Loans,
the Revolving Credit Loans and the Swing Line Loans shall be prepaid, and/or the
outstanding Letters of Credit shall be cash collateralized, by an amount equal
to the Affiliate Borrower Reinvestment Prepayment Amount received by Secured
Note LLC or the Parent/Affiliate Guarantors pursuant to the Affiliate Borrower
Loan Documents or Section 6.16, as applicable, in effect on such Affiliate
Borrower Reinvestment Prepayment Date, in each case, as set forth in
Section 2.12(h), (iv) the Affiliate Borrower Net Cash Proceeds received by
Secured Note LLC or the Parent/Affiliate Guarantors from any Qualified JV Asset
Sale required be applied to prepay the Loans and/or cash collateralize the
outstanding Letters of Credit pursuant to this Section 2.12(d) shall be applied
as set forth in Section 2.12(i) and (v) the Borrower may not deliver an
Affiliate Borrower Reinvestment Notice with respect to any Affiliate Borrower
Net Cash Proceeds or Distributable Affiliate Proceeds until the aggregate amount
of Net Cash Proceeds, Affiliate Borrower Net Cash Proceeds and Distributable
Affiliate Proceeds equal to $500,000,000 has been applied to repay the Term
Loans, the Revolving Credit Loans and the Swing Line Loans in accordance with
Sections 2.12(c) and 2.12(d).
          (e) Unless the Required Prepayment Lenders shall otherwise agree, if,
for any fiscal year of Guarantor 1 and Guarantor 2 commencing with the fiscal
year ending December 31, 2007, there shall be Excess Cash Flow, then, on the
relevant Excess Cash Flow Application Date, the Term Loans, the Revolving Credit
Loans and the Swing Line Loans shall be prepaid, and/or the outstanding Letters
of Credit shall be cash collateralized, by an amount equal to the Applicable
Prepayment Percentage of such Excess Cash Flow as set forth in Section 2.12(h).
Each such prepayment shall be made on a date (an “Excess Cash Flow Application
Date”) no later than five days after the earlier of (x) the date on which the
financial statements of Guarantor 1 and Guarantor 2 referred to in
Section 6.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Lenders and (y) the date such
financial statements are actually delivered.
          (f) Subject to Section 2.12(k), unless the Required Prepayment Lenders
shall otherwise agree, if on any date any ASOT Group Member shall receive any
distribution on account of the Capital Stock of any Joint Venture (other than a
Subsidiary) then, on the date of receipt by such ASOT Group Member of such
distribution the Term Loans, the Revolving Credit Loans and the Swing Line Loans
shall be prepaid, and/or the outstanding Letters of Credit shall



--------------------------------------------------------------------------------



 



60

be cash collateralized, by an amount equal to the amount of such distribution as
set forth in Section 2.12(h).
          (g) Subject to Section 2.12(k), unless the Required Prepayment Lenders
shall otherwise agree, if on any date any Parent/Affiliate Guarantor shall
receive any Distributable Affiliate Proceeds pursuant to Section 6.16 from any
distribution on account of the Capital Stock of any Joint Venture (other than a
Subsidiary) then, on the date of receipt by the Parent/Affiliate Guarantors of
such Distributable Affiliate Proceeds the Term Loans, the Revolving Credit Loans
and the Swing Line Loans shall be prepaid, and/or the outstanding Letters of
Credit shall be cash collateralized, by an amount equal to the amount of such
distribution as set forth in Section 2.12(h).
          (h) Amounts to be applied in connection with prepayments made pursuant
to this Section (other than the Net Cash Proceeds or Affiliate Borrower Net Cash
Proceeds of Qualified JV Asset Sales and Qualified Construction Refinancings)
shall be applied, first, to the prepayment of the Term Loans, second, to the
prepayment of the Revolving Credit Loans and/or Swing Line Loans (without a
corresponding reduction of the Revolving Credit Commitments) and, third, to
replace outstanding Letters of Credit and/or deposit an amount in cash in a cash
collateral account established with the Administrative Agent for the benefit of
the Secured Parties on terms and conditions reasonably satisfactory to the
Administrative Agent, provided that, notwithstanding the foregoing, with respect
to any Development Loan Asset Sale, to the extent that the proceeds of the
Revolving Credit Loans were used to pay Qualified Development Expenses with
respect to the asset subject of such Development Loan Asset Sale, (x) an amount
of the Affiliate Borrower Net Cash Proceeds or Distributable Affiliate Proceeds
equal to such Qualified Development Expenses shall be applied, first, to the
prepayment of the Revolving Credit Loans and/or Swing Line Loans (without a
corresponding permanent reduction of the commitments under the Revolving Credit
Facility), second, to the prepayment of the Term Loans and, third, to replace
outstanding Letters of Credit and/or deposit an amount in cash in a cash
collateral account established with the Administrative Agent for the benefit of
the Secured Parties on terms and conditions reasonably satisfactory to the
Administrative Agent, and (y) the aggregate amount of such Affiliate Borrower
Net Cash Proceeds or Distributable Affiliate Proceeds applied to prepay the
Revolving Credit Loans and/or Swing Line Loans pursuant to this proviso shall
not exceed the aggregate amount of Revolving Credit Loans and/or Swing Line
Loans actually used to pay Qualified Development Expenses and any Affiliate
Borrower Net Cash Proceeds or Distributable Affiliate Proceeds in excess of such
amount shall be applied to prepay the Term Loans.
          (i) Amounts to be applied in connection with prepayments made with the
Net Cash Proceeds, Affiliate Borrower Net Cash Proceeds or Distributable
Affiliate Proceeds of Qualified JV Asset Sales and Qualified Construction
Refinancings shall be applied, first, to the prepayment of the Revolving Credit
Loans and/or Swing Line Loans (without a corresponding permanent reduction of
the commitments under the Revolving Credit Facility), second, to the prepayment
of the Term Loans and, third, to replace outstanding Letters of Credit and/or
deposit an amount in cash in a cash collateral account established with the
Administrative Agent for the benefit of the Secured Parties on terms and
conditions reasonably satisfactory to the Administrative Agent, provided that,
(x) the aggregate amount of such Net Cash Proceeds, Affiliate Borrower Net Cash
Proceeds or Distributable Affiliate Proceeds of Qualified JV Asset



--------------------------------------------------------------------------------



 



61

Sales of any Qualified JV Asset applied to prepay the Revolving Credit Loans
and/or Swing Line Loans shall not exceed the aggregate amount of Revolving
Credit Loans and/or Swing Line Loans actually used to acquire such Qualified JV
Asset and any Net Cash Proceeds, Affiliate Borrower Net Cash Proceeds or
Distributable Affiliate Proceeds in excess of such amount shall be applied to
prepay the Term Loans and (y) the aggregate amount of such Net Cash Proceeds or
Affiliate Borrower Net Cash Proceeds of any Qualified Construction Refinancing
applied to prepay the Revolving Credit Loans and/or the Swing Line Loans shall
not exceed the aggregate amount of Revolving Credit Loans and Swing Line Loans
actually used to acquire and to pay development expenses of the related Real
Estate Under Construction and any excess Net Cash Proceeds or Affiliate Borrower
Net Cash Proceeds in excess of such amount shall be applied to prepay the Term
Loans.
          (j) Notwithstanding anything in this Agreement to the contrary, with
respect to the Net Cash Proceeds, Affiliate Borrower Net Cash Proceeds and
Distributable Affiliate Proceeds received by any ASOT Group Member (other than
the Borrower and its Subsidiaries) and required to be applied pursuant to
Sections 2.12(a), 2.12(b), 2.12(c), 2.12(d) and 6.16, in the event that, on any
date such Net Cash Proceeds, Affiliate Borrower Net Cash Proceeds or
Distributable Affiliate Proceeds, as applicable, are required to be applied to
prepay the Loans and/or cash collateralize the outstanding Letters of Credit,
the applicable ASOT Group Member shall elect to either (i) cause such Net Cash
Proceeds, Affiliate Borrower Net Cash Proceeds or Distributable Affiliate
Proceeds, as applicable, to be deposited into a cash collateral account opened
by, and under the sole dominion and control of, the Administrative Agent, to be
held as Collateral for the Obligations, or (ii)(A) in the case of any
Parent/Affiliate Guarantor, make loans under the Subordinated Affiliate Notes
Payable to the Borrower, (B) repay outstanding loans under the applicable
Affiliate Revolving Notes or (C) in the case of any Parent Guarantor, make a
cash contribution to the Borrower in exchange for common membership interests of
the Borrower, solely in the case of this clause (ii), the proceeds of which will
be used by the Borrower to make such payments as are required pursuant to
Section 2.12(a), 2.12(b), 2.12(c) or 2.12(d). For the avoidance of doubt, if the
applicable ASOT Group Member elects to deposit any Net Cash Proceeds, Affiliate
Borrower Net Cash Proceeds or Distributable Affiliate Proceeds to be held as
Collateral for the Obligations pursuant to clause (i) of the immediately
preceding sentence, such deposit shall be deemed to satisfy the prepayment
requirements of Sections 2.12(a), 2.12(b), 2.12(c) and 2.12(d) with respect to
such Net Cash Proceeds, Affiliate Borrower Net Cash Proceeds or Distributable
Affiliate Proceeds.
          (k) Notwithstanding anything in this Agreement to the contrary, with
respect to any distributions (“JV Distributions”) on account of the Capital
Stock of any Joint Venture received by any ASOT Group Member (other than the
Borrower and its Subsidiaries) and required to be applied pursuant to
Section 2.12(f), 2.12(g) or 6.16, in the event that, on any date such JV
Distributions are required to be applied to prepay the Loans and/or cash
collateralize the outstanding Letters of Credit, the applicable ASOT Group
Member shall elect to either (i) cause such JV Distributions to be deposited
into a cash collateral account opened by, and under the sole dominion and
control of, the Administrative Agent, to be held as Collateral for the
Obligations or (ii)(A) in the case of any Parent/Affiliate Guarantor, make loans
under the Subordinated Affiliate Notes Payable to the Borrower, (B) repay
outstanding loans under the applicable Affiliate Revolving Notes or (C) in the
case of any Parent Guarantor, make a cash contribution to the Borrower in
exchange for common membership interests in the Borrower,



--------------------------------------------------------------------------------



 



62
solely in the case of this clause (ii), the proceeds of which will be used by
the Borrower to make such payments as are required pursuant to Section 2.12(f)
and 2.12(g). For the avoidance of doubt, if the applicable Combined Group Member
elects to deposit any JV Distributions to be held as Collateral for the
Obligations pursuant to clause (i) of the immediately preceding sentence, such
deposit shall be deemed to satisfy the prepayment requirements of
Section 2.12(f) and 2.12(g) with respect to such JV Distributions.
          (l) If, on the last day (the “Test Date”) of any fiscal quarter of the
Financial Reporting Parties, either (i) the Combined Leverage Ratio is greater
than the maximum ratio specified for such fiscal quarter in Section 7.1(a) or
(ii) the Tangible Net Worth is less than the minimum amount specified for such
fiscal quarter in Section 7.1(c), then on or prior to the date that is the last
day of the fiscal quarter ending two quarters immediately after the Test Date,
the Term Loans, the Revolving Credit Loans and the Swing Line Loans shall be
prepaid, and/or the outstanding Letters of Credit shall be cash collateralized
(the date on which such prepayment is made, the “Cure Prepayment Date”), by an
amount equal to the amount necessary to reduce Combined Total Debt to cause the
Borrower to be in compliance with both the Combined Leverage Ratio and the
Tangible Net Worth tests as of the applicable Test Date, as set forth in
Section 2.12(h). Prepayments required pursuant to this Section 2.12(l) may be
made with the proceeds of asset sales or equity contributions (which equity may
be either common equity or preferred equity; provided that, any such preferred
equity shall be on terms and conditions reasonably acceptable to the
Administrative Agent) or funds from other available sources.
          2.13 Conversion and Continuation Options. (a)  The Borrower may elect
from time to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election, provided that any such conversion of Eurodollar Loans may be made
only on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent at least three Business Days’ prior irrevocable
notice of such election (which notice shall specify the length of the initial
Interest Period therefor), provided that no Base Rate Loan under a particular
Facility may be converted into a Eurodollar Loan (i) when any Event of Default
has occurred and is continuing and the Administrative Agent has, or the Majority
Facility Lenders in respect of such Facility have, determined in its or their
sole discretion not to permit such conversions or (ii) after the date that is
one month prior to the final scheduled termination or maturity date of such
Facility. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
          (b) The Borrower may elect to continue any Eurodollar Loan as such
upon the expiration of the then current Interest Period with respect thereto by
giving irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loan, provided
that, no Eurodollar Loan under a particular Facility may be continued as such
(i) when any Event of Default has occurred and is continuing and the
Administrative Agent has, or the Majority Facility Lenders in respect of such
Facility have, determined in its or their sole discretion not to permit such
continuations or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of such Facility, and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such



--------------------------------------------------------------------------------



 



63

continuation is not permitted pursuant to the preceding proviso, such Loans
shall continue as an Eurodollar Loan, with a one month Interest Period. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.
          2.14 Minimum Amounts and Maximum Number of Eurodollar Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $1,000,000 or a whole multiple of $1,000,000 in excess thereof and (b) no
more than ten Eurodollar Tranches shall be outstanding at any one time.
          2.15 Interest Rates and Interest Payment Dates. (a)  Each Eurodollar
Loan shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurodollar Rate determined for such day
plus the Applicable Margin in effect for such day.
          (b) Each Base Rate Loan shall bear interest for each day on which it
is outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin in effect for such day.
          (c) (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans and Reimbursement
Obligations (whether or not overdue) (to the extent legally permitted) shall
bear interest at a rate per annum that is equal to (x) in the case of the Loans,
the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2% or (y) in the case of Reimbursement
Obligations, the rate applicable to Base Rate Loans under the Revolving Credit
Facility plus 2%, and (ii) if all or a portion of any interest payable on any
Loan or Reimbursement Obligation or any commitment fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to Base Rate Loans under the
relevant Facility plus 2% (or, in the case of any such other amounts that do not
relate to a particular Facility, the rate then applicable to Base Rate Loans
under the Revolving Credit Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (after as well as before judgment).
          (d) Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.
          2.16 Computation of Interest and Fees. (a)  Interest, fees and
commissions payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed, except that, with respect to Base Rate
Loans on which interest is calculated on the basis of the Prime Rate, the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a Eurodollar



--------------------------------------------------------------------------------



 



64

Rate. Any change in the interest rate on a Loan resulting from a change in the
Base Rate or the Eurocurrency Reserve Requirements shall become effective as of
the opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of the effective date and the amount of each such change in
interest rate.
          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.15(a).
          2.17 Inability to Determine Interest Rate. If prior to the first day
of any Interest Period:
     (a) the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
     (b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,
the Administrative Agent shall give telecopy, email or telephonic notice thereof
to the Borrower and the relevant Lenders as soon as practicable thereafter. If
such notice is given (x) any Eurodollar Loans under the relevant Facility
requested to be made on the first day of such Interest Period shall be made as
Base Rate Loans, (y) any Loans under the relevant Facility that were to have
been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as Base Rate Loans and (z) any outstanding Eurodollar Loans
under the relevant Facility shall be converted, on the last day of the then
current Interest Period with respect thereto, to Base Rate Loans. Until such
notice has been withdrawn by the Administrative Agent, no further Eurodollar
Loans under the relevant Facility shall be made or continued as such, nor shall
the Borrower have the right to convert Loans under the relevant Facility to
Eurodollar Loans.
          2.18 Pro Rata Treatment and Payments. (a)  Each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any commitment fee or Letter of Credit fee, and any reduction of the Commitments
of the Lenders, shall be made pro rata according to the respective Tranche A
Term Loan Percentages, Tranche B Term Loan Percentages or Revolving Credit
Percentages, as the case may be, of the relevant Lenders. Each payment of
interest in respect of the Loans and each payment in respect of fees payable
hereunder shall be applied to the amounts of such obligations owing to the
Lenders pro rata according to the respective amounts then due and owing to the
Lenders.



--------------------------------------------------------------------------------



 



65

          (b) Each optional and mandatory prepayment required by Section 2.12 to
be applied to Term Loans shall be allocated, first, to the prepayment of the
Tranche A Term Loans and, second, to the prepayment of the Tranche B Term Loans,
except in the case of the prepayment and replacement of the Term Loans under any
Facility in the circumstances described in the last paragraph of Section 10.1.
Each prepayment in respect of the Tranche A Term Loans shall be applied to the
installments thereof in the direct order of maturity. Each payment (including
each prepayment) on account of principal of the Term Loans outstanding under any
Term Loan Facility shall be allocated among the Term Loan Lenders holding such
Term Loans pro rata based on the principal amount of such Term Loans held by
such Term Loan Lenders. Amounts prepaid on account of the Term Loans may not be
reborrowed.
          (c) Each payment (including each prepayment) by the Borrower on
account of principal of the Revolving Credit Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving
Credit Loans then held by the Revolving Credit Lenders. Each payment in respect
of Reimbursement Obligations in respect of any Letter of Credit shall be made to
the Issuing Lender that issued such Letter of Credit.
          (d) The application of any payment of Loans under any Facility
(including optional and mandatory prepayments) shall be made, first, to Base
Rate Loans under such Facility and, second, to Eurodollar Loans under such
Facility. Each payment of the Loans (except in the case of Swing Line Loans and
Revolving Credit Loans that are Base Rate Loans) shall be accompanied by accrued
interest to the date of such payment on the amount paid.
          (e) All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 2:00 p.m. (New
York City time) on the due date thereof to the Administrative Agent, for the
account of the relevant Lenders, at the Payment Office, in Dollars and in
immediately available funds. Any payment made by the Borrower after 2:00 p.m.
(New York City time) on any Business Day shall be deemed to have been on the
next following Business Day. If any payment hereunder (other than payments on
the Eurodollar Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.
          (f) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon at a
rate equal to the greater of (i) the



--------------------------------------------------------------------------------



 



66

Federal Funds Effective Rate and (ii) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, for
the period until such Lender makes such amount immediately available to the
Administrative Agent. A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to Base Rate Loans under the relevant Facility, on demand,
from the Borrower. In the event that the Administrative Agent has made any
amount available to the Borrower on behalf of any Lender pursuant to this
Section 2.18(f) and such amount has not been repaid in full by such Lender or
the Borrower in accordance with this Section 2.18(f), any payment of principal,
interest and/or fees received by the Administrative Agent from the Borrower for
the account of such Lender may, at the Administrative Agent’s sole discretion,
be applied by the Administrative Agent to satisfy the obligations of such Lender
and the Borrower hereunder until such unsatisfied obligations have been fully
paid in cash.
          (g) Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.
          (h) Upon receipt by the Administrative Agent of payments on behalf of
Lenders, the Administrative Agent shall promptly distribute such payments to the
Lender or Lenders entitled thereto, in like funds as received by the
Administrative Agent.
          2.19 Requirements of Law. (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
     (i) shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.20 and
changes in the rate of tax on the net income of such Lender);
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits



--------------------------------------------------------------------------------



 



67

or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder; or
     (iii) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this Section 2.19, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.
          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.
          (c) A certificate setting forth in reasonable detail any additional
amounts payable pursuant to this Section 2.19 submitted by any Lender to the
Borrower (with a copy to the Administrative Agent) shall be prima facie evidence
in the absence of manifest error. The obligations of the Borrower pursuant to
this Section 2.19 shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.
          (d) The Borrower shall not be required to compensate a Lender pursuant
to Sections 2.19(a) and (b) for any amounts incurred more than six months prior
to the date that such Lender notifies the Borrower of such Lender’s intention to
claim compensation therefor; provided that, if the circumstances giving rise to
such claim have a retroactive effect, then such six-month period shall be
extended to include the period of such retroactive effect.
          2.20 Taxes. (a)  All payments made by the Borrower under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding net income taxes and franchise taxes (imposed in lieu of
net income taxes) imposed on any Agent or any Lender (i) as a result of a
present or former



--------------------------------------------------------------------------------



 



68

connection between such Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
such Agent’s or such Lender’s having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document), (ii) by the jurisdiction (or any political subdivision
thereof) under which the Administrative Agent or such Lender is organized or in
which its principal office is located or, in the case of any Lender, in which
its lending office is located, and (iii) as a branch profits tax imposed by the
jurisdiction in which the Borrower is located. If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or any Other Taxes are required to be withheld from any
amounts payable to any Agent or any Lender hereunder, the amounts so payable to
such Agent or such Lender shall be increased to the extent necessary to yield to
such Agent or such Lender (after payment of all Non-Excluded Taxes and Other
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement; provided, however, that the Borrower
shall not be required to increase any such amounts payable to any Lender with
respect to any Non-Excluded Taxes (i) that are attributable to such Lender’s
failure to comply with the requirements of paragraph (d) or (e) of this
Section 2.20, (ii) that are United States withholding taxes imposed on amounts
payable to such Lender at the time such Lender becomes a party to this
Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph (a)
or (iii) that are United States withholding taxes imposed on amounts payable to
such Lender at the time such Lender changes its lending office other than at the
request of the Borrower, except to the extent that such Lender was entitled, at
the time of the change in its lending office, to receive additional amounts from
the Borrower with respect to such Non-Excluded Taxes pursuant to this
paragraph (a).
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for the account of the relevant Agent or Lender, as the
case may be, a certified copy of an original official receipt received by the
Borrower (or, if an official receipt is not available, such other evidence of
payment as shall be satisfactory to the relevant Agent or Lender) showing
payment thereof. If the Borrower fails to pay any Non-Excluded Taxes or Other
Taxes required to be paid by the Borrower pursuant to this Agreement when due to
the appropriate taxing authority or fails to remit to the Administrative Agent
the required receipts or other required documentary evidence, the Borrower shall
indemnify the Agents and the Lenders for any incremental taxes, interest or
penalties that may become payable by any Agent or any Lender as a result of any
such failure. The agreements in this Section 2.20(c) shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
          (d) Each Lender (or Transferee) that is not a “United States person”
as defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall
deliver to the Borrower and the Administrative Agent (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) two duly completed original signed copies of either U.S. Internal
Revenue Service Form W-8BEN, Form W-8ECI or Form W-8IMY, or, in the case of a



--------------------------------------------------------------------------------



 



69

Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest” a statement substantially in the form of Exhibit H and a Form W-8BEN,
or any subsequent versions thereof or successors thereto properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments by the Borrower
under this Agreement and the other Loan Documents. Each Lender (or Transferee)
that is a “United States person ” as defined in Section 7701(a)(30) of the Code
shall, with respect to any payments that the Lender (or Transferee) directs to
be paid to a non-U.S. address or non-U.S. bank account, deliver to the Borrower
and the Administrative Agent (or, in the case of a Participant, to the Lender
from which the related participation shall have been purchased) a duly completed
original signed copy of U.S. Internal Revenue Service Form W-9, or any
subsequent versions thereof or successors thereto that such Lender is entitled
to provide at such time in order to comply with United States backup withholding
requirements. Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation) and on or before the date, if any, such Lender designates a new
lending office. In addition, each such Lender shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
Lender. Each Lender shall promptly notify the Borrower at any time it determines
that it is no longer in a position to provide any previously delivered
certificate to the Borrower (or any other form of certification adopted by the
U.S. taxing authorities for such purpose). Notwithstanding any other provision
of this paragraph, a Lender shall not be required to deliver any form pursuant
to this paragraph that such Lender is not legally able to deliver.
          (e) A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.
          2.21 Indemnity. The Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a prepayment or conversion of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate



--------------------------------------------------------------------------------



 



70

of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section 2.21 submitted to the Borrower by any
Lender shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans, and all
other amounts payable hereunder.
          2.22 Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.21.
          2.23 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.19, 2.20(a) or
2.22 with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event or take such other measures as
such Lender may deem reasonable, if as a result thereof the circumstances which
would cause such occurrences described in Section 2.19, 2.20(a) or 2.22 to cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.19, 2.20(a) or 2.22 would be materially
reduced; provided, that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage, and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 2.19, 2.20(a) or 2.22.
          2.24 Replacement of Lenders under Certain Circumstances. The Borrower
shall be permitted to replace any Lender (a) that requests reimbursement for
amounts owing pursuant to Section 2.19 or 2.20 or gives a notice of illegality
pursuant to Section 2.22, (b) that defaults in its obligation to make Loans
hereunder, with a replacement financial institution or (c) in connection with
any proposed amendment, modification, termination, waiver or consent with
respect to any of the provisions hereof as contemplated by Section 10.1 that
requires the consent of all the Lenders, whose consent shall not have been
obtained (each, a “Non-Consenting Lender”), if the consent of the Required
Lenders shall have been obtained with respect to such proposed amendment,
modification, termination, waiver or consent; provided that, (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.23 so as to eliminate the continued need



--------------------------------------------------------------------------------



 



71

for payment of amounts owing pursuant to Section 2.19 or 2.20 or to eliminate
the illegality referred to in such notice of illegality given pursuant to
Section 2.22, (iv) the replacement financial institution shall purchase, at par,
all Loans and other amounts owing to such replaced Lender on or prior to the
date of replacement, (v) the Borrower shall be liable to such replaced Lender
under Section 2.21 (as though Section 2.21 were applicable) if any Eurodollar
Loan owing to such replaced Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) the Borrower shall pay all additional amounts (if any)
required pursuant to Section 2.19 or 2.20, as the case may be, in respect of any
period prior to the date on which such replacement shall be consummated,
(ix) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender and (x) if any such Lender is a Non-Consenting Lender, each
replacement financial institution shall consent, at the time of assignment, to
each matter in respect of which such Non-Consenting Lender did not provide its
consent.
          2.25 Interest Reserve Account. (a)  On the Closing Date, the Borrower
deposited a portion of the Term Loans into the Interest Reserve Account in an
amount equal to $500,000,000, which shall be withdrawn by the Borrower or the
Administrative Agent in accordance with the applicable provisions of this
Section 2.25.
          (b) At any time and from time to time, the Borrower shall withdraw, or
direct the Administrative Agent to withdraw (the “Interest Reserve
Withdrawals”), an amount of funds on deposit in the Interest Reserve Account
necessary to pay interest with respect to the Loans and any Reimbursement
Obligation of the Borrower and its Subsidiaries and to pay interest with respect
to the Mezzanine Facilities, provided that, (i) concurrently with any Interest
Reserve Withdrawal, the Borrower shall deliver to the Administrative Agent a
copy of the invoices for the related interest payments due, and (ii) upon the
occurrence and during the continuation of a Default or an Event of Default, the
Administrative Agent shall have the option to give written notice (“Interest
Reserve Account Control Notice”) to the Account Bank that disbursements from the
Interest Reserve Account shall be made solely at the direction of the
Administrative Agent to pay interest on the Loans and the Reimbursement
Obligations and the Borrower hereby authorizes the Administrative Agent to make
any and all such withdrawals and payments.
          (c) If the Borrower has made an Interest Reserve Withdrawal during any
period of four consecutive fiscal quarters of the Financial Reporting Parties
(or, if less, the number of full fiscal quarters ending subsequent to the
Closing Date), then concurrently with the delivery of a Compliance Certificate
pursuant to Section 6.2(b) for the last day of such period, the Borrower shall
deliver to the Administrative Agent all information and supporting detail
necessary to determine, (i) the ratio (“Interest Reserve Withdrawal Ratio”) of
(x) Combined EBITDA for such period, assuming that the aggregate amount of
Interest Reserve Withdrawals during such period increased Consolidated EBITDA
for such period on a dollar-for-dollar basis (after giving effect to such
adjustment, the “Adjusted EBITDA Base Amount”), to (y) Interest Reserve Debt
Service for such period and (ii) the amount (the “Interest Reserve True-Up
Amount”), to be added to or subtracted from, as applicable, the Adjusted EBITDA
Base Amount



--------------------------------------------------------------------------------



 



72

for such period to cause the Interest Reserve Withdrawal Ratio for such period
to equal 1.00 to 1.00. In the event that, for any such period (a) the Interest
Reserve True-Up Amount for such period is to be subtracted from the Adjusted
EBITDA Base Amount for such period, on or prior to the date that is five
Business Days after the delivery of the related Compliance Certificate the
Borrower shall deposit in the Interest Reserve Account an amount equal to the
lesser of (i) such Interest Reserve True-Up Amount and (ii) the aggregate amount
of Interest Reserve Withdrawals made during such period, or (b) the Interest
Reserve True-Up Amount for such period is to be added to the Adjusted EBITDA
Base Amount for such period, subject to the delivery of an Interest Reserve
Account Control Notice by the Administrative Agent pursuant to Section 2.25(b),
the Borrower shall make additional withdrawals from the Interest Reserve Account
in an amount not exceeding the Interest Reserve True-Up Amount for such period.
For the avoidance of doubt, the Interest Reserve True-Up Amount for any period
of four consecutive fiscal quarters of the Financial Reporting Parties (or, if
less, the number of full fiscal quarters ending subsequent to the Closing Date)
deposited in, or withdrawn from, as applicable, the Interest Reserve Account
subsequent to such period shall not be included in the determination of the
Interest Reserve Withdrawal Ratio for such subsequent period.
          (d) Notwithstanding anything to the contrary in this Section 2.25, the
Borrower may withdraw the remaining amount on deposit in the Interest Reserve
Account and use such proceeds for general corporate purposes on the date after
the Borrower has delivered Compliance Certificates demonstrating for two
consecutive periods that the Interest Reserve Debt Service Coverage Ratio for
four consecutive fiscal quarters of the Financial Reporting Parties (or, if
less, the number of full fiscal quarters ending with any fiscal quarter ending
subsequent to the Closing Date) exceeds 1.2 to 1.0.
          2.26 Exchangeable Notes Escrow Account. (a)  On the Closing Date, the
Borrower deposited a portion of the Term Loans into the Exchangeable Notes
Escrow Account in an amount equal to $611,577,323.53, which shall be withdrawn
by the Borrower or the Administrative Agent in accordance with the applicable
provisions of this Section 2.26.
          (b) On the Exchangeable Notes COC Repurchase Date, the Borrower may
withdraw, or direct the Administrative Agent to withdraw, an amount of funds on
deposit in the Exchangeable Notes Escrow Account necessary to satisfy the
Borrower’s obligations under the Exchangeable Notes Indenture with respect to a
“Fundamental Change Offer” as defined in the Exchangeable Notes Indenture.
          (c) At any time on or after the Exchangeable Notes COC Repurchase
Date, the Borrower may withdraw, or direct the Administrative Agent to withdraw,
all or a portion of the remaining funds on deposit in the Exchangeable Notes
Escrow Account to (i) pay an amount of funds necessary to satisfy the Borrower’s
continuing obligations under Section 8.01(f) of the Exchangeable Notes Indenture
and (ii) pay the redemption price or repurchase price of any remaining
Exchangeable Notes, provided that, (x) no premium or penalties are payable in
connection with any redemption or repurchase pursuant to clause (ii) above and
(y) the Borrower shall have delivered to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that such redemption or
repurchase is being conducted in accordance with the requirements of the
Exchangeable Notes Indenture.



--------------------------------------------------------------------------------



 



73

          2.27 Expense Reserve Account. (a) On the Closing Date, the Borrower
deposited a portion of the proceeds of the Term Loans and, from time to time the
Borrower may deposit, a portion of the proceeds of the Incremental Term Loans
into the Expense Reserve Account, which shall be withdrawn by the Borrower or
the Administrative Agent in accordance with this Section 2.27.
          (b) At any time and from time to time, the Borrower may withdraw, or
direct the Administrative Agent to withdraw, funds on deposit in the Expense
Reserve Account to (i) pay costs and expenses incurred in connection with the
Transactions and the syndication of the Facilities, and (ii) make an optional
prepayment of the Term Loans (or, if the Term Loans are no longer outstanding,
to make an optional prepayment of the Revolving Credit Loans) in accordance with
Section 2.11, in each case, to the extent approved by the Arrangers in their
sole discretion.
          2.28 Incremental Term Loans. At any time prior to the Tranche B Term
Loan Maturity Date, the Borrower may, by notice to the Administrative Agent
(which shall promptly deliver a copy to each of the Lenders), request the
addition of up to three new tranches of term loans (the “Incremental Term
Loans”). The Incremental Term Loans shall:
     (a) be in an aggregate principal amount up to $250,000,000 and may be made
in up to three drawings, provided that, each borrowing shall be in a minimum
amount of $50,000,000;
     (b) be used for working capital, including refinancing Revolving Credit
Loans;
     (c) unless otherwise provided in this Agreement, be Term Loans for all
purposes hereunder (including for purposes of sharing of Collateral and
guarantees under the Guarantee and Collateral Agreement and for the purposes of
any optional or mandatory prepayment);
     (d) be subject to an Applicable Margin as may be agreed by the Borrower and
the Lenders providing such Incremental Term Loans; provided that, the Applicable
Margin for any tranche of Incremental Term Loans shall not exceed the Applicable
Margin for the Tranche B Term Loans in effect at the time of the Borrower’s
request for such Incremental Term Loans unless the Applicable Margin for the
Tranche B Term Loans and any previously drawn Incremental Term Loans is
concurrently increased to the same rate per annum; and
     (e) not have any amortization payments during the term of this Agreement
and shall mature on the Tranche B Term Loan Maturity Date;
and shall otherwise have the same terms as the Tranche B Term Loans. The
Borrower shall have the right to arrange for one or more banks or other
financial institutions (any such bank or other financial institution being
called an “Incremental Term Loan Lender”) to extend commitments to provide
Incremental Term Loans in an aggregate amount equal to the amount, if any, by
which the commitments by the Lenders to provide such Incremental Term Loan Loans
are less than the amount thereof requested by the Borrower, provided that, each
Incremental Term Loan Lender



--------------------------------------------------------------------------------



 



74

shall be subject to the approval of the Borrower and the Administrative Agent
(which approval shall not be unreasonably withheld). No Lender shall have any
obligation to make an Incremental Term Loan unless and until it commits to do
so. Commitments in respect of Incremental Term Loans shall become Commitments
under this Agreement pursuant to an amendment to this Agreement executed by the
Borrower, each Lender agreeing to provide such Commitment, each Incremental Term
Loan Lender, if any, and the Administrative Agent, and such amendments to the
other Loan Documents (executed by the relevant Loan Party and the Administrative
Agent only) as the Borrower and the Administrative Agent shall reasonably deem
appropriate to effect such purpose. For the avoidance of doubt, no amendment
executed for the purpose of making Incremental Term Loan Commitments under this
Agreement and to increase the Applicable Margin for the Tranche B Term Loans or
any previously drawn Incremental Term Loans pursuant to Section 2.28(d), shall
require, as a condition to its effectiveness, the signature of any Lender that
is not obligated to make an Incremental Term Loan under such amendment. The
effectiveness of such amendment shall be subject to (i) the satisfaction on the
date thereof and, if different, on the date on which the Incremental Term Loans
are made, of each of the conditions set forth in paragraphs (a), (b) and (c) of
Section 5.2 and (ii) receipt by the Administrative Agent of legal opinions,
board resolutions and other closing documents (including, without limitation,
all documentation referred to in Section 5.1(k) necessary to provide additional
coverage in an amount equal to the Incremental Term Loans to be made hereunder)
and certificates reasonably requested by the Administrative Agent and consistent
with those delivered on the Closing Date under Section 5.1.
          2.29 Increases in Revolving Credit Commitments. (a)  At any time after
the Effective Date and prior to the Revolving Credit Termination Date, so long
as no Default or Event of Default has occurred and is continuing and no Cure
Period is in effect, the Borrower may, by notice to the Administrative Agent (a
“Revolving Commitment Increase Notice”), which notice shall promptly be copied
to each Lender, request an increase in the Total Revolving Credit Commitments in
an aggregate principal amount up to $250,000,000 (the “Revolving Offered
Increase Amount”), provided that each such Revolving Offered Increase Amount
shall be in a minimum amount of not less than $50,000,000. The Borrower may, at
its election, (i) offer one or more of the Revolving Credit Lenders the
opportunity to provide all or a portion of any Revolving Offered Increase Amount
pursuant to subparagraph (c) below and/or (ii) with the consent of the Swing
Line Lender, each Issuing Lender and the Administrative Agent (which consent
shall not be unreasonably withheld), offer one or more additional banks,
financial institutions or other entities the opportunity to provide all or a
portion of such Revolving Offered Increase Amount pursuant to subparagraph (b)
below. Each Revolving Commitment Increase Notice shall specify which Revolving
Credit Lenders and/or banks, financial institutions or other entities the
Borrower desires to provide such Revolving Offered Increase Amount. The Borrower
or, if requested by the Borrower, the Administrative Agent will notify such
Revolving Credit Lenders, and/or banks, financial institutions or other
entities.
          (b) Any additional bank, financial institution or other entity that
the Borrower selects to offer participation in any increased Total Revolving
Credit Commitments and that elects to become a party to this Agreement and
provide a Revolving Credit Commitment in an amount so offered and accepted by it
pursuant to clause (ii) of Section 2.29(a) shall execute a New Lender Supplement
substantially in the form of Exhibit L, with the Borrower, the Swing Line
Lender, each Issuing Lender and the Administrative Agent, whereupon such bank,
financial



--------------------------------------------------------------------------------



 



75

institution or other entity (herein called a “New Revolving Credit Lender”)
shall become a Revolving Credit Lender for all purposes and to the same extent
as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement, provided that, the Revolving Credit Commitment of
any such New Revolving Credit Lender shall be in an amount not less than
$5,000,000.
          (c) Any Revolving Credit Lender that accepts an offer to it by the
Borrower to increase its Revolving Credit Commitment pursuant to clause (i) of
Section 2.29(a) shall, in each case, execute a Commitment Increase Supplement
substantially in the form of Exhibit K (each, a “Commitment Increase
Supplement”), with the Borrower, the Swing Line Lender, each Issuing Lender and
the Administrative Agent, whereupon such Revolving Credit Lender shall be bound
by and entitled to the benefits of this Agreement with respect to the full
amount of its Revolving Credit Commitment as so increased.
          (d) On any Revolving Credit Increase Effective Date, (i) each bank,
financial institution or other entity that is a New Revolving Credit Lender
pursuant Section 2.29(b) or any Revolving Credit Lender that has increased its
Revolving Credit Commitment pursuant to Section 2.26(c) shall make available to
the Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other relevant
Revolving Credit Lenders, as being required in order to cause, after giving
effect to such increase and the use of such amounts to make payments to such
other relevant Revolving Credit Lenders, each Revolving Credit Lender’s portion
of the outstanding Revolving Credit Loans of all the Lenders to equal its
Revolving Credit Percentage of such Revolving Credit Loans and (ii) the Borrower
shall be deemed to have repaid and reborrowed all outstanding Revolving Credit
Loans of all the Revolving Credit Lenders to equal its Revolving Credit
Percentage of such outstanding Revolving Credit Loans as of the date of any
increase in the Revolving Credit Commitments (with such reborrowing to consist
of the Types of Loans, with related Interest Periods if applicable, specified in
a notice delivered by the Borrower in accordance with the requirements of
Section 2.5). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence in respect of each Eurodollar Loan shall be
subject to indemnification by the Borrower pursuant to the provisions of
Section 2.21 if the deemed payment occurs other than on the last day of the
related Interest Periods.
          (e) Notwithstanding anything to the contrary in this Section 2.29,
(i) in no event shall any transaction effected pursuant to this Section 2.29
cause the sum of Total Revolving Credit Commitments and outstanding Term Loans
to exceed $1,000,000,000, (ii) in no event may the Borrower deliver more than
three Revolving Commitment Increase Notices, (iii) in no event shall there be
more than three Revolving Credit Increase Effective Dates and (iv) no Lender
shall have any obligation to increase its Revolving Credit Commitment unless it
agrees to do so in its sole discretion.
          (f) The increase in the Revolving Credit Commitments provided pursuant
to this Section 2.29 shall be effective on the date (the “Revolving Credit
Increase Effective Date”) the Administrative Agent receives legal opinions,
board resolutions and other closing documents (including, without limitation,
all documentation referred to in Section 5.1(k) necessary to provide additional
coverage in an amount equal to the related Revolving Offered Increase Amount,
provided that, immediately prior to and after giving effect to such increase,
(i) no



--------------------------------------------------------------------------------



 



76

Default or Event of Default shall have occurred and be continuing and (ii) a
Cure Period shall not be in effect. For the avoidance of doubt, no increase in
the Revolving Credit Commitments pursuant to this Section 2.29 shall require, as
a condition to its effectiveness, the signature of any Lender that is not
obligated to increase its Revolving Credit Commitments pursuant to a Commitment
Increase Supplement.
SECTION 3. LETTERS OF CREDIT
          3.1 L/C Commitment. (a)  Prior to the Effective Date, the Existing
Issuing Lender has issued the Existing Letters of Credit which, from and after
the Effective Date, shall constitute Letters of Credit hereunder. Subject to the
terms and conditions hereof, each Issuing Lender, in reliance on the agreements
of the other Revolving Credit Lenders set forth in Section 3.4(a), agrees to
issue letters of credit (the letters of credit issued on and after the Effective
Date pursuant to this Section 3, together with the Existing Letters of Credit,
collectively, the “Letters of Credit”) for the account of the Borrower or the
Affiliate Revolving Note Borrowers on any Business Day during the Revolving
Credit Commitment Period in such form as may be approved from time to time by
such Issuing Lender; provided, that no Issuing Lender shall have any obligation
to issue any Letter of Credit if, after giving effect to such issuance, (i) the
L/C Obligations would exceed the L/C Commitment or (ii) the aggregate amount of
the Available Revolving Credit Commitments would be less than zero. Each Letter
of Credit shall (i) be denominated in Dollars and (ii) expire no later than the
earlier of (x) the first anniversary of its date of issuance and (y) the date
which is five Business Days prior to the Revolving Credit Termination Date;
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above) and, provided further, that,
with respect to any Bond L/C, the Bond L/C will expire in accordance with the
terms set forth in the applicable Bond L/C as approved by the Existing Issuing
Lender and the Administrative Agent in accordance with Section 3.6.
          (b) No Issuing Lender shall at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause such
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.
          3.2 Procedure for Issuance of Letter of Credit. The Borrower may from
time to time request that an Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender may request. Concurrently with the delivery of an Application to
an Issuing Lender, the Borrower shall deliver a copy thereof to the
Administrative Agent. Upon receipt of any Application, an Issuing Lender will
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby by issuing the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed to by such Issuing Lender and the Borrower
(but in no event shall any Issuing Lender be required to issue any Letter of
Credit earlier than three Business Days after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto), provided that, such Issuing Lender may, prior to
the



--------------------------------------------------------------------------------



 



77

issuance of any original Letter of Credit, request the Borrower obtain
confirmation from the beneficiary thereof that the form of such Letter of Credit
is acceptable. Promptly after issuance by an Issuing Lender of a Letter of
Credit, such Issuing Lender shall furnish a copy of such Letter of Credit to the
Borrower. Each Issuing Lender shall promptly give notice to the Administrative
Agent of the issuance of each Letter of Credit issued by such Issuing Lender
(including the face amount thereof), and shall provide a copy of such Letter of
Credit to the Administrative Agent as soon as possible after the date of
issuance.
          3.3 Fees and Other Charges. (a)  The Borrower will pay a fee on the
aggregate drawable amount of all outstanding Letters of Credit (other than any
such Letters of Credit that have been fully cash collateralized as required by
this Agreement pursuant to terms satisfactory to the Issuing Lender) at a per
annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans under the Revolving Credit Facility, shared ratably among the
Revolving Credit Lenders in accordance with their respective Revolving Credit
Percentages and payable quarterly in arrears on each L/C Fee Payment Date after
the issuance date. In addition, the Borrower shall pay to the relevant Issuing
Lender for its own account a fronting fee on the aggregate drawable amount of
all outstanding Letters of Credit issued by it at a rate per annum agreed upon
between the Borrower and such Issuing Lender, payable quarterly in arrears on
each L/C Fee Payment Date after the issuance date.
          (b) In addition to the foregoing fees, the Borrower shall pay or
reimburse each Issuing Lender for such normal and customary costs and expenses
as are incurred or charged by such Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit.
          3.4 L/C Participations. (a)  Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce each Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from each Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk, an undivided interest equal to such L/C
Participant’s Revolving Credit Percentage in each Issuing Lender’s obligations
and rights under each Letter of Credit issued by such Issuing Lender hereunder
and the amount of each draft paid by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit issued by such Issuing
Lender for which such Issuing Lender is not reimbursed in full by the Borrower
in accordance with the terms of this Agreement (including pursuant to any cash
collateralization arrangement otherwise required by this Agreement), such L/C
Participant shall pay to the Administrative Agent for the account of such
Issuing Lender upon demand at such Issuing Lender’s address for notices
specified herein (and thereafter the Administrative Agent shall promptly pay to
such Issuing Lender) an amount equal to such L/C Participant’s Revolving Credit
Percentage of the amount of such draft, or any part thereof, that is not so
reimbursed. Each L/C Participant’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance other
than the cash collateralization of the related Letter of Credit to the extent
required by this Agreement, including (i) any setoff, counterclaim, recoupment,
defense or other right that such L/C Participant may have against any Issuing
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any



--------------------------------------------------------------------------------



 



78

adverse change in the condition (financial or otherwise) of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other L/C Participant or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
          (b) If any amount (a “Participation Amount”) required to be paid by
any L/C Participant to an Issuing Lender pursuant to Section 3.4(a) in respect
of any unreimbursed portion of any payment made by such Issuing Lender under any
Letter of Credit is paid to such Issuing Lender within three Business Days after
the date such payment is due, such Issuing Lender shall so notify the
Administrative Agent, which shall promptly notify the L/C Participants, and each
L/C Participant shall pay to the Administrative Agent, for the account of such
Issuing Lender, on demand (and thereafter the Administrative Agent shall
promptly pay to such Issuing Lender) an amount equal to the product of (i) such
Participation Amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any Participation
Amount required to be paid by any L/C Participant pursuant to Section 3.4(a) is
not made available to the Administrative Agent for the account of the relevant
Issuing Lender by such L/C Participant within three Business Days after the date
such payment is due, the Administrative Agent on behalf of such Issuing Lender
shall be entitled to recover from such L/C Participant, on demand, such
Participation Amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Loans under the Revolving Credit
Facility. A certificate of the Administrative Agent submitted on behalf of an
Issuing Lender to any L/C Participant with respect to any amounts owing under
this Section shall be conclusive in the absence of manifest error.
          (c) Whenever, at any time after an Issuing Lender has made payment
under any Letter of Credit and has received from the Administrative Agent any
L/C Participant’s pro rata share of such payment in accordance with
Section 3.4(a), such Issuing Lender receives any payment related to such Letter
of Credit (whether directly from the Borrower or otherwise, including proceeds
of collateral applied thereto by such Issuing Lender), or any payment of
interest on account thereof, such Issuing Lender will distribute to the
Administrative Agent for the account of such L/C Participant (and thereafter the
Administrative Agent will promptly distribute to such L/C Participant) its pro
rata share thereof; provided, however, that in the event that any such payment
received by such Issuing Lender shall be required to be returned by such Issuing
Lender, such L/C Participant shall return to the Administrative Agent for the
account of such Issuing Lender (and thereafter the Administrative Agent shall
promptly return to such Issuing Lender) the portion thereof previously
distributed by such Issuing Lender.
          3.5 Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse each Issuing Lender, on each date on which such Issuing Lender
notifies the Borrower of the date and amount of a draft presented under any
Letter of Credit and paid by such Issuing Lender, for the amount of (a) such
draft so paid and (b) any taxes, fees, charges or other reasonable costs or
expenses incurred by such Issuing Lender in connection with such payment (the
amounts described in the foregoing clauses (a) and (b) in respect of any
drawing, collectively, the “Payment Amount”). Each such payment shall be made to
such Issuing Lender



--------------------------------------------------------------------------------



 



79

at its address for notices specified herein in lawful money of the United States
of America and in immediately available funds. Interest shall be payable on each
Payment Amount from the date of the applicable drawing until payment in full at
the rate set forth in (i) until the second Business Day following the date of
the applicable drawing, Section 2.15(b) and (ii) thereafter, Section 2.15(c).
Each drawing under any Letter of Credit shall (unless an event of the type
described in clause (i) or (ii) of Section 8(f) shall have occurred and be
continuing with respect to the Borrower, in which case the procedures specified
in Section 3.4 for funding by L/C Participants shall apply) constitute a request
by the Borrower to the Administrative Agent for a borrowing pursuant to
Section 2.5 of Base Rate Loans (or, at the option of the Administrative Agent
and the Swing Line Lender in their sole discretion, a borrowing pursuant to
Section 2.7 of Swing Line Loans) in the amount of such drawing. The Borrowing
Date with respect to such borrowing shall be the first date on which a borrowing
of Revolving Credit Loans (or, if applicable, Swing Line Loans) could be made,
pursuant to Section 2.5 (or, if applicable, Section 2.7), if the Administrative
Agent had received a notice of such borrowing at the time the Administrative
Agent receives notice from the relevant Issuing Lender of such drawing under
such Letter of Credit.
          3.6 Bond L/Cs. Notwithstanding any provision to the contrary set forth
in this Section 3, the Bond L/Cs shall be subject to the terms and conditions of
this Agreement, applicable law and the terms and conditions listed on
Schedule 3.6.
          3.7 Obligations Absolute. The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against any Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with each Issuing
Lender that such Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, provided, that such document or endorsement appears on its
face to comply with the terms of such Letter of Credit, or any dispute between
or among the Borrower and any beneficiary of any Letter of Credit or any other
party to which such Letter of Credit may be transferred or any claims whatsoever
of the Borrower against any beneficiary of such Letter of Credit or any such
transferee. No Issuing Lender shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence, bad faith or
willful misconduct of such Issuing Lender. The Borrower agrees that any action
taken or omitted by an Issuing Lender under or in connection with any Letter of
Credit issued by it or the related drafts or documents, if done in the absence
of gross negligence, bad faith or willful misconduct and in accordance with the
standards of care specified in the Uniform Commercial Code of the State of New
York, shall be binding on the Borrower and shall not result in any liability of
such Issuing Lender to the Borrower.
          3.8 Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the relevant Issuing Lender shall promptly
notify the Borrower and the Administrative Agent of the date and amount thereof.
The responsibility of the relevant



--------------------------------------------------------------------------------



 



80

Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit, in addition to any payment obligation
expressly provided for in such Letter of Credit issued by such Issuing Lender,
shall be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment appear
on their face to be in conformity with such Letter of Credit.
          3.9 Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
SECTION 4. REPRESENTATIONS AND WARRANTIES
          To induce the Agents and the Lenders to enter into this Agreement and
to make the Loans and issue or participate in the Letters of Credit, each of the
Parent/Affiliate Guarantors and the Borrower hereby jointly and severally
represent and warrant to each Agent and each Lender that:
          4.1 Financial Condition. (a)  The unaudited pro forma combined balance
sheet of the Combined Group Members as at June 30, 2007 (including the notes
thereto) (the “Pro Forma Balance Sheet”), a copy of which has heretofore been
furnished to each Lender, has been prepared giving effect (as if such events had
occurred on such date) to (i) the consummation of the Transactions, (ii) the
Loans (as defined in the Existing Credit Agreement) made on the Closing Date and
the Additional Tranche B Term Loans to be made on the Effective Date and the use
of proceeds thereof and (iii) the payment of fees and expenses in connection
with the foregoing. The Pro Forma Balance Sheet has been prepared based on the
best information available to the Financial Reporting Parties as of the date of
delivery thereof, and presents fairly in all material respects on a pro forma
basis the estimated financial position of the Combined Group Members as at
June 30, 2007, assuming that the events specified in the preceding sentence had
actually occurred at such date.
          (b) The audited consolidated balance sheets of the Company and its
consolidated Subsidiaries as at December 31, 2005 and December 31, 2006, and the
related consolidated statements of income and of cash flows for the fiscal years
ended on December 31, 2004, December 31, 2005 and December 31, 2006, reported on
by and accompanied by an unqualified report from KPMG LLP, copies of which have
heretofore been furnished to the Administrative Agent for distribution to
Lenders, present fairly in all material respects the consolidated financial
condition of the Company and its consolidated Subsidiaries as of such dates, and
the consolidated results of its operations and its consolidated cash flows for
the respective fiscal years then ended. The unaudited consolidated balance sheet
of the Company and its consolidated Subsidiaries as at June 30, 2007, and the
related unaudited consolidated statements of income and cash flows for the
six-month period ended on such date, copies of which have heretofore been
furnished to each Lender, present fairly in all material respects the
consolidated financial condition of the Company and its consolidated
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the six-month period then ended (subject to
normal year-end audit adjustments). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as disclosed
therein).



--------------------------------------------------------------------------------



 



81

None of the Company nor any of its consolidated Subsidiaries has any material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including, without
limitation, any interest rate or foreign currency swap or exchange transaction
or other obligation in respect of derivatives, that are not reflected in the
most recent financial statements referred to in this paragraph, except for any
such liabilities or obligations which would not, individually or in the
aggregate, have a Material Adverse Effect. During the period from December 31,
2006 to and including the date hereof there has been no Disposition by the
Company and its Subsidiaries of any material part of its business or Property,
taken as a whole, other than the Asset Dispositions, Dispositions permitted by
the Merger Agreement and other Dispositions of approximately $1,000,000,000
disclosed in documents publicly filed by the Company or the Borrower with the
SEC.
          (c) The audited consolidated balance sheets of the Borrower as at
December 31, 2005 and December 31, 2006, and the related consolidated statements
of income and of cash flows for the fiscal years ended on December 31, 2004,
December 31, 2005 and December 31, 2006, reported on by and accompanied by an
unqualified report from KPMG LLP, copies of which have heretofore been furnished
to the Administrative Agent for distribution to the Lenders, present fairly in
all material respects the consolidated financial condition of the Borrower and
its consolidated Subsidiaries as of such dates, and the consolidated results of
its operations and its consolidated cash flows for the respective fiscal years
then ended. The unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at June 30, 2007, and the related unaudited
consolidated statements of income and cash flows for the six-month period ended
on such date, copies of which have heretofore been furnished to each Lender,
present fairly in all material respects the consolidated financial condition of
the Borrower and its consolidated Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
six-month period then ended (subject to normal year-end audit adjustments). All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as disclosed therein). None of the Borrower nor any of
its consolidated Subsidiaries has any material Guarantee Obligations, contingent
liabilities and liabilities for taxes, or any long-term leases or unusual
forward or long-term commitments, including, without limitation, any interest
rate or foreign currency swap or exchange transaction or other obligation in
respect of derivatives, that are not reflected in the most recent financial
statements referred to in this paragraph, except for any such liabilities or
obligations which would not, individually or in the aggregate, have a Material
Adverse Effect. During the period from December 31, 2006 to and including the
date hereof there has been no Disposition by the Borrower and its Subsidiaries
of any material part of its business or Property, taken as a whole, other than
the Asset Dispositions, Dispositions permitted by the Merger Agreement and other
Dispositions of approximately $1,000,000,000 disclosed in documents publicly
filed by the Company or the Borrower with the SEC.
          4.2 No Change. Since December 31, 2006, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.
          4.3 Corporate Existence; Compliance with Law. Each of the ASOT Group
Members (a) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, (b) has the corporate power and
authority, and the legal right, to



--------------------------------------------------------------------------------



 



82

own and operate its Property, to lease the Property it operates as lessee and to
conduct the business in which it is currently engaged, (c) is duly qualified as
a foreign corporation or other organization and in good standing under the laws
of each jurisdiction where its ownership, lease or operation of Property or the
conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law, except, in the case of clauses (c) and (d), to the
extent that the failure to be so qualified or comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
          4.4 Corporate Power; Authorization; Enforceable Obligations. Each ASOT
Group Member has the corporate power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party, to
consummate the Transactions and, in the case of the Borrower, to borrow
hereunder. Each ASOT Group Member has taken all necessary corporate or other
action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party, to consummate the Transactions and, in the
case of the Borrower, to authorize the borrowings on the terms and conditions of
this Agreement. No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the consummation of the Mergers, the borrowings
hereunder or the execution, delivery, performance, validity or enforceability of
this Agreement or any of the other Loan Documents, except (i) such as have been
obtained or made and are in full force and effect, (ii) the filings referred to
in Section 4.19, and (iii) consents or authorizations, to the extent that the
failure to obtain such consents, authorizations, filings and notices (or the
failure to keep the same in full force and effect) could not reasonably be
expected to have a Material Adverse Effect. Each Loan Document has been duly
executed and delivered on behalf of each Loan Party that is a party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party that is a
party thereto, enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
          4.5 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the consummation of the Transactions,
the issuance of Letters of Credit, the borrowings hereunder and the use of the
proceeds thereof will not violate any Requirement of Law or any Contractual
Obligation of any ASOT Group Member except, solely with respect to a violation
of a Contractual Obligation of any ASOT Group Member, to the extent such
violation could not reasonably be expected to have a Material Adverse Effect,
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation (other than the Liens created by the
Security Documents and such Liens permitted pursuant to Section 7.3 hereof). No
Requirement of Law or Contractual Obligation applicable to any ASOT Group Member
could reasonably be expected to have a Material Adverse Effect.
          4.6 No Material Litigation. Except as set forth on Schedule 4.6 and as
otherwise disclosed to the Lenders, no litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
actual knowledge of any Responsible Officer of any Parent/Affiliate Guarantor or
the Borrower, threatened by or against any ASOT



--------------------------------------------------------------------------------



 



83

Group Member or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby, or (b) that could reasonably be expected to have a Material
Adverse Effect.
          4.7 No Default. None of the ASOT Group Members is in default under or
with respect to any of its Contractual Obligations in any respect that could
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing.
          4.8 Ownership of Property; Liens. Each of the ASOT Group Members has
title in fee simple to, or a valid leasehold interest in, all of its real
property, and good title to, or a valid leasehold interest in, all its other
Property, and none of such Property is subject to any Lien except as permitted
by Section 7.3.
          4.9 Intellectual Property. Each of the ASOT Group Members owns, or is
licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted. To the knowledge of any ASOT Group Member, no
material claim has been asserted and is pending by any Person challenging or
questioning the use of any Intellectual Property or the validity or
effectiveness of any Intellectual Property, nor does any ASOT Group Member know
of any valid basis for any such claim. To the knowledge of any ASOT Group
Member, the use of Intellectual Property by the ASOT Group Members does not
infringe on the rights of any Person in any material respect.
          4.10 Taxes. Each of the ASOT Group Members has filed or caused to be
filed all federal, state and other material tax returns that are required to be
filed and has paid all taxes shown to be due and payable on said returns or on
any assessments made against it or any of its Property and all other taxes, fees
or other charges imposed on it or any of its Property by any Governmental
Authority that are due and payable, and, except as otherwise disclosed on
Schedule 4.10, no tax Lien has been filed, and, to the knowledge of the
Parent/Affiliate Guarantors and the Borrower, no claim is being asserted, with
respect to any such tax, fee or other charge (other than any, in each case, the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the applicable ASOT Group Member, as the
case may be).
          4.11 Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
or for any purpose that violates the provisions of the regulations of the Board.
If requested by any Lender or the Administrative Agent, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1
referred to in Regulation U.
          4.12 Labor Matters. There are no strikes or other labor disputes
against any ASOT Group Member pending or, to the knowledge of any
Parent/Affiliate Guarantor or the Borrower, threatened that (individually or in
the aggregate) could reasonably be expected to have a Material Adverse Effect.
Hours worked by and payment made to employees of the ASOT



--------------------------------------------------------------------------------



 



84

Group Members have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters that (individually
or in the aggregate) could reasonably be expected to have a Material Adverse
Effect. All payments due from any ASOT Group Member on account of employee
health and welfare insurance that (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect if not paid have been
paid or accrued as a liability on the books of the applicable ASOT Group Member.
          4.13 ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA, and neither the Borrower nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. No such Multiemployer Plan is in
Reorganization or Insolvent.
          4.14 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
          4.15 Subsidiaries. (a)  The Subsidiaries listed on Schedule 4.15
constitute all the Subsidiaries of each of the Parent/Affiliate Guarantors at
the date hereof. Schedule 4.15 sets forth as of the Effective Date the name and
jurisdiction of incorporation of each Subsidiary and, as to each Subsidiary, the
percentage of each class of Capital Stock owned by each ASOT Group Member and
whether such Subsidiary is a Subsidiary Guarantor.
          (b) There are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of any ASOT Group Member.
          4.16 Use of Proceeds. The proceeds of the Additional Tranche B Term
Loans shall be used to (i) make an optional prepayment of the Tranche A Term
Loans in an amount equal to $635,165,948 to be applied to the final installment
of the Tranche A Term Loans, (ii) pay, or reimburse the Borrower for having
paid, additional costs incurred in connection with the Transactions, including
the redemption of ASOT Preferred Stock presented for redemption



--------------------------------------------------------------------------------



 



85

by the holders thereof, and (iii) pay, or reimburse the Borrower for having
paid, fees and expenses related to the Transactions. The proceeds of the
Revolving Credit Loans and the Swing Line Loans, and the Letters of Credit,
shall be used (i) to finance the working capital needs of the Borrower and its
Subsidiaries in the ordinary course of business, including without limitation,
to finance future developments and acquisitions, (ii) to make revolving loans to
the Affiliate Revolving Note Borrowers, the proceeds of which will be used by
the Affiliate Revolving Note Borrowers and their Subsidiaries to finance their
working capital needs in the ordinary course of business, including, without
limitation, to finance capital expenditures, future developments and
acquisitions, and for other general corporate purposes, (iii) solely with
respect to Letters of Credit, for general corporate purposes, including Letters
of Credit issued on behalf of the Affiliate Revolving Note Borrowers and their
Subsidiaries to the extent permitted by the applicable Affiliate Revolving Note,
and (iv) for general corporate purposes, provided that, (x) the proceeds of
Revolving Credit Loans and Swing Line Loans may only be used to pay interest on
the Loans and Reimbursement Obligations or the Mezzanine Facilities if, and to
the extent, that there are no funds on deposit in the Interest Reserve Account
and (y) the proceeds of Revolving Credit Loans and Swing Line Loans may be used
to pay any Interest Reserve True-Up Amount required to be deposited into the
Interest Reserve Account pursuant to Section 2.25(c) and, provided further,
that, during any Cure Period, the proceeds of the Revolving Loans and Swing Line
Loans may only be used for (a) continuing development of existing properties
that are under construction immediately prior to the such Cure Period and other
development costs to the extent such development is contractually committed to
or legally required by third parties and governmental agencies, including
vendors and contractors, (b) working capital for existing properties (excluding
development costs not permitted by clause (a) above) and expenses of operating
the business incurred in the ordinary course of business (including, without
limitation, rent and payroll), (c) financing acquisitions that were
contractually committed to prior to the related Test Date and (d) Restricted
Payments permitted to be made during a Cure Period by Section 7.6. For the
avoidance of doubt, Revolving Credit Loans and Swing Line Loans may not be used
to pay any Administration Fees during any Cure Period.
          4.17 Environmental Matters. Other than exceptions to any of the
following that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect:
     (a) Each of the ASOT Group Members: (i) is, and within the period of all
applicable statutes of limitation has been, in compliance with all applicable
Environmental Laws; (ii) holds all Environmental Permits (each of which is in
full force and effect) required for any of its current or intended operations or
for any property owned, leased, or otherwise operated by it; (iii) is, and
within the period of all applicable statutes of limitation has been, in
compliance with all of its Environmental Permits; and (iv) to the extent within
the control of such ASOT Group Member: each of its Environmental Permits will be
timely renewed and complied with; any additional Environmental Permits that may
be required of it will be timely obtained and complied with, without material
expense; and compliance with any Environmental Law that is or is expected to
become applicable to it will be timely attained and maintained, without material
expense.



--------------------------------------------------------------------------------



 



86

     (b) Materials of Environmental Concern are not present at, on, under, in,
or about any real property now or formerly owned, leased or operated by any ASOT
Group Member, or at any other location (including, without limitation, any
location to which Materials of Environmental Concern have been sent for re-use
or recycling or for treatment, storage, or disposal) which could reasonably be
expected to (i) give rise to liability of the ASOT Group Members under any
applicable Environmental Law or otherwise result in costs to the ASOT Group
Members, or (ii) interfere with the continued operations of the ASOT Group
Members, or (iii) impair the fair saleable value of any Real Property owned or
leased by any ASOT Group Member.
     (c) There is no judicial, administrative, or arbitral proceeding (including
any notice of violation or alleged violation) under or relating to any
Environmental Law to which any ASOT Group Member is, or to the knowledge of any
ASOT Group Member will be, named as a party that is pending or, to the knowledge
of any ASOT Group Member, threatened.
     (d) None of the ASOT Group Members has received any written request for
information, or been notified that it is a potentially responsible party under
or relating to the federal Comprehensive Environmental Response, Compensation,
and Liability Act or any similar Environmental Law, or with respect to any
Materials of Environmental Concern.
     (e) None of the ASOT Group Members has entered into or agreed to any
consent decree, order, or settlement or other agreement, or is subject to any
judgment, decree, or order or other agreement, in any judicial, administrative,
arbitral, or other forum for dispute resolution, relating to compliance with or
liability under any Environmental Law.
     (f) None of the ASOT Group Members has assumed or retained, by contract,
conduct or operation of law, any liabilities of any kind, fixed or contingent,
known or unknown, under any Environmental Law or with respect to any Materials
of Environmental Concern.
          4.18 Accuracy of Information, etc. No statement or information
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum or any other document, certificate or statement furnished
to the Administrative Agent or the Lenders or any of them, by or on behalf of
any Loan Party for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished (or, in the case of the
Confidential Information Memorandum, as of the date of this Agreement), any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not materially
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. The representations

 



--------------------------------------------------------------------------------



 



87
and warranties of Guarantor 2, Holdings and the Borrower contained in the Merger
Documentation are true and correct as of the date hereof. There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan
Documents, in the Confidential Information Memorandum or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.
          4.19 Security Documents. (a)  The Guarantee and Collateral Agreement
is effective to create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Stock described in the Guarantee and Collateral Agreement, when any stock
certificates representing such Pledged Stock are delivered to the Administrative
Agent, and in the case of the other Collateral described in the Guarantee and
Collateral Agreement, when financing statements in appropriate form are filed in
the offices specified on Schedule 4.19(a) (which financing statements have been
duly completed and delivered to the Administrative Agent) and such other filings
as are specified on Schedule 3 to the Guarantee and Collateral Agreement have
been completed (all of which filings have been duly completed), the Guarantee
and Collateral Agreement shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations (as defined
in the Guarantee and Collateral Agreement), in each case prior and superior in
right to any other Person (except Liens permitted by Section 7.3).
          (b) Each of the Mortgages is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof; and when the Mortgages are filed in the offices specified on
Schedule 4.19(b) (in the case of the Mortgages to be executed and delivered on
or prior to the Effective Date) or in the recording office designated by the
Borrower (in the case of any Mortgage to be executed and delivered pursuant to
Section 6.10(b)), each Mortgage shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in the
Mortgaged Properties described therein and the proceeds thereof, as security for
the Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person (other than Persons holding Liens or other
encumbrances or rights permitted by the relevant Mortgage). Schedule 1.1B lists,
as of the Closing Date, each parcel of owned real property and each leasehold
interest in real property located in the United States and held by the
Parent/Affiliate Guarantors or any of their Subsidiaries.
          4.20 Solvency. The Borrower is, and the ASOT Group Members, taken as a
whole, are, and after giving effect to the Transactions and the incurrence of
all Indebtedness and obligations being incurred in connection herewith and
therewith will be and will continue to be, Solvent.
          4.21 Regulation H. No Mortgage encumbers improved real property which
is located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available



--------------------------------------------------------------------------------



 



88

under the National Flood Insurance Act of 1968 (except any Mortgaged Properties
as to which such flood insurance as required by Regulation H has been obtained
and is in full force and effect as required by this Agreement).
          4.22 Certain Documents. The Borrower has delivered to the
Administrative Agent a complete and correct copy of the Merger Documentation and
the Real Estate Purchase Documentation, including any amendments, supplements or
modifications with respect to any of the foregoing.
          4.23 REIT Status; Borrower Tax Status. With respect to any Future
REIT, (a) prior to its applicable REIT Election Effective Date, such Future REIT
will not be an association (or publicly traded partnership or taxable mortgage
pool) taxable as a corporation for federal tax purposes and (b) after its
applicable REIT Election Effective Date, such Future REIT will be organized and
will be operated in a manner that will allow it to qualify for REIT Status
commencing with the taxable year in which the REIT Election Effective Date
occurs and will maintain REIT Status on a continuous basis since such date. The
Borrower is not an association (or publicly traded partnership or taxable
mortgage pool) taxable as a corporation for federal tax purposes.
SECTION 5. CONDITIONS PRECEDENT
          5.1 Conditions to Effectiveness. Subject to Section 6.18, the
effectiveness of this Agreement and the agreement of each Additional Tranche B
Lender to make the initial extension of credit requested to be made by it
hereunder is subject to the satisfaction, prior to or substantially
contemporaneously with the making of such extension of credit on the Effective
Date, of the following conditions precedent:
     (a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of each
Parent/Affiliate Guarantor and the Borrower, (ii) an Acknowledgement and
Consent, executed and delivered by a duly authorized officer of each
Parent/Affiliate Guarantor, the Borrower and each Subsidiary Guarantor, and
(iii) with respect to the Additional Tranche B Loan Commitments, a Lender
Addendum executed and delivered by each Additional Tranche B Term Loan Lender
and accepted by the Borrower.
     (b) Required Lenders Under Existing Credit Agreement. The Administrative
Agent shall have received written consents from Lenders (as defined in the
Existing Credit Agreement) which constitute (i) Required Lenders (as defined in
the Existing Credit Agreement) under the Existing Credit Agreement to the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, (ii) with respect to the waiver of
Section 2.12(a) of the Existing Credit Agreement, the Required Prepayment
Lenders (as defined in the Existing Credit Agreement) under the Existing Credit
Agreement, and (iii) with respect to the waiver of Section 2.18(b) of the
Existing Credit Agreement, each of the Tranche A Term Loan Lenders (as defined
in the Existing Credit Agreement) (in each case, it being agreed that the
execution of a Lender Addendum by a Lender shall constitute such written
consent).



--------------------------------------------------------------------------------



 



89

     (c) Pro Forma Balance Sheet. The Lenders shall have received the Pro Forma
Balance Sheet.
     (d) Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all out-of-pocket expenses for which invoices have
been presented (including reasonable fees, disbursements and other charges of
counsel to the Agents), on or before the Effective Date. All such amounts will
be paid with proceeds of Loans made on the Effective Date and will be reflected
in the funding instructions given by the Borrower to the Administrative Agent on
or before the Effective Date.
     (e) Solvency Analysis. The Lenders shall have received a customary solvency
analysis certified by the chief financial officer or treasurer of the Borrower
which shall document the solvency of the Borrower and its Subsidiaries
considered as a whole after giving effect to the transactions contemplated
hereby.
     (f) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Effective Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments.
     (g) Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:
     (i) the legal opinion of Wachtell, Lipton, Rosen & Katz (and/or such other
law firms reasonably satisfactory to the Administrative Agent), as counsel to
Combined Group Members, substantially in the form of Exhibit F; and
     (ii) the legal opinion of local counsel in Maryland and of such other
special and local counsel as may be required by the Administrative Agent.
Each such legal opinion shall cover such other matters incidental to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require and shall be addressed to the Administrative Agent and the
Lenders.
     (h) Pledged Stock; Stock Powers; Acknowledgment and Consent; Pledged Notes.
To the extent not delivered prior to the Effective Date, the Administrative
Agent shall have received (i) the certificates (if any) representing the shares
of Capital Stock pledged pursuant to the Guarantee and Collateral Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof, (ii) an Acknowledgment and
Consent, substantially in the form of Annex II to the Guarantee and Collateral
Agreement, duly executed by any issuer of Capital Stock pledged pursuant to the
Guarantee and Collateral Agreement that is not itself a party to the Guarantee
and Collateral Agreement and (iii) each promissory note pledged pursuant to the
Guarantee and Collateral Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank satisfactory to the
Administrative Agent) by the pledgor thereof.
     (i) Filings, Registrations and Recordings. To the extent not delivered
prior to the Effective Date, each document (including, without limitation, any
financing



--------------------------------------------------------------------------------



 



90

statement) required by the Security Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 7.3), shall have been filed, registered or
recorded or shall have been delivered to the Administrative Agent in proper form
for filing, registration or recordation.
     (j) PATRIOT Act. The Lenders shall have received, sufficiently in advance
of the Effective Date, all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act.
     (k) UCC Insurance Policy. The Administrative Agent shall have received a
“UCC-9 Loan Insurance Policy” in form and substance satisfactory to the
Administrative Agent and from an insurance company satisfactory to the
Administrative Agent (the amount of such policy not to exceed the sum of the
Tranche A Term Loans, the Tranche B Term Loans, the Additional Tranche B Term
Loan Commitment, the aggregate available amount of the Incremental Term Loan
Facilities and the Revolving Credit Commitment on the Effective Date).
          5.2 Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it hereunder on
any date (including, without limitation, its initial extension of credit) is
subject to the satisfaction of the following conditions precedent:
     (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date.
     (b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
     (c) No Cure Period. Solely with respect to the Additional Tranche B Term
Loans and any Incremental Term Loans, no Cure Period shall be in effect on such
date.
          Each borrowing by and issuance of a Letter of Credit on behalf of the
Borrower hereunder shall constitute a representation and warranty by the
Borrower as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied.



--------------------------------------------------------------------------------



 



91

SECTION 6. AFFIRMATIVE COVENANTS
          Each of the Parent/Affiliate Guarantors and the Borrower hereby
jointly and severally agree that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or any Agent hereunder, each of the Parent/Affiliate Guarantors and
the Borrower shall and shall cause each of their respective Subsidiaries (other
than the Affiliate Borrower Group Members) to:
          6.1 Financial Statements. Furnish to the Administrative Agent for
distribution to each Lender:
     (a) as soon as available, but in any event within 120 days after the end of
each fiscal year of the Financial Reporting Parties commencing with the fiscal
year ending December 31, 2007, a copy of the audited combined balance sheet of
the Financial Reporting Parties and their respective Subsidiaries as at the end
of such year and the related audited combined statements of operations and cash
flows for such year, setting forth in each case in comparative form the figures
as of the end of and for the previous year (solely to the extent such previous
year ended after the Closing Date), reported on without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, by KPMG LLP or other independent certified public accountants of
nationally recognized standing;
     (b) as soon as available, but in any event within 120 days after the end of
each fiscal year of the Financial Reporting Parties commencing with the fiscal
year ending December 31, 2007, unaudited financial and operating information for
each Operating Property for such year, including, without limitation, occupancy
rates, rent rates, Capital Expenditures and net operating income, certified by a
Responsible Officer as being fairly stated in all material respects;
     (c) as soon as available, but in any event not later than 60 days after the
end of each of the first three quarterly periods of each fiscal year of the
Financial Reporting Parties, the unaudited combined balance sheet of the
Financial Reporting Parties and their respective Subsidiaries as at the end of
such quarter and the related unaudited combined statement of operations and cash
flows for such quarter and the portion of the fiscal year through the end of
such quarter, setting forth in each case in comparative form the figures as of
the end of and for the corresponding period in the previous year (solely to the
extent such corresponding period ended after the Closing Date), certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments);
     (d) as soon as available, but in any event not later than 60 days after the
end of each of the first three quarterly periods of each fiscal year of the
Financial Reporting Parties, unaudited financial and operating information for
each Operating Property for such quarter, including, without limitation,
occupancy rates, rent rates, Capital Expenditures and net operating income,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments); and



--------------------------------------------------------------------------------



 



92

     (e) no later than three Business Days after the same are required to be
delivered to the lenders under the Mortgage/Mezzanine Facilities, all of the
financial statements and other materials each Mortgage/Mezzanine Borrower is
required to deliver under its respective Mortgage/Mezzanine Documents;
all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).
          6.2 Certificates; Other Information. Furnish to the Administrative
Agent for distribution to each Lender, or, in the case of clause (h), to the
relevant Lender:
     (a) concurrently with the delivery of the financial statements referred to
in Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate (it being understood that such
certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to their
professional standards and customs of the profession);
     (b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (A) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by the Combined Group Members with the provisions of this Agreement referred to
therein as of the last day of the fiscal quarter or fiscal year of the Financial
Reporting Parties, as the case may be, (B) information with respect to each
Reinvestment Event and each Affiliate Borrower Reinvestment Event occurring
during such fiscal quarter or fiscal year, as applicable, including (x) the
amount of Net Cash Proceeds, Affiliate Borrower Net Cash Proceeds and
Distributable Affiliate Proceeds received by the Combined Group Members in
connection with such Reinvestment Event or Affiliate Borrower Reinvestment
Event, as applicable, (y) the date on which such Net Cash Proceeds, Affiliate
Borrower Net Cash Proceeds or Distributable Affiliate Proceeds were received and
(z) the amount of such Net Cash Proceeds, Affiliate Borrower Net Cash Proceeds
and Distributable Affiliate Proceeds used by the Combined Group Members for each
such Reinvestment Event or Affiliate Borrower Reinvestment Event, as applicable,
prior to the end of such fiscal quarter or fiscal year, as applicable and
(C) any financing statements or other filings specified in such Compliance
Certificate as being required to be delivered therewith;
     (c) as soon as available, and in any event no later than 60 days after the
end of each fiscal year of the Financial Reporting Parties, a detailed combined
budget for the



--------------------------------------------------------------------------------



 



93

Financial Reporting Parties and their respective Subsidiaries for the following
fiscal year and, as soon as available, significant revisions, if any, of such
budget and projections with respect to such fiscal year (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based on
reasonable estimates, information and assumptions and that such Responsible
Officer has no reason to believe that such Projections are incorrect or
misleading in any material respect (it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount);
     (d) within 60 days after the end of each fiscal quarter (or 120 days after
the end of each fiscal year) of the Financial Reporting Parties, a narrative
discussion and analysis of the financial condition and results of operations and
significant events of the Financial Reporting Parties and their respective
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter;
     (e) no later than five Business Days prior to the effectiveness thereof,
copies of substantially final drafts of any proposed amendment, supplement,
waiver or other modification with respect to the Mortgage/Mezzanine Documents,
the Affiliate Borrower Loan Documents, the Real Estate Purchase Documentation or
the Merger Agreement;
     (f) within five days after the same are sent, copies of all financial
statements and reports that any Combined Group Member sends to the holders of
any class of its debt securities or equity securities (including, without
limitation, the ASOT Preferred Stock), and, within five days after the same are
filed, copies of all financial statements and reports that any Combined Group
Member may make to, or file with, the SEC (provided that the names of any
limited partners identified in such financial statements or reports may be
redacted prior to delivery);
     (g) within three Business Days after the same are received, copies of all
certificates, notices and other documents delivered to any ASOT Group Member by
any Affiliate Borrower in accordance with the Affiliate Borrower Loan Documents;
and
     (h) promptly, such additional financial and other information as any Lender
may from time to time reasonably request.
          6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of any Combined Group Member, as the case may be.
          6.4 Conduct of Business and Maintenance of Existence; Compliance.
(a)(i) After giving effect to the Mergers, preserve, renew and keep in full
force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and



--------------------------------------------------------------------------------



 



94

franchises necessary or desirable in the normal conduct of its business, except,
in each case, as otherwise permitted by Section 7.4 and except, in the case of
clause (ii) above, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (b) comply with all Contractual
Obligations and Requirements of Law, except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          6.5 Maintenance of Property; Insurance. (a) Keep all Property and
systems useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted and (b) maintain with financially
sound and reputable insurance companies insurance on all its Property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business.
          6.6 Inspection of Property; Books and Records; Discussions. (a)  Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender to visit and inspect any of its properties during
normal business hours and examine and make abstracts from any of its books and
records at any reasonable time and as often as may reasonably be desired (but no
more than one visit per any 12-month period shall be permitted (except upon the
occurrence and during the continuance of an Event of Default)) and to discuss
the business, operations, properties and financial and other condition of the
ASOT Group Members with officers and employees of the ASOT Group Members and
with its independent certified public accountants; provided, however, that
(a) unless an Event of Default has occurred and is continuing, the ASOT Group
Members shall only be required to pay the expenses of one such inspection of all
of the ASOT Group Members’ books and records during any fiscal year, (b) unless
an Event of Default has occurred and is continuing, the Lenders shall cooperate
so that such visit does not materially disrupt the normal operations of such
ASOT Group Member, and (c) the Lenders shall conduct each such inspection in
compliance with all reasonable safety and security requirements of such ASOT
Group Member.
          6.7 Notices. Promptly give notice to the Administrative Agent and each
Lender of:
     (a) the occurrence of any Default or Event of Default;
     (b) any (i) default or event of default under any Contractual Obligation of
any Combined Group Member or (ii) litigation, investigation or proceeding which
may exist at any time between any Combined Group Member and any Governmental
Authority, that in either case, if not cured or if adversely determined, as the
case may be, could reasonably be expected to have a Material Adverse Effect;
     (c) any litigation or proceeding affecting any Combined Group Member (i) in
which the amount involved is $50,000,000 or more and not covered by insurance,
(ii) in which material injunctive or similar relief is sought or (iii) which
relates to any Loan Document;



--------------------------------------------------------------------------------



 



95

     (d) the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan;
     (e) as soon as possible and in any event within 30 days of obtaining
knowledge thereof: (i) any development, event, or condition that, individually
or in the aggregate with other developments, events or conditions, could
reasonably be expected to result in the payment by the Combined Group Members,
in the aggregate, of a Material Environmental Amount; and (ii) any notice that
any governmental authority may deny any application for an Environmental Permit
sought by, or revoke or refuse to renew any Environmental Permit held by, any
Combined Group Member;
     (f) with respect to each Future REIT, after its applicable REIT Election
Effective Date, promptly after the occurrence thereof, notice of the failure of
such Future REIT, and each Future Affiliate REIT or any existing Future
Affiliate REIT to maintain REIT Status;
     (g) any development or event that has had or could reasonably be expected
to have a Material Adverse Effect; and
     (h) the occurrence of an Appraisal Trigger Event.
          Each notice pursuant to this Section 6.7 shall be accompanied by a
statement of the Borrower, signed on behalf of the Borrower by a Responsible
Officer, setting forth details of the occurrence referred to therein and stating
what action the relevant Combined Group Member proposes to take with respect
thereto.
          6.8 Environmental Laws. (a)  Comply in all material respects with, and
ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and comply in all
material respects with and maintain, and ensure that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.
          (b) Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.
          (c) If any ESA or update identifies a Recognized Environmental
Condition (“REC”), as defined under ASTM guidelines, the Borrower shall, within
six months of the delivery of such ESA or update to the Administrative Agent,
conduct such follow up testing,



--------------------------------------------------------------------------------



 



96

provide such reports, and take such other actions as required or approved by the
applicable Governmental Authority to the Administrative Agent to mitigate such
REC.
          6.9 Interest Rate Protection. In the case of the Borrower, within
60 days after the Effective Date, enter into, and thereafter maintain for a
period of not less than three years, Hedge Agreements to the extent necessary to
provide that at least 50% of the aggregate principal amount of the Term Loans is
subject to either a fixed interest rate or interest rate protection for a period
of not less than three years, which Hedge Agreements shall have terms and
conditions reasonably satisfactory to the Administrative Agent.
          6.10 Additional Collateral, etc. (a)  With respect to any Property
acquired after the Effective Date by any ASOT Group Member (other than (x) any
real property or any Property described in paragraph (c) of this Section 6.10,
(y) any Property subject to a Lien expressly permitted by Section 7.3 and
(z) Property acquired by an Excluded Foreign Subsidiary) as to which the
Administrative Agent, for the benefit of the Secured Parties, does not have a
perfected Lien, promptly (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary to grant to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in such Property and (ii) take all actions necessary to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such Property, including without limitation, the
filing of financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent.
          (b) With respect to (i) any fee interest in any real property having
an appraised value (together with improvements thereof) of at least $5,000,000
acquired after the Effective Date by any ASOT Group Member (other than any such
real property owned by an Excluded Foreign Subsidiary or subject to a Lien
expressly permitted by Section 7.3), or (ii) subject to the related Loan Party
obtaining the required landlord consent (provided that each Loan Party shall use
commercially reasonable efforts to obtain such consent), any leasehold interest
in real property having an aggregate appraised value of $5,000,000 acquired or
leased (including any leasehold property interest owned by any new Subsidiary
acquired after the Effective Date) in one or a series of transactions after the
Effective Date by any ASOT Group Member, promptly (and in any event no later
than 60 days after the acquisition thereof) (A) execute and deliver a first
priority Mortgage in favor of the Administrative Agent, for the benefit of the
Secured Parties, covering such real property, (B) if requested by the
Administrative Agent, provide the Lenders with (x) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate and (y) any consents or
estoppels reasonably deemed necessary by the Administrative Agent in connection
with such Mortgage, each of the foregoing in form and substance reasonably
satisfactory to the Administrative Agent and (C) if reasonably requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.



--------------------------------------------------------------------------------



 



97

          (c) With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Effective Date (which, for the
purposes of this paragraph, shall include any existing Subsidiary that ceases to
be an Excluded Foreign Subsidiary), by any ASOT Group Member, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent deems necessary
to grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by any ASOT Group Member, (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock (if any),
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of such ASOT Group Member, as the case may be, (iii) cause
such new Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement and (B) to take such actions necessary to grant to the Administrative
Agent for the benefit of the Secured Parties a perfected first priority security
interest in the Collateral described in the Guarantee and Collateral Agreement
with respect to such new Subsidiary, including, without limitation, the filing
of financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent, and (iv) if reasonably requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent; provided that,
(A) the covenants set forth in this paragraph (c) shall be inapplicable with
respect to (x) any new Subsidiary created after the Closing Date, to the extent
the Capital Stock of such Subsidiary is required to be subject to a Lien
securing the Indebtedness under the Mortgage/Mezzanine Facilities and (y) the
general partner(s) of any Subsidiary described in clause (x) above, and (B) the
general partner of any Mortgage/Mezzanine Borrower shall not be required to
become a Guarantor or Grantor (as defined in the Guarantee and Collateral
Agreement).
          (d) With respect to any new Excluded Foreign Subsidiary created or
acquired after the Effective Date by any ASOT Group Member (other than any
Excluded Foreign Subsidiaries), promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent deems necessary in order to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by any ASOT Group Member (other than any Excluded
Foreign Subsidiaries), (provided that in no event shall more than 65% of the
total outstanding Capital Stock of any such new Excluded Foreign Subsidiary be
required to be so pledged), (ii) deliver to the Administrative Agent the
certificates (if any) representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
such ASOT Group Member, as the case may be, and take such other action as may be
necessary or, in the opinion of the Administrative Agent, desirable to perfect
the Lien of the Administrative Agent thereon, and (iii) if reasonably requested
by the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
          (e) Substantially contemporaneously with the Smith LLC Redemption and
the NTPA LLC Redemption, to the extent reasonably deemed necessary by the
Administrative Agent, (i) with respect to any Property subject to the Lien
created by the Security Documents



--------------------------------------------------------------------------------



 



98

immediately prior to the Smith LLC Redemption or the NTPA LLC Redemption, as
applicable, comply with the provisions of Sections 6.10(a), (b), (c) and (d) to
evidence the continuation of such Lien by Smith LLC, NTPA LLC or their
respective Subsidiaries, as applicable and (ii) with respect to any Subsidiary
of the Borrower that is a guarantor party to the Guarantee and Collateral
Agreement immediately prior to the Smith LLC Redemption or the NTPA LLC
Redemption, as applicable, comply with the provisions of Section 6.10(c) to
evidence the continuation of such guarantee by such Subsidiaries, provided that,
with respect to any Smith LLC Asset in connection with the Smith LLC Redemption
or with respect to any NTPA LLC Asset in connection with the NTPA LLC
Redemption, the Borrower may elect to cause an amount equal to the Release Price
for such Property to be applied to prepay the Loans in accordance with
Section 2.12(c) and upon the receipt by the Administrative Agent on behalf of
the Lenders of such Release Price, (x) such Smith LLC Asset or NTPA LLC Asset,
as the case may be, shall be automatically released from the Liens of the
Security Documents and guarantee obligations under the Guarantee and Collateral
Agreement and (y) each of NTPA LLC and Smith LLC shall be automatically released
from their respective guarantee obligations under the Guarantee and Collateral
Agreement.
          (f) With respect to any new Additional Parent Guarantor that acquires
any Capital Stock of Holdings I Corp, Holdings I, Holdings II, the Principal
Guarantor, the Secured Note LLC or the OC/SD JV Holdings LLC after the Closing
Date, such Additional Parent Guarantor shall promptly (i) cause such Additional
Parent Guarantor (A) to become a party to the Guarantee and Collateral Agreement
and (B) to take such actions necessary to grant to the Administrative Agent for
the benefit of the Secured Parties a perfected first priority security interest
in the Collateral described in the Guarantee and Collateral Agreement with
respect to such new Subsidiary, including, without limitation, the filing of
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent, (ii) cause such Additional Parent Guarantor to be come a party to each
other Loan Document to which Guarantor 1 and Guarantor 2 is a party,
(iii) deliver a closing certificate for such Additional Parent Guarantor,
substantially in the form of Exhibit C, together with the applicable
attachments, and (iv) if reasonably requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.
          6.11 Further Assurances. From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
any ASOT Group Member which may be deemed to be part of the Collateral) pursuant
hereto or thereto. Upon the exercise by the Administrative Agent or any Lender
of any power, right, privilege or remedy pursuant to this Agreement or the other
Loan Documents which requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the
Administrative Agent or such Lender may be required



--------------------------------------------------------------------------------



 



99

to obtain from any ASOT Group Member for such governmental consent, approval,
recording, qualification or authorization.
          6.12 Appraisals. (a) On or within 30 days of each September 30 of each
calendar year following the Effective Date, the Borrower shall deliver to the
Lenders an updated Summary Appraisal for each of the Operating Properties;
provided that, the Administrative Agent shall place the order for such Summary
Appraisals on or about June 15th of each year.
          (b) In addition to the Appraisals delivered pursuant to
Section 6.12(a), in the event an Appraisal Trigger Event has occurred with
respect to any Operating Property, at the request of the Administrative Agent,
the Borrower shall deliver to the Lenders on or prior to the date that is
60 days after such Appraisal Trigger Event an updated Summary Appraisal for such
Operating Property.
          6.13 Amendments to the Development Loan Documents. In the event that
the Development Loan Borrower or any of its Subsidiaries enters into any
amendment, supplement or other modification with respect to the Development Loan
Documents, each of the Parent/Affiliate Guarantors and the Borrower shall, and
shall cause each of its Subsidiaries to, promptly execute and deliver any
amendment, supplement or other modification to the Loan Documents reasonably
requested by the Administrative Agent to evidence the effect of such amendment,
supplement or modification to the Loan Documents.
          6.14 REIT Election Effective Date. Each of Holdings, NTPA LLC, Smith
LLC, Secured Note LLC and OC/SD JV Holdings LLC may elect at any time to qualify
as a real estate investment trust under Sections 856 through 860 of the Code,
provided that, such election shall be effective with respect to each of
Holdings, NTPA LLC, Smith LLC, Secured Note LLC and OC/SD JV Holdings LLC as of
the same date.
          6.15 Additional Parent Guarantors. Contemporaneously with the sale or
issuance of any Capital Stock of Holdings I Corp, Holdings I, Holdings II, the
Principal Guarantor, Secured Note LLC or OC/SD JV LLC to a Person that is not a
Parent/Affiliate Guarantor on the date of such issuance, cause such Person to
become an Additional Parent Guarantor in accordance with Section 6.10(f).
          6.16 Affiliate Borrower Distributions. In the event that any direct or
indirect Subsidiary of a Parent/Affiliate Guarantor (other than Holdings, the
Borrower and its Subsidiaries) receives cash proceeds from any event of the type
described in Section 2.12 that is not otherwise required to prepay the loans
outstanding under the Affiliate Borrower Credit Agreements pursuant to the
respective terms thereof, such Parent/Affiliate Guarantor shall cause the
Affiliate Borrower Net Cash Proceeds or other net cash proceeds (the
“Distributable Affiliate Proceeds”) of such event to be distributed to such
Parent/Affiliate Guarantor not later than one Business Day after the receipt of
such Distributable Affiliate Proceeds. The determination of Distributable
Affiliate Proceeds from any event shall be made in an manner consistent with the
definition of “Affiliate Borrower Net Cash Proceeds” to the extent such event is
of the type described in the definition of “Affiliate Borrower Net Cash
Proceeds”.



--------------------------------------------------------------------------------



 



100

          6.17 Additional Development Properties. In the event that any Real
Property that is not a Completed Property (each, an “Additional Development
Property”) is acquired by the Combined Group Members after the Closing Date, the
Parent/Affiliate Guarantors shall cause (i) such Additional Development Property
to be acquired by a Subsidiary of any Combined Group Member other than the
Development Borrower and its Subsidiaries, (ii) any Combined Group Member to
comply with the terms of Section 6.10 of its Affiliate Revolving Note, to the
extent required and (iii) Schedule 1.1B to be updated to reflect such
acquisition.
          6.18 Post-Closing Covenants. On or prior to the date that is 60
Business Days after the Closing Date, the Borrower shall deliver to the Lenders:
     (a) legal opinions of law firms reasonably satisfactory to the Lenders,
covering general corporate matters relating to the Subsidiary Guarantors;
     (b) (i) certificates representing the Capital Stock of any Person
constituting Collateral, to the extent that the organizational documents of such
Person provides that the equity interests therein shall be certificated, and
(ii) such other documents required in connection therewith pursuant to
Section 5.1(h);
     (c) to the extent not otherwise prohibited by any Contractual Obligation,
the documents required by Section 6.10(d) with respect to the top-tier Foreign
Subsidiaries that own the German Assets, including, without limitation, New York
and German law pledge agreements and legal opinions, in each case, in form and
substance reasonably satisfactory to the Administrative Agent;
     (d) with respect to the Operating Properties known as “North Point Place I”
and “North Point Place II” (together, the “Mortgaged Properties”):
     (i) maps or plats of an as-built survey of the sites of the Mortgaged
Properties certified to the Administrative Agent and the title insurance company
issuing the policy referred to in clause (ii) below (the “Title Insurance
Company”) in a manner satisfactory to them, dated a date satisfactory to the
Administrative Agent and the Title Insurance Company by an independent
professional licensed land surveyor satisfactory to the Administrative Agent and
the Title Insurance Company, which maps or plats and the surveys on which they
are based shall be made in accordance with the Minimum Standard Detail
Requirements for Land Title Surveys jointly established and adopted by the
American Land Title Association and the American Congress on Surveying and
Mapping in 2005, and, without limiting the generality of the foregoing, there
shall be surveyed and shown on such maps, plats or surveys the following:
(A) the locations on such sites of all the buildings, structures and other
improvements and the established building setback lines; (B) the lines of
streets abutting the sites and width thereof; (C) all access and other easements
appurtenant to the sites; (D) all roadways, paths, driveways, easements,
encroachments and overhanging projections and similar encumbrances affecting the
site, whether recorded, apparent from a physical inspection of the sites or
otherwise known to the surveyor; (E) any encroachments on any adjoining property
by the building structures and



--------------------------------------------------------------------------------



 



101

improvements on the sites; (F) if the site is described as being on a filed map,
a legend relating the survey to said map; and (G) the flood zone designations,
if any, in which the Mortgaged Properties are located.
     (ii) The Administrative Agent shall have received in respect of each
Mortgaged Property a mortgagee’s title insurance policy (or policies) or marked
up unconditional binder for such insurance. Each such policy shall (A) be in an
amount satisfactory to the Administrative Agent; (B) be issued at ordinary
rates; (C) insure that the Mortgage insured thereby creates a valid first Lien
on such Mortgaged Property free and clear of all defects and encumbrances,
except as disclosed therein; (D) name the Administrative Agent for the benefit
of the Secured Parties as the insured thereunder; (E) be in the form of ALTA
Loan Policy — 1970 (Amended 10/17/70 and 10/17/84) (or equivalent policies);
(F) contain such endorsements and affirmative coverage as the Administrative
Agent may reasonably request; and (G) be issued by title companies satisfactory
to the Administrative Agent (including any such title companies acting as
co-insurers or reinsurers, at the option of the Administrative Agent). The
Administrative Agent shall have received evidence satisfactory to it that all
premiums in respect of each such policy, all charges for mortgage recording tax,
and all related expenses, if any, have been paid.
     (iii) If requested by the Administrative Agent, the Administrative Agent
shall have received (A) a policy of flood insurance that (1) covers any parcel
of improved real property that is encumbered by any Mortgage, (2) is written in
an amount not less than the outstanding principal amount of the indebtedness
secured by such Mortgage that is reasonably allocable to such real property or
the maximum limit of coverage made available with respect to the particular type
of property under the National Flood Insurance Act of 1968, whichever is less,
and (3) has a term ending not later than the maturity of the indebtedness
secured by such Mortgage or that may be extended to such maturity date and
(B) confirmation that the Borrower has received the notice required pursuant to
Section 208(e)(3) of Regulation H of the Board.
     The Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in clause (ii) above and a copy of all other material
documents affecting the Mortgaged Properties;
     (e) documentation required pursuant to Section 6.10(c) with respect to
existing Subsidiaries of the Borrower (other than those Subsidiaries that are
parties to Indebtedness permitted by Section 7.2, to the extent such
Indebtedness prohibits such Subsidiaries from providing a guarantee of the
Obligations or prohibits the Capital Stock of such Subsidiaries from being
pledged pursuant to the Security Documents, for which consents have not been
obtained), including, without limitation, certificates representing the Capital
Stock of such Subsidiaries and legal opinions relating to corporate and other
matters;



--------------------------------------------------------------------------------



 



102

     (f) an agreement relating to the payment of the Administration Fees by the
Combined Group Members, including turnover provisions, duly executed and
delivered by an authorized officer of each of the Funds, in form and substance
reasonably satisfactory to the Administrative Agent;
     (g) a legal opinion of a law firm reasonably satisfactory to the
Administrative Agent covering no conflicts with agreements relating to the
German Assets, in form and substance reasonably satisfactory to the
Administrative Agent; and
     (h) insurance certificates satisfying the requirements of Section 6.5.
SECTION 7. NEGATIVE COVENANTS
          Each of the Parent/Affiliate Guarantors and the Borrower hereby
jointly and severally agree that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or any Agent hereunder, each of the Parent/Affiliate Guarantors and
the Borrower shall not and shall not permit any of their respective Subsidiaries
(other than the Affiliate Borrower Group Members) to, directly or indirectly:
          7.1 Financial Condition Covenants.
          (a) Combined Leverage Ratio. Permit the Combined Leverage Ratio as at
the last day of any fiscal quarter of the Financial Reporting Parties on any
date to exceed the ratio set forth below opposite such fiscal quarter:

              Combined Fiscal Quarter   Leverage Ratio
FQ4 2007 through FQ3 2008
    0.800 to 1.00  
FQ4 2008 through FQ3 2009
    0.775 to 1.00  
FQ4 2009 through FQ3 2010
    0.750 to 1.00  
FQ4 2010 through FQ3 2011
    0.675 to 1.00  
FQ4 2011 and thereafter
    0.625 to 1.00  

          (b) Combined Debt Service Coverage Ratio. Permit the Combined Debt
Service Coverage Ratio for any period of four consecutive fiscal quarters of the
Financial Reporting Parties (or, if less, the number of full fiscal quarters
subsequent to the Closing Date) ending with any fiscal quarter set forth below
to be less than the ratio set forth below opposite such fiscal quarter:

                Combined Debt Service Fiscal Quarter     Coverage Ratio
FQ4 2007 to FQ3 2010
    1.00 to 1.00  
FQ4 2010 to FQ3 2011
    1.05 to 1.00  
FQ 2011 and thereafter
    1.10 to 1.00  



--------------------------------------------------------------------------------



 



103

          (c) Maintenance of Tangible Net Worth. Permit Tangible Net Worth as of
the last day of any fiscal quarter of the Financial Reporting Parties set forth
below to be less than the amount set forth opposite such fiscal quarter:

              Tangible Fiscal Quarter   Net Worth
FQ4 2007 to FQ3 2008
  $ 3,500,000,000  
FQ4 2008 to FQ3 2009
  $ 3,750,000,000  
FQ4 2009 and thereafter
  $ 4,000,000,000  

          7.2 Limitation on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness, except:
     (a) Indebtedness of any Loan Party pursuant to any Loan Document;
     (b) Indebtedness of any Applicable Party to any of its Subsidiaries and of
any Wholly Owned Subsidiary of any Applicable Party to such Applicable Party or
any other Subsidiary of such Applicable Party;
     (c) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $15,000,000 at any one time outstanding minus the aggregate
outstanding principal amount of Indebtedness of the Affiliate Borrowers and
their Subsidiaries permitted by Section 7.2(c) of the applicable Affiliate
Borrower Credit Agreements;
     (d) subject to the proviso in Section 7.2(n) with respect to guarantees,
Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d) and
any refinancings, refundings, renewals or extensions thereof (without any
increase in the principal amount thereof or any shortening of the maturity of
any principal amount thereof);
     (e) Guarantee Obligations made in the ordinary course of business by any
Applicable Party or any of its Subsidiaries of obligations of such Applicable
Party or any of its Wholly Owned Subsidiaries;
     (f) Indebtedness of any Applicable Party and its Subsidiaries in respect of
the Mortgage/Mezzanine Facilities and any refinancings, refundings, renewals or
extensions thereof (without any increase in the principal amount thereof or any
shortening of the maturity of any principal amount thereof);
     (g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business, or in respect of netting services, overdraft protections or
otherwise in connection with deposit accounts;



--------------------------------------------------------------------------------



 



104

     (h) Indebtedness arising under any Capital Stock purchase, repurchase or
redemption obligations which may arise pursuant to joint venture agreements in
effect on the Closing Date;
     (i) Indebtedness (other than Recourse Indebtedness) assumed by any
Applicable Party or any of its Subsidiaries in connection with any acquisition
permitted by Section 7.8(h); provided that, such Indebtedness existed at the
time of such acquisition and was not created in connection therewith or in
contemplation thereof, and provided, further that, the Borrower shall deliver to
the Administrative Agent a pro forma Compliance Certificate (i) certifying that,
after giving effect to such additional Indebtedness, no Event of Default shall
exist and (ii) containing all information and calculations necessary, and taking
into consideration such additional Indebtedness, for determining pro forma
compliance with the provisions of Section 7.1 hereof (other than Sections 7.1(a)
and 0 if such Indebtedness is assumed during a Cure Period and the related
acquisition was contractually committed to prior to the related Test Date);
     (j) guarantees (including bonds), performance bonds and indemnification
obligations incurred in the ordinary course of business of obligations of any
Applicable Party and its Subsidiaries in favor of suppliers, customers,
contractors, lessees, tenants, and mechanics of such Applicable Party or any
Subsidiary and any other such obligations, in each case entered into in the
ordinary course of business, which are in an outstanding amount not exceeding
$50,000,000 individually or $150,000,000 in the aggregate outstanding at any
time minus, in each case, the aggregate outstanding principal amount of such
Indebtedness of the Affiliate Borrowers and their Subsidiaries permitted by
Section 7.2(j) of the applicable Affiliate Borrower Credit Agreements;
     (k) Indebtedness of any Joint Venture, directly or indirectly owned by any
Applicable Party, to such Applicable Party or any Subsidiary to the extent
permitted by Section 7.8(g);
     (l) Indebtedness in respect of the Non-Recourse Subsidiary Borrowers that
is secured by either (i) Real Property acquired by any Applicable Party or any
of its Subsidiaries after the Closing Date and any related Property permitted by
Section 7.3(r) or (ii) the Capital Stock of any Subsidiary of such Non-Recourse
Subsidiary Borrower, that is also a Non-Recourse Subsidiary Borrower; provided
that, with respect to any of the foregoing Indebtedness:
     (A) none of the Applicable Parties nor any of their Subsidiaries provides
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Indebtedness) or is directly or indirectly liable (as
guarantor or otherwise), other than as guarantor (x) to the extent permitted by
Section 7.2(e) for fraud, misrepresentation, misapplication of cash, waste,
environmental claims and liabilities, prohibited transfers, violations of
special purpose entity covenants and other circumstances customarily excluded by
institutional lenders from exculpation provisions and/or included in separate
guarantee or indemnification agreements in non-recourse financing of real estate
or (y) to the extent otherwise permitted by Section 7.2(n);



--------------------------------------------------------------------------------



 



105

     (B) as to which the lenders thereunder will not have any recourse to the
Capital Stock or assets of the Applicable Parties nor any of their Subsidiaries
other than the assets securing such Indebtedness, additions, accessions and
improvements thereto and proceeds thereof and the Capital Stock of the
Non-Recourse Subsidiary Borrower that is the borrower under such Indebtedness
and, in the case of an Applicable Party or any of its Subsidiaries, recourse
against such Applicable Party and its Subsidiaries for fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities, prohibited
transfers, violations of special purpose entity covenants and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate guarantee or indemnification agreements
in non-recourse financing or tax-exempt financing of real estate; and
     (C) to the extent that the lenders thereunder will have recourse to the
Capital Stock of the borrower of such Indebtedness, such borrower shall be a
Non-Recourse Subsidiary Borrower;
provided, further, that, the Borrower shall deliver to the Administrative Agent
a pro forma Compliance Certificate (x) certifying that, after giving effect to
such additional Indebtedness, no Event of Default shall exist and (y) containing
all information and calculations necessary, and taking into consideration such
additional Indebtedness, for determining pro forma compliance with the
provisions of Section 7.1(b) hereof. For the avoidance of doubt, if at any time
following the Closing Date any Applicable Party or any of its Subsidiaries
acquires the remaining Capital Stock of any Joint Venture not owned by the
Applicable Parties or such Subsidiary on the Closing Date, any Real Property
owned by such Joint Venture shall be included in clause (i) of this
Section 7.2(l);
     (m) Construction Related Indebtedness that is not Recourse Indebtedness of
any Combined Group Member;
     (n) guarantees by any Parent/Affiliate Guarantor (i) for fraud,
misrepresentation, misapplication of cash, waste, environmental claims and
liabilities, prohibited transfers, violations of special purpose entity
covenants and other circumstances customarily excluded by institutional lenders
from exculpation provisions and/or included in separate guarantee or
indemnification agreements in non-recourse financing of real estate and
customary completion guarantees by any Parent/Affiliate Guarantor, in each case
with respect to Indebtedness permitted by Sections 7.2(l) and 7.2(m) hereof and
Sections 7.2(l) and 7.2(n) of the Affiliate Borrower Credit Agreements,
(ii) carry guarantees and/or payment guarantees in connection with Indebtedness
permitted by Section 7.2(m) and (iii) of any other Indebtedness permitted by
Section 7.2 if and to the extent required in order to provide the holders of the
ASOT Preferred Stock with a “bottom guarantee” opportunity satisfying the
requirements of the ASOT Trust Agreement; provided that, in the event that any
of the completion guarantees, carry guarantees or payment guarantees otherwise
permitted by Section 7.2(d) and this Section 7.2(n) are required by GAAP to be
reflected as a liability on the combined



--------------------------------------------------------------------------------



 



106

balance sheet of the Financial Reporting Parties, the aggregate amount of such
liabilities shall not exceed $300,000,000 at any one time outstanding;
     (o) additional unsecured Indebtedness of the Applicable Parties or any of
their Subsidiaries in an aggregate principal amount (for the Applicable Parties
and all their Subsidiaries) not to exceed $50,000,000 at any one time
outstanding minus the aggregate outstanding principal amount of such
Indebtedness of the Affiliate Borrowers and their Subsidiaries permitted by
Section 7.2(o) of the applicable Affiliate Borrower Credit Agreements;
     (p) secured Indebtedness of the Affiliate Revolving Note Borrowers under
the Affiliate Revolving Notes, the proceeds of which are used by the Affiliate
Revolving Note Borrowers for the purposes permitted by clause (ii) of
Section 4.16, provided that, (x) the Affiliate Revolving Note Borrowers shall
not have any Indebtedness other than the applicable Affiliate Revolving Note and
non-recourse Indebtedness of the type described in Sections 7.2(l) and 7.2(m),
and (y) the Affiliate Revolving Notes are pledged by the Borrower to the
Administrative Agent as Collateral;
     (q) Indebtedness of the Borrower pursuant to the Subordinated Affiliate
Notes Payable;
     (r) guarantees by any Parent/Affiliate Guarantor for fraud,
misrepresentation, misapplication of cash, waste, environmental claims and
liabilities, prohibited transfers and other circumstances customarily excluded
by institutional lenders from exculpation provisions with respect to the
Affiliate Borrower Credit Agreements, provided that, such Guarantee Obligations
are subordinated to the Obligations pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent;
     (s) Indebtedness of the Financial Reporting Parties comprised of the loans
made by the Borrower under the Secured Guarantor Notes, provided that, the
Secured Guarantor Notes are pledged by the Borrower to the Administrative Agent
as Collateral;
     (t) fully cash collateralized letters of credit issued for the account of
the Applicable Parties or any of their Subsidiaries, provided that, at any time
the Tranche A Term Loans are outstanding or the Borrower is not in compliance
with the Required Ratios, the aggregate face amount of such letters of credit at
any one time outstanding shall not exceed an amount equal to $25,000,000 minus
the aggregate face amount of letters of credit issued for the account of the
Affiliate Borrowers or any of their Subsidiaries in accordance with
Section 7.2(t) of the Affiliate Borrower Credit Agreements;
     (u) unsecured Indebtedness (the “Unsecured Employee Cost Loans”) incurred
among any of Holdings I-A, Holdings I-B, Holdings II, the Borrower, Secured Note
LLC and OC/SD JV Holdings LLC (each, an “Unsecured Affiliate Borrower”), as
borrower, and any of Holdings I-A, Holdings I-B, Holdings II, the Borrower,
Secured Note LLC and OC/SD JV Holdings LLC (each, an “Unsecured Affiliate
Lender”), as lender, solely



--------------------------------------------------------------------------------



 



107

for the purposes of funding the Unsecured Affiliate Borrowers’ obligations with
respect to employee expenses to be shared by the Unsecured Affiliate Borrowers;
and
     (v) Indebtedness incurred by the Applicable Parties and their Subsidiaries
in connection with any investment in Mezzanine Notes Receivable permitted by
Section 7.8(m); provided that, immediately prior to and after giving effect to
the incurrence of such Indebtedness, the Mezzanine Notes Receivable Leverage
Ratio for the related Mezzanine Notes Receivable is less than 0.80 to 1.00.
          7.3 Limitation on Liens. Create, incur, assume or suffer to exist any
Lien upon any of its Property, whether now owned or hereafter acquired, except
for:
     (a) Liens for taxes not yet due or that are being contested in good faith
by appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Applicable Party or its Subsidiaries, as the
case may be, in conformity with GAAP;
     (b) (i) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
workmen’s or other like Liens, (ii) Liens of banks related to Indebtedness
permitted by Section 7.2(g) and (iii) Liens of landlords on furniture, fixtures
and equipment pursuant to customary Contractual Obligations, in each case,
arising in the ordinary course of business that are not overdue for a period of
more than 30 days or that are being contested in good faith by appropriate
proceedings;
     (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
     (d) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;
     (f) Liens in existence on the date hereof listed on Schedule 7.3(f),
securing Indebtedness permitted by Sections 7.2(d) or any Liens securing any
refinancings, refundings, renewals or extensions of the foregoing, provided
that, no such Lien is spread to cover any additional Property after the Closing
Date and that the amount of Indebtedness secured thereby is not increased;
     (g) Liens securing Indebtedness of the Applicable Parties or any of their
Subsidiaries incurred pursuant to Section 7.2(c) to finance the acquisition of
fixed or capital assets, provided that, (i) such Liens shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets, (ii) such Liens do not at any time encumber any Property other than the
Property financed by such Indebtedness, (iii) the



--------------------------------------------------------------------------------



 



108

principal amount of Indebtedness secured thereby is not increased and (iv) the
amount of Indebtedness initially secured thereby is not more than 100% of the
purchase price of such fixed or capital asset;
     (h) Liens created pursuant to the Security Documents;
     (i) any interest or title of a lessor under any lease entered into by the
Applicable Parties or any of their Subsidiaries in the ordinary course of its
business and covering only the assets so leased;
     (j) Permitted Leases (including memoranda thereof), and any recordation
thereof;
     (k) Liens resulting from any judgment, writ or warrant of attachment or
similar process and not constituting an Event of Default;
     (l) licenses of Intellectual Property in the ordinary course of business;
     (m) Liens on property of a Person existing at the time such Person is
acquired or merged with or into or consolidated with an Applicable Party or any
of its Subsidiaries to the extent permitted hereunder (and not created in
anticipation or contemplation thereof) securing Indebtedness permitted by
Section 7.2(i); provided that, such Liens do not extend to property not subject
to such Liens at the time of acquisition (other than improvements and accessions
thereon and proceeds thereof), and are no more favorable to the lienholders than
such existing Liens (taken as a whole);
     (n) Liens created by sale contracts documenting unconsummated asset
dispositions permitted by this Agreement; provided that, such Liens attach only
to assets and proceeds thereof subject to such sales contracts;
     (o) Liens attaching to cash earnest money deposits made by any Applicable
Party and its Subsidiaries in connection with any letter of intent or purchase
agreement entered into by such Applicable Party or the applicable Subsidiary,
provided that, such acquisition is permitted by Section 7.8;
     (p) Liens arising by operation of law or contract on insurance policies and
the proceeds thereof to secure premiums thereunder;
     (q) purported Liens evidenced by the filing of precautionary financing
statements by a lessor relating solely to operating leases of personal property
entered into in the ordinary course of business;
     (r) Liens on (x) fee-owned property or real property leases of the
Applicable Parties and their Subsidiaries and any related Property (other than
the Capital Stock of the Applicable Parties and any of their Subsidiaries that
is not a Non-Recourse Subsidiary Borrower) customarily granted or pledged by a
borrower to its lender in connection with non-recourse financing including,
without limitation, any personal property located on or related to such
Property, any contracts, receivables and general intangibles related to such



--------------------------------------------------------------------------------



 



109

real property and any Hedge Agreements relating to the Indebtedness, or (y) the
Capital Stock of any Non-Recourse Subsidiary Borrower (and, in each case, any
proceeds from any of the foregoing) which Liens secure Indebtedness permitted by
Sections 7.2(l) and 7.2(m); provided that, in each case, (i) such Liens shall be
created substantially simultaneously with the incurrence of such Indebtedness
and (ii) such Liens do not at any time encumber any Property other than the
Property financed by such Indebtedness, other than, in each case, in connection
with any consolidations of such Indebtedness;
     (s) Liens securing Indebtedness permitted by Section 7.2(f), provided that,
(x) such Liens are created substantially simultaneously with the incurrence of
such Indebtedness and (y) such Liens do not at any time encumber any Property
other than the Property financed by such Indebtedness, other than, in each case,
in connection with any consolidations of such Indebtedness;
     (t) the Liens in favor of the Borrower securing the obligations of Secured
Note LLC under the Secured Contribution Agreement;
     (u) Liens on cash collateral to secure letters of credit issued for the
account of the Applicable Parties and their Subsidiaries to the extent such
letters of credit are permitted by Section 7.2(t);
     (v) Liens in favor of the Borrower securing the obligations of the
Affiliate Revolving Note Borrowers under the Affiliate Revolving Notes permitted
by Section 7.2(p), provided that, to the extent any such Affiliate Revolving
Note is secured by any of the assets of the related Affiliate Revolving Note
Borrower and its Subsidiaries which assets directly or indirectly constitute
Collateral, such Lien shall be a second-priority Lien and the Borrower shall
have executed and delivered an intercreditor agreement, in form and substance
reasonably satisfactory to the Administrative Agent;
     (w) Liens in favor of the Borrower securing the obligations of the
Financial Reporting Parties under the Secured Guarantor Notes permitted by
Section 7.2(s), provided that, to the extent any such Secured Guarantor Note is
secured by any of the assets of any Combined Group Member which assets directly
or indirectly constitute Collateral, such Lien shall be a second-priority Lien
and the Borrower shall have executed and delivered an intercreditor agreement,
in form and substance reasonably satisfactory to the Administrative Agent; and
     (x) Liens on any amounts in any bond fund, redemption fund or rebate fund
established and maintained in accordance with any Bond Documents.
          7.4 Limitation on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business, except that:
     (a) any Subsidiary of any Applicable Party or any other Person may be
merged or consolidated with or into, or, so long as such Subsidiary has nominal
or no assets or liabilities, be liquidated, wound up or dissolved, or all or any
part of its business, Property or assets may be conveyed, sold, leased
transferred or otherwise disposed of, in



--------------------------------------------------------------------------------



 



110

one transaction or a series of transactions to, (x) such Applicable Party
(provided that such Applicable Party shall be the continuing or surviving
corporation) or any Wholly Owned Subsidiary Guarantor (provided that (i) a
Wholly Owned Subsidiary Guarantor shall be the continuing or surviving
corporation or (ii) simultaneously with such transaction, the continuing or
surviving corporation shall become a Wholly Owned Subsidiary Guarantor and such
Applicable Party shall comply with Section 6.10 in connection therewith) or
(y) the Borrower (1) in a transaction in which the Borrower shall be the
continuing or surviving corporation or (2) in a transaction in which the
Borrower shall not be the continuing or surviving corporation (such surviving
person, the “Successor Borrower”); provided that, (A) such transaction shall not
cause the Borrower to fail to be in pro forma compliance with the covenants
contained in Section 7.1 (other than Sections 7.1(a) and 0 if such transaction
is consummated during a Cure Period and was contractually committed to prior to
the related Test Date), (B) the Successor Borrower shall be an entity organized
or existing under the laws of the United States, any state thereof, the District
of Columbia or any territory thereof, (C) the Successor Borrower shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Loan Documents to which the Borrower is a party pursuant to a supplement hereto
or thereto in a form reasonably satisfactory to the Administrative Agent,
(D) each Guarantor, unless it is the other party in such transaction, shall
confirm that its guarantee shall apply to the Successor Borrower’s obligations
under this Agreement, (E) each Guarantor, unless it is the other party to such
transaction, shall have by a supplement to the Guarantee and Collateral
Agreement confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement, (F) each mortgagor of the Mortgaged
Property, unless it is the other party to such transaction, shall have by an
amendment to or restatement of the applicable Mortgage confirmed that its
obligations thereunder shall apply to the Successor Borrower’s obligations under
this Agreement and/or its guarantee thereof, as applicable, (G) such transaction
shall not cause a Change of Control to occur and (H) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate stating that such
transaction and such supplement to this Agreement or any Security Document
comply with this Agreement; provided further that, if the foregoing are
satisfied, the Successor Borrower will succeed to, and be substituted for, the
Borrower under this Agreement;
     (b) any Subsidiary of any Applicable Party may Dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to such Applicable Party, any
Subsidiary Guarantor or any Mortgage/Mezzanine Borrower;
     (c) the Mergers and the Asset Dispositions may be consummated; and
     (d) the NTPA LLC Redemption and the Smith LLC Redemption may be
consummated, provided that, the provisions of Section 6.10(c) are satisfied in
connection therewith.
          7.5 Limitation on Disposition of Property. Dispose of any of its
Property (including, without limitation, receivables and leasehold interests),
whether now owned or hereafter acquired, or, in the case of any Subsidiary,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except:



--------------------------------------------------------------------------------



 



111

     (a) the Disposition of obsolete or worn out property or surplus property in
the ordinary course of business;
     (b) the sale of inventory in the ordinary course of business;
     (c) Dispositions permitted by Sections 7.4(b), (c) and (d);
     (d) the sale or issuance of the Capital Stock of any Subsidiary of an
Applicable Party to such Applicable Party, any Subsidiary Guarantor or any
Mortgage/Mezzanine Borrower;
     (e) the Disposition of other assets (other than the Affiliate Revolving
Notes, the Secured Guarantor Notes, the Affiliate Borrower Loan Documents and
the Subordinated Affiliate Notes Payable), provided that, (i) such Disposition
is at fair market value, as reasonably determined by the ASOT Group Member
making such Disposition, (ii) such Disposition shall not result in a Material
Adverse Effect, (iii) at the time of such Disposition, a certificate of a
Responsible Officer shall have been delivered to the Administrative Agent, which
shall include (A) a computation demonstrating pro forma compliance with the
covenants contained in Section 7.1(b) after giving effect to such Disposition
and (B) a certification that no Default or Event of Default shall have occurred
and be continuing at such time or after giving effect to such Disposition and
(iv) the requirements of Section 2.12(c) are complied with in connection
therewith, to the extent necessary;
     (f) any Recovery Event, provided, that the requirements of Section 2.12(c)
are complied with in connection therewith;
     (g) Permitted Leases;
     (h) Investments permitted by Section 7.8;
     (i) Asset Sales pursuant to “forced-sale,” “buy-sell,” “put-call” or
similar arrangements in joint venture agreements of the Joint Ventures in effect
on the date hereof;
     (j) licenses of Intellectual Property in the ordinary course of business;
     (k) Dispositions, by means of trade-in, of equipment used in the ordinary
course of business, so long as such equipment is replaced or substituted,
substantially concurrently, by like-equipment;
     (l) the sale or issuance of the Capital Stock of Holdings I Corp,
Holdings I, Holdings II, the Principal Guarantor, Secured Note LLC or OC/SD JV
Holdings LLC to any Person; provided that, if such Person is not a
Parent/Affiliate Guarantor on the date of such sale or issuance, such Person
shall contemporaneously become an Additional Guarantor in accordance with
Section 6.10(c); and



--------------------------------------------------------------------------------



 



112

     (m) the Borrower may Dispose of the German Assets to the Affiliate
Borrower I-B; provided that, the Affiliate Borrower I-B contemporaneously
complies with Section 6.10(c) of the Affiliate Borrower I-B Credit Agreement.
          7.6 Limitation on Restricted Payments. Declare or pay any dividend on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any ASOT Group Member, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of any
ASOT Group Member, or enter into any derivatives or other transaction with any
financial institution, commodities or stock exchange or clearinghouse (a
“Derivatives Counterparty”) obligating any ASOT Group Member to make payments to
such Derivatives Counterparty as a result of any change in market value of any
such Capital Stock (collectively, “Restricted Payments”), except that:
     (a) any Subsidiary may make Restricted Payments to any Applicable Party,
any Subsidiary Guarantor or any Mortgage/Mezzanine Borrower or, solely to the
extent necessary to make payments required to be made by the Mortgage/Mezzanine
Documents, to any other Subsidiary of the Applicable Parties that is a borrower
under the Mortgage/Mezzanine Facilities;
     (b) each of the Financial Reporting Parties may make Restricted Payments to
its equity holders in the form of its limited partnership interests;
     (c) (i) the ASOT Group Members may make Restricted Payments directly or
indirectly to any Parent/Affiliate Guarantor, and each Parent/Affiliate
Guarantor may make Restricted Payments to its direct or indirect owners if on
the date of such Restricted Payment, the Tranche A Term Loans have been paid in
full and the Borrower is in compliance with the Required Ratios, and (ii) each
Future REIT and Future Affiliate REIT may, after its applicable REIT Election
Effective Date, make Restricted Payments directly or indirectly to any
Parent/Affiliate Guarantor, and each Parent/Affiliate Guarantor may make
Restricted Payments to its direct or indirect owners in such amount necessary to
enable (disregarding the ability of such Future REIT and the Future Affiliate
REITs to make consent dividends within the meaning of Section 565 of the Code)
(A) any such Future REIT to pay such dividends to its members as may be
necessary for such Future REIT to maintain REIT Status and (B) any such Future
Affiliate REIT to pay such dividends to its members as may be necessary for such
Future Affiliate REIT to maintain REIT Status; provided that, on the date of any
such Restricted Payment, the Borrower shall deliver to the Administrative Agent
a pro forma Compliance Certificate (x) certifying that, immediately prior to and
after giving effect to such Restricted Payment, no Default or Event of Default
shall have occurred and be continuing, (y) containing all information and
calculations necessary, and taking into consideration such Restricted Payment,
for determining pro forma compliance with the provisions of Section 7.1 hereof
and (z) Restricted Payments may not be made pursuant to clause (i) above during
any Cure Period;



--------------------------------------------------------------------------------



 



113

     (d) any ASOT Group Member may make Restricted Payments to its direct or
indirect owners to allow such direct or indirect owners to pay (i) corporate
overhead expenses incurred in the ordinary course of business not to exceed
$5,000,000 in any fiscal year minus the aggregate amount of such Restricted
Payments made by the Affiliate Borrowers and their Subsidiaries pursuant to
Section 7.6(d)(i) of the Affiliate Borrower Credit Agreements and (ii) at any
time prior to the REIT Election Effective Date of any Future REIT or Future
Affiliate REIT, any taxes which are due and payable by such ASOT Group Members
and such Future REIT and/or Future REIT Affiliate (or the first taxpayers that
are a direct or indirect owner of any of the Financial Reporting Parties, in
each case, solely to the extent of net income attributable to the ASOT Group
Members), including, without limitation, in connection with any Disposition of
Property permitted by Section 7.5 (assuming that each such owner is taxable at
the highest marginal tax rate applicable to corporations resident in New York
City (taking into account the deductibility of state and local taxes)); provided
that, on the date of any such Restricted Payment, the Borrower shall deliver to
the Administrative Agent a pro forma Compliance Certificate (x) certifying that,
solely in the case of a Restricted Payment described in clause (ii) above,
immediately prior to and after giving effect to such Restricted Payment, no
Default or Event of Default shall have occurred and be continuing and
(y) containing all information and calculations necessary, and taking into
consideration such Restricted Payment, for determining pro forma compliance with
the provisions of Section 7.1(b) hereof;
     (e) (i) if, on any date after the Tranche A Term Loans have been repaid in
full, the Borrower is in compliance with the Required Ratios on such date, the
Borrower may make Restricted Payments on such date to (A) pay the coupon on the
ASOT Preferred Stock to the holders thereof, (B) make Restricted Payments to the
holders of the ASOT Preferred Stock or (C) redeem the ASOT Preferred Stock;
provided that, (1) on the date of any such Restricted Payment, the Borrower
shall deliver to the Administrative Agent a pro forma Compliance Certificate
(x) certifying that, immediately prior to and after giving effect to such
Restricted Payment, no Default or Event of Default shall have occurred and be
continuing and (y) containing all information and calculations necessary, and
taking into consideration such Restricted Payment, for determining pro forma
compliance with the provisions of Section 7.1 hereof and (2) Restricted Payments
may not be made pursuant to this clause (i) during any Cure Period, (ii) the
Borrower may make Restricted Payments to redeem the ASOT Preferred Stock with
the proceeds of a cash equity contribution made directly or indirectly by any
investor in any of the Financial Reporting Parties and (iii) the Borrower may
make Restricted Payments to redeem the ASOT Preferred Stock during the period
beginning on the Closing Date through and including the Effective Date in an
aggregate amount not exceeding $111,658,561;
     (f) in addition to the Restricted Payments permitted by Section 7.6(e)(ii),
the Borrower may make Restricted Payments to redeem the ASOT Preferred Stock if
either (x) after giving effect to one or more of such redemptions, there shall
not be more than 300 holders of the ASOT Preferred Stock or (y) such redemption
is made pursuant to Section E(iii) of Exhibit F to the ASOT Trust Agreement upon
the death of the holder of the Series O Preferred Units (as defined in the ASOT
Trust Agreement), provided that,



--------------------------------------------------------------------------------



 



114

(i) the aggregate amount of such Restricted Payments made during the term of
this Agreement shall not exceed an amount equal to $15,000,000 plus, solely in
the case of Restricted Payments made in accordance to clause (y) above, the
aggregate amount of Revolving Credit Loans and Swing Line Loans applied by the
Borrower to (1) make such Restricted Payments or (2) reimburse the Borrower for
such Restricted Payments, and (ii) on the date of any such Restricted Payment,
the Borrower shall deliver to the Administrative Agent a pro forma Compliance
Certificate (A) certifying that, immediately prior to and after giving effect to
such Restricted Payment, no Default or Event of Default shall have occurred and
be continuing and (B) containing all information and calculations necessary, and
taking into consideration such Restricted Payment, for determining pro forma
compliance with the provisions of Section 7.1 hereof (other than, in the case of
a Restricted Payment pursuant to clause (y) above, Sections 7.1(a) and 0 if such
Restricted Payment is made during a Cure Period);
     (g) at any time other than during a Cure Period, (x) any ASOT Group Member
and its Subsidiaries may make either Restricted Payments to pay the
Administration Fees or (y) the Borrower may make loans to the Financial
Reporting Parties under the Secured Guarantor Notes, and the Financial Reporting
Parties may make Restricted Payments to the holders of its Capital Stock with
the proceeds of such loans; provided that, (A) on any date, the aggregate amount
of Restricted Payments and the outstanding principal amount of loans made
pursuant to this Section 7.6(g) shall not at any time exceed the aggregate
amount of Administration Fees allocable to the ASOT Group Members during the
period beginning on the Closing Date and ending on the date of determination,
and (B) the Secured Guarantor Notes are pledged to the Administrative Agent as
Collateral, and, provided further, that, on the date of any such Restricted
Payment or loan, the Borrower shall deliver to the Administrative Agent a pro
forma Compliance Certificate (i) certifying that, immediately prior to and after
giving effect to such Restricted Payment or loan, as applicable, no Default or
Event of Default shall have occurred and be continuing and (ii) containing all
information and calculations necessary, and taking into consideration such
Restricted Payment or loan, as applicable, for determining pro forma compliance
with the provisions of Section 7.1 hereof;
     (h) the Borrower may make distributions for current and accrued interest
(and not principal) to the holders of the ASOT Preferred Stock to the extent
that such distributions are required to be made in connection with the NTPA LLC
Redemption and the Smith LLC Redemption, as applicable; provided that, (x) on
the date of any such Restricted Payment, the Borrower shall deliver to the
Administrative Agent a pro forma Compliance Certificate (i) certifying that,
immediately prior to and after giving effect to such Restricted Payment, no
Default or Event of Default shall have occurred and be continuing and
(ii) containing all information and calculations necessary, and taking into
consideration such Restricted Payment, for determining pro forma compliance with
the provisions of Section 7.1 (other than, in the case of a Restricted Payment
pursuant to clause (y) below, Sections 7.1(a) and 0 if such Restricted Payment
is made during a Cure Period) and (y) Restricted Payments may not be made
pursuant to this Section 7.6(h) during a Cure Period except to the extent
necessary in connection with a Disposition of the NTPA LLC Assets or the Smith
LLC Assets in accordance with Section 7.5(e);



--------------------------------------------------------------------------------



 



115

     (i) the Borrower may make distributions to the holders of the Series I
Preferred Units (as defined in the ASOT Trust Agreement) and Holdings may make
distributions to the holders of the Holdings Series I Preferred Units, in each
case, solely for current and accrued interest (and not principal); provided
that, on the date of any such Restricted Payment, the Borrower shall deliver to
the Administrative Agent a pro forma Compliance Certificate (i) certifying that,
immediately prior to and after giving effect to such Restricted Payment, no
Default or Event of Default shall have occurred and be continuing and
(ii) containing all information and calculations necessary, and taking into
consideration such Restricted Payment, for determining pro forma compliance with
the provisions of Section 7.1;
     (j) any ASOT Group Member may make Restricted Payments in an amount equal
to the net cash proceeds received in connection with a sale or issuance of any
Capital Stock permitted by Section 7.5(l); and
     (k) the NTPA LLC Redemption and the Smith LLC Redemption may be
consummated, provided that, the provisions of Section 6.10(c) are satisfied in
connection therewith.
          7.7 Limitation on Maintenance Capital Expenditures and Renovation
Capital Expenditures. Make or commit to make any Maintenance Capital
Expenditures or Renovation Capital Expenditures, except:
     (a) Maintenance Capital Expenditures of the ASOT Group Members made in the
ordinary course of business in any fiscal year in an aggregate amount equal to
the sum of all outstanding units owned or leased by the ASOT Group Members
available at the beginning of such fiscal year multiplied by $950 (adjusted, in
the case of units owned or leased by any Joint Venture, to reflect the Ownership
Percentage of the ASOT Group Members in such Joint Venture); provided, that
(i) up to 50% of any such amount referred to in this clause (a), if not so
expended in the fiscal year for which it is permitted, may be carried over for
expenditure in the next succeeding fiscal year and (ii) Maintenance Capital
Expenditures made pursuant to this clause (a) during any fiscal year shall be
deemed made, first, in respect of amounts carried over from the prior fiscal
year pursuant to subclause (i) above and second, in respect of amounts permitted
for such fiscal year as provided above;
     (b) Renovation Capital Expenditures of the ASOT Group Members made in the
ordinary course of business in an amount not to exceed an aggregate amount equal
to $180,000,000 minus the aggregate amount of Renovation Capital Expenditures of
the Affiliate Borrowers and their Subsidiaries made pursuant to Section 7.7(b)
of the applicable Affiliate Borrower Credit Agreement; provided that, until the
Tranche A Term Loans have been repaid in full and the Borrower is in compliance
with the Required Ratios, the aggregate amount of Renovation Capital
Expenditures made by the ASOT Group Members with respect to Joint Ventures that
are not CapEx Controlled pursuant to this Section 7.7(b) shall not exceed an
amount equal to $30,000,000 during the term of this Agreement minus the
aggregate amount of Renovation Capital Expenditures of the Affiliate Borrowers
and their Subsidiaries made with respect to Joint Ventures that are



--------------------------------------------------------------------------------



 



116

not CapEx Controlled pursuant to Section 7.7(b) of the applicable Affiliate
Borrower Credit Agreement. For the avoidance of doubt, the amount of Renovation
Capital Expenditures of any ASOT Group Member made with respect to any Joint
Venture shall be deemed to be the amount actually paid by such ASOT Group
Member, including, without limitation, amounts attributed to such ASOT Group
Member from any distributions of such Joint Venture; and
     (c) Renovation Capital Expenditures of the ASOT Group Members for Real
Property acquired after the Closing Date in accordance with Section 7.8(h),
provided that, the Borrower has delivered to the Administrative Agent a written
notice generally identifying such Renovation Capital Expenditures and the
anticipated amount thereof promptly after such acquisition.
          7.8 Limitation on Investments. Make any advance, loan, extension of
credit (by way of guaranty or otherwise) or capital contribution to, or purchase
any Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:
     (a) extensions of trade credit in the ordinary course of business;
     (b) Investments in Cash Equivalents;
     (c) Investments arising in connection with the incurrence of Indebtedness
permitted by Sections 7.2(b), 7.2(e), 7.2(j), 7.2(n), 7.2(p), 7.2(q), 7.2(s),
7.2(t) and 7.2(u);
     (d) loans and advances to employees of any ASOT Group Member in the
ordinary course of business (including, without limitation, for travel,
entertainment and relocation expenses) in an aggregate amount at any one time
outstanding for the ASOT Group Members not to exceed an amount equal to
$2,500,000 minus the amount of loans and advances made by the Affiliate
Borrowers and their Borrowers to their respective employees pursuant to
Section 7.8(d);
     (e) the Mergers, the Asset Dispositions, the loans to the Affiliate
Borrowers (other than the Development Loan Borrower) pursuant to the Affiliate
Borrower Loan Documents, the loans to the Affiliate Revolving Note Borrowers
pursuant to the Affiliate Revolving Notes, the Secured Contribution Agreement,
the NTPA LLC Redemption, the Smith LLC Redemption, the Unsecured Employee Cost
Loans and the Subordinated Affiliate Notes Payable;
     (f) Investments in assets useful in the Applicable Parties’ business made
by such Applicable Party or any of its Subsidiaries with the proceeds of any
Reinvestment Deferred Amount;
     (g) (i) Investments (other than those relating to the incurrence of
Indebtedness permitted by Section 7.8(c)) by any ASOT Group Member in the
Applicable Parties or any Person that is a Wholly Owned Subsidiary and
(ii) Investments consisting of loans to a Joint Venture owned by the Applicable
Parties and their Subsidiaries as of the Closing



--------------------------------------------------------------------------------



 



117

Date, to the extent that (x) such loans are required by the related joint
venture agreement in effect on the Closing Date and (y) the aggregate amount of
such loans to such Joint Venture do not exceed an amount equal to the aggregate
amount of Indebtedness of such Joint Venture to its shareholders or members
multiplied by the Ownership Percentage of the ASOT Group Members in such Joint
Venture;
     (h) Investments (whether made directly or indirectly through the
acquisition of a Person owning such assets) made by the Applicable Parties and
their Subsidiaries to acquire Real Property, provided that, (i) such Investment
shall not result in a Material Adverse Effect, (ii) at the time of such
Investment, a certificate of a Responsible Officer shall have been delivered to
the Administrative Agent, which shall include (A) a computation demonstrating
pro forma compliance with the covenant contained in Section 7.1 after giving
effect to such Investment (other than Sections 7.1(a) and 0 if such Investment
is consummated during a Cure Period and is an acquisition that was contractually
committed to prior to the related Test Date) and (B) a certification that no
Default or Event of Default shall have occurred and be continuing at such time
or after giving effect to such Investment, (iii) the terms and conditions set
forth in Section 6.10 are satisfied and (iv) Investments may not be made
pursuant to this Section 7.8(h) during a Cure Period other than acquisitions
that were contractually committed to prior to the related Test Date;
     (i) Investments by the Applicable Parties and their Subsidiaries in any
securities received by the Borrower or such Subsidiary in the ordinary course of
business in satisfaction or partial satisfaction of indebtedness from
financially troubled account debtors;
     (j) Investments received by the Applicable Parties and their Subsidiaries
in connection with the bankruptcy or reorganization of suppliers and lessees and
in settlement of delinquent obligations of, and other disputes with, lessees and
suppliers arising in the ordinary course of business;
     (k) Investments by any ASOT Group Member in any Joint Venture owned by the
Applicable Parties and their Subsidiaries as of the Closing Date, including any
Investment required in connection with (i) the exercise by any partner or member
in such Joint Venture of any “forced-sale,” “buy-sell,” “put-call” or similar
arrangements in the joint venture agreements for such Joint Venture, or (ii) the
purchase of the partnership or membership interest of any other partner or
member in such Joint Venture, provided that, (x) such Investments are required
by the related joint venture agreement in effect on the Closing Date and (y) the
aggregate amount of such Investments made by the ASOT Group Members in such
Joint Venture do not exceed an amount equal to the aggregate amount of
investments in such Joint Venture made by its shareholders or members multiplied
by the Ownership Percentage of the ASOT Group Members in such Joint Venture,
provided, further, that, any such Investment in the form of a loan or advance
shall be evidenced by a note and pledged as Collateral pursuant to the Security
Documents;



--------------------------------------------------------------------------------



 



118

     (l) Investments by the Applicable Parties and their Subsidiaries in Joint
Ventures made after the Closing Date not otherwise permitted by Section 7.8 in
an aggregate amount not exceeding on any date an amount equal to Applicable JV
Investment Percentage in effect on such date of Gross Asset Value as at the last
day of the fiscal quarter most recently ended for which financial statements are
available less the aggregate amount of Investments in Joint Ventures made by the
Affiliate Borrower Group Members after the Closing Date as of such date,
provided that, (i) the amount of such Investment in the Capital Stock of any
such Joint Venture shall be net of the amount of any Indebtedness incurred by
such Joint Venture that is allocable to the Applicable Parties and their
Subsidiaries on such date and (ii) such Investment shall be represented by a
certificate representing the Capital Stock of such Joint Venture owned by any
Parent/Affiliate Guarantor or the Borrower and its Subsidiaries, as applicable,
pledged by the Loan Parties to the Administrative Agent as Collateral;
     (m) Investments by the Applicable Parties and their Subsidiaries in
Mezzanine Notes Receivable not otherwise permitted by Section 7.8 in an
aggregate amount not exceeding on any date an amount equal to 5% of Gross Asset
Value as at the last day of the fiscal quarter most recently ended for which
financial statements are available less the aggregate amount of Investments made
in Mezzanine Notes Receivable by the Affiliate Borrower Group Members as of such
date, provided that, such Investment is represented by a promissory note pledged
to the Administrative Agent as Collateral;
     (n) Investments by the Applicable Parties and their Subsidiaries in
(i) Joint Ventures existing on the Closing Date and (ii) Joint Ventures created
in connection with any Disposition by any Combined Group Member that owns an
Owned Property to the extent such Disposition is permitted by Section 7.5; and
     (o) loans made by the Borrower to the Financial Reporting Parties under the
Secured Guarantor Notes in accordance with Section 7.6(g).
          7.9 Limitation on Redemptions and Modifications of the ASOT Preferred
Stock. (a)  Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of, or otherwise voluntarily or optionally defease, the
ASOT Preferred Stock, or segregate funds for any such payment, prepayment,
repurchase, redemption or defeasance, or enter into any derivative or other
transaction with any Derivatives Counterparty obligating any ASOT Group Member
to make payments to such Derivatives Counterparty as a result of any change in
market value of the ASOT Preferred Stock, or (b) amend, modify or otherwise
change, or consent or agree to any material amendment, modification, waiver or
other change to, any of the terms of the ASOT Preferred Stock (other than any
such amendment, modification, waiver or other change which (i) would extend the
date on which the holders of the ASOT Preferred Stock are entitled to be
redeemed at their option, or reduce the amount of the liquidation preference
with respect to the ASOT Preferred Stock, reduce the rate or extend the date for
payment of preferred distributions thereon or relax any covenant or other
restriction applicable to the ASOT Preferred Stock and (ii) does not involve the
payment of a consent fee of more than a de minimis amount), provided that, the
Borrower may redeem all or any portion of the ASOT Preferred Stock (x) with the
proceeds of a cash equity contribution made directly or indirectly by any



--------------------------------------------------------------------------------



 



119

investor in any of the Financial Reporting Parties or (y) with the proceeds of
any Restricted Payment made pursuant to Section 7.6.
          7.10 Limitation on Transactions with Affiliates. Enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate (other than any
Combined Group Member) unless such transaction is (a) otherwise permitted under
this Agreement, (b) in the ordinary course of business of such ASOT Group Member
entering into such transaction and (c) upon fair and reasonable terms no less
favorable to the ASOT Group Member entering into such transaction than it would
obtain in a comparable arm’s-length transaction with a Person that is not an
Affiliate, other than (i) the Asset Dispositions, the Affiliate Borrower Loan
Documents, the NTPA LLC Redemption and the Smith LLC Redemption, (ii) the
payment of the Administration Fees pursuant to the Fund Agreements, as in effect
on the Closing Date or the date of formation, as applicable, to the extent any
Restricted Payment was permitted by Section 7.6(g), (iii) the loans made by the
Borrower to the Financial Reporting Parties pursuant to the Secured Guarantor
Notes, (iv) the loans made by the Borrower to the Affiliate Revolving Note
Borrowers to the extent permitted by Section 7.2(p), (v) the Unsecured Employee
Cost Loans made by the Unsecured Affiliate Lenders to the Unsecured Affiliate
Borrowers, (vi) the subordinated loans made by the Parent/Affiliate Guarantors
to the Borrower pursuant to the Subordinated Affiliate Notes Payable, (vii) the
Secured Contribution Agreement and (viii) the Administration Fee Agreement.
          7.11 Limitation on Sales and Leasebacks. Enter into any arrangement
with any Person providing for the leasing by any ASOT Group Member of real or
personal property which has been or is to be sold or transferred by such ASOT
Group Member to such Person or to any other Person to whom funds have been or
are to be advanced by such Person on the security of such property or rental
obligations of such ASOT Group Member.
          7.12 Limitation on Changes in Fiscal Periods. Permit the fiscal year
of the Financial Reporting Parties to end on a day other than December 31 or
change the Financial Reporting Parties’ method of determining fiscal quarters.
          7.13 Limitation on Negative Pledge Clauses. Enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
any ASOT Group Member to create, incur, assume or suffer to exist any Lien upon
any of its Property or revenues, whether now owned or hereafter acquired, to
secure the Obligations or, in the case of any guarantor, its obligations under
the Guarantee and Collateral Agreement, other than (a) this Agreement and the
other Loan Documents, (b) the Mortgage/Mezzanine Documents, (c) any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby or Indebtedness permitted by Sections 7.2(l) and 7.2(m) (in
each case, any prohibition or limitation shall only be effective against the
assets financed thereby), and (d) any prohibition or limitation that
(i) consists of customary restrictions and conditions contained in any agreement
relating to the sale of any Property permitted under Section 7.5 pending the
consummation of such sale, provided that, such restriction or condition shall
only be effective against such Property, (ii) exists in any agreement in effect
at the time such Subsidiary becomes a Subsidiary of the Borrower, provided that
(A) such agreement was not entered into in contemplation of such Person becoming
a Subsidiary and (B) such prohibition or limitation shall only be effective



--------------------------------------------------------------------------------



 



120

against such Subsidiary or (iii) is imposed by any amendments or refinancings
that are otherwise permitted by the Loan Documents of the contracts, instruments
or obligations referred to in clause (d)(ii), provided that (A) such amendments
and refinancings are no more materially restrictive (taken as a whole) with
respect to such prohibitions and limitations than those in effect prior to such
amendment or refinancing and (B) the negative pledge clause(s) in such
amendments or refinancings do not extend to Property other than such Property
covered in the agreements permitted in clause (d)(ii).
          7.14 Limitation on Restrictions on Subsidiary Distributions. Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary, (b) make Investments in the
Borrower or any other Subsidiary or (c) transfer any of its assets to the
Borrower or any other Subsidiary, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents or the Mortgage/Mezzanine Documents, and (ii) any restrictions with
respect to a Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary.
          7.15 Limitation on Lines of Business. Enter into any material line of
business, either directly or through any Subsidiary, fundamentally or
substantively different from those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement (after giving effect to
the Mergers) or that are reasonably related or ancillary thereto or that
represents a reasonable extension or enhancement thereof.
          7.16 Limitation on Amendments to Merger Documentation. (a) Amend,
supplement or otherwise modify (pursuant to a waiver or otherwise) the terms and
conditions of the indemnities and licenses furnished to the Borrower or any of
its Subsidiaries pursuant to the Merger Documentation such that after giving
effect thereto such indemnities or licenses shall be materially less favorable
to the interests of the Loan Parties or the Lenders with respect thereto or
(b) otherwise amend, supplement or otherwise modify the terms and conditions of
the Merger Documentation except to the extent that any such amendment,
supplement or modification could not reasonably be expected to have a Material
Adverse Effect.
          7.17 Limitation on Amendments to Other Documents. (a) Amend,
supplement or otherwise modify (pursuant to a waiver or otherwise) the terms and
conditions of (i) the ASOT Trust Agreement in any manner that would increase the
amounts payable by the Borrower thereunder or (ii) the Holdings Trust Agreement
in any manner that would increase the amounts payable by Holdings thereunder (in
each case, other than any amendment modifying distributions to the equity
holders of the Borrower or Holdings, as applicable, which are made on a pro rata
basis among the Permitted Investors and the other equity investors), (b) amend,
supplement or otherwise modify (pursuant to waiver or otherwise) the terms and
conditions of the ASOT Trust Agreement or the Holdings Trust Agreement or any
related agreement in any manner that increases the redemption price applicable
to the ASOT Preferred Stock or the Holdings Series I Preferred Units, (c) amend,
supplement or otherwise modify the organizational document of any ASOT Group
Member in any manner that would adversely affect the interests of the Secured
Parties; provided, that this Section shall not prohibit or restrict any such



--------------------------------------------------------------------------------



 



121

amendments, supplements or modifications made in connection with the
transactions permitted under Section 7.4(c), (d) amend, supplement or otherwise
modify the Secured Contribution Agreement in any manner that would adversely
affect the interests of the Secured Parties, (e) amend, supplement or otherwise
modify (pursuant to a waiver or otherwise) the terms and conditions of the
Affiliate Lender Subordination Agreement or the Administration Fee Agreement in
any manner that would adversely affect the application thereto of the
subordination provisions set forth therein or in any subordination agreement
related thereto, or (f) otherwise amend, supplement or otherwise modify the
terms and conditions of the Affiliate Lender Subordination Agreement or the
Administration Fee Agreement or any note related thereto, except to the extent
that any such amendment, supplement or modification could not reasonably be
expected to have a Material Adverse Effect.
          7.18 Limitation on Actions Relating to the Real Estate Purchase
Documentation and the Affiliate Borrower Loan Documents. (a) Amend, supplement
or otherwise modify (pursuant to a waiver or otherwise) the terms and conditions
of the Real Estate Purchase Documentation or the Affiliate Borrower Loan
Documents (other than the Development Loan Documents), other than any such
amendments, supplements or modifications to the Affiliate Borrower Loan
Documents to conform the provisions thereof to this Agreement, or take any
action to enforce any of Secured Note LLC’s rights and remedies under the Real
Estate Purchase Documentation or such Affiliate Borrower Loan Documents without
the requisite consent of the Lenders hereunder in accordance with Section 10.1
(assuming that references in such Section to the Loan Documents and the related
terms and definitions used therein are deemed to mean the applicable Real Estate
Purchase Documentation or Affiliate Borrower Loan Documents with the
corresponding terms and definitions thereunder) or (b) fail to take any action
to enforce any of Secured Note LLC’s or the Borrower’s respective rights and
remedies under the Real Estate Purchase Documentation or such Affiliate Borrower
Loan Documents (other than the Development Loan Documents) as directed by the
Required Lenders, provided that, Secured Note LLC shall not be required to take
any action that would violate any Requirement of Law.
          7.19 Limitation on Activities of Parent/Affiliate Guarantors. In the
case of any Parent/Affiliate Guarantor, notwithstanding anything to the contrary
in this Agreement or any other Loan Document, (a) conduct, transact or otherwise
engage in, or commit to conduct, transact or otherwise engage in, any business
or operations other than those incidental to its direct or indirect ownership of
the Capital Stock of any other Combined Group Member and any joint ventures to
the extent permitted by Section 7.8, (b) incur, create, assume or suffer to
exist any Indebtedness or other liabilities or financial obligations, except
(i) nonconsensual obligations imposed by operation of law, (ii) pursuant to the
Loan Documents, Affiliate Borrower Loan Documents, the Secured Guarantor Notes
and/or the Affiliate Revolving Note to which it is a party, the Unsecured
Employee Cost Loans and/or the Secured Contribution Agreement, (iii) with
respect to the Affiliate Revolving Note Borrowers, pursuant to Indebtedness
permitted by Section 7.2(p), (iv) obligations with respect to its Capital Stock
and (v) the guarantees permitted by Sections 7.2(n) and 7.2(r) hereof or any
other customary completion guarantee required pursuant to a development
agreement, or (c) own, lease, manage or otherwise operate any properties or
assets (including cash (other than cash received in connection with dividends
made by the Combined Group Members in accordance with Section 7.6 pending
application in the manner contemplated by said Section or pursuant to the
Affiliate Borrower Loan Documents)





--------------------------------------------------------------------------------



 



122
 
and cash equivalents) other than (1) the direct or indirect ownership of shares
of Capital Stock of any other Combined Group Member, (2) in the case of Secured
Note LLC, Secured Contribution Agreement and the Affiliate Borrower Loan
Documents, (3) in the case of the Affiliate Lenders, the Subordinated Affiliate
Notes Payable, and (4) in the case of the Unsecured Affiliate Lenders, the
Unsecured Employee Cost Loans.
          7.20 Limitation on Hedge Agreements. Enter into any Hedge Agreement
other than (i) Hedge Agreements required under Section 6.9 and (ii) Hedge
Agreements entered into in the ordinary course of business and not for
speculative purposes, to protect against changes in interest rates or foreign
exchange rates.
          7.21 Special Covenants. Permit (a) any Parent/Affiliate Guarantor to
make any disposition of or encumber, pledge or hypothecate, whether directly or
indirectly, all or any portion of its interest in the Borrower or any Subsidiary
at any time or any rights to distributions or dividends therefrom other than to
the Borrower or a Wholly Owned Subsidiary, other than (x) any pledges of equity
interests pursuant to the Security Documents in connection with this Agreement
or as otherwise permitted by Section 7.3 or 7.5 or (y) the Company’s sale of the
Borrower’s common membership interests to NTPA LLC and Smith LLC on the Closing
Date; (b) after its applicable REIT Election Effective Date, any Future REIT or
any Future Affiliate REIT to cease to operate in a manner that will allow it to
qualify for REIT Status or to fail to maintain REIT Status at all times; and
(c) the Borrower to become an association (or publicly traded partnership or
taxable mortgage pool) taxable as a corporation for federal tax purposes at any
time.
SECTION 8. EVENTS OF DEFAULT
          If any of the following events shall occur and be continuing:
     (a) the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document
(including, without limitation, any deposit required to be made by
Section 2.25(c)), within five days after any such interest or other amount
becomes due in accordance with the terms hereof or thereof; or
     (b) any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made or furnished; or
     (c) (i) any Loan Party shall default in the observance or performance of
any agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
the Parent/Affiliate Guarantors and the Borrower only), Section 6.7(a),
Section 6.16, Section 7 (other than Sections 7.1(a) and 0), or in Section 5 of
the Guarantee and Collateral Agreement, (ii) either Affiliate Borrower I-B or
Affiliate Borrower II defaults on any of their respective obligations under
Section 2.12 of the applicable Affiliate



--------------------------------------------------------------------------------



 



123

Borrower Credit Agreement or (iii) an “Event of Default” under and defined in
any Mortgage shall have occurred and be continuing; or
     (d) any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section and other than
Sections 7.1(a) and 0), and such default shall continue unremedied for a period
of 30 days after a Responsible Officer of any Loan Party has knowledge or should
have had knowledge of such default; or
     (e) any Combined Group Member shall (i) default in making any payment of
any principal of any Indebtedness (including, without limitation, any
Indebtedness under any Guarantee Obligation, but excluding the Loans,
Reimbursement Obligations and, so long as no Event of Default has occurred and
is continuing under Section 8(a), the Indebtedness under any Affiliate Borrower
Loan Document (other than the Development Loan Documents) or any Affiliate
Revolving Note) on the scheduled or original due date with respect thereto,
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created (excluding, so long as no Event of
Default has occurred and is continuing under Section 8(a), the Indebtedness
under any Affiliate Borrower Loan Document (other than the Development Loan
Documents) or any Affiliate Revolving Note), or (iii) default in the observance
or performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or to become
subject to a mandatory offer to purchase by the obligor thereunder or (in the
case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $50,000,000; or
     (f) (i) any Combined Group Member shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it as bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Combined Group Member
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against any Combined Group Member any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or any



--------------------------------------------------------------------------------



 



124

such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against any
Combined Group Member any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Combined Group
Member shall take any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clause (i), (ii),
or (iii) above; or (v) any Combined Group Member shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or
     (g) (i) any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan, or any Lien in
favor of the PBGC or a Plan shall arise on the assets of the Borrower or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders shall be likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could, in
the sole judgment of the Required Lenders, reasonably be expected to have a
Material Adverse Effect; or
     (h) one or more judgments or decrees shall be entered against any Combined
Group Member involving for the Combined Group Members taken as a whole a
liability (not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage) of $50,000,000 or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 60 days from the entry thereof; or
     (i) any of the Security Documents shall cease, for any reason (other than
by reason of the express release thereof pursuant to Section 10.15), to be in
full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby other than as a result of any termination or release in
accordance with the terms of this Agreement; or
     (j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than by reason of the express
release thereof



--------------------------------------------------------------------------------



 



125

pursuant to Section 10.15), to be in full force and effect or any Loan Party or
any Affiliate of any Loan Party shall so assert; or
     (k) any Change of Control shall occur; or
     (l) the Subordinated Affiliate Notes Payable shall cease, for any reason,
to be validly subordinated to the Obligations or the obligations of the
Guarantors under the Guarantee and Collateral Agreement, as the case may be, as
provided in the Affiliate Lender Subordination Agreement or any Loan Party or
any Affiliate of any Loan Party shall so assert in writing;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, either or both of the following actions may be
taken: (i) with the consent of the Majority Revolving Credit Facility Lenders,
the Administrative Agent may, or upon the request of the Majority Revolving
Credit Facility Lenders, the Administrative Agent shall, by notice to the
Borrower declare the Revolving Credit Commitments to be terminated forthwith,
whereupon the Revolving Credit Commitments shall immediately terminate; and
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable. In the
case of all Letters of Credit with respect to which presentment for honor shall
not have occurred at the time of an acceleration pursuant to this paragraph, the
Borrower shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
face amount of such Letters of Credit. Amounts held in such cash collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other obligations of the Borrower hereunder and under
the other Loan Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all Reimbursement Obligations shall have been satisfied
and all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto).
SECTION 9. THE AGENTS
          9.1 Appointment. Each Lender hereby irrevocably designates and
appoints the Agents as the agents of such Lender under this Agreement and the
other Loan Documents,



--------------------------------------------------------------------------------



 



126

and each Lender irrevocably authorizes each Agent, in such capacity, to take
such action on its behalf under the provisions of this Agreement and the other
Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent.
          9.2 Delegation of Duties. Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.
          9.3 Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence, bad faith or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
          9.4 Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation reasonably believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Loan Parties), independent
accountants and other experts selected by such Agent. The Agents may deem and
treat the payee of any Note as the owner thereof for all purposes unless such
Note shall have been transferred in accordance with Section 10.6 and all actions
required by such Section in connection with such transfer shall have been taken.
Each Agent shall be fully justified in failing or refusing to take any action
under this Agreement or any other Loan Document unless it shall first receive
such advice or concurrence of the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that



--------------------------------------------------------------------------------



 



127

may be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement and the other Loan Documents in accordance
with a request of the Required Lenders (or, if so specified by this Agreement,
all Lenders or any other instructing group of Lenders specified by this
Agreement), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.
          9.5 Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
such Agent shall have received notice from a Lender, a Parent/Affiliate
Guarantor or the Borrower referring to this Agreement, describing such Default
or Event of Default and stating that such notice is a “notice of default”. In
the event that the Administrative Agent shall receive such a notice, the
Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
          9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither any of the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent shall have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any affiliate of a Loan Party that may
come into the possession of such Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.
          9.7 Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by a Parent/Affiliate Guarantor
or the Borrower and without limiting the obligation of any Parent/Affiliate
Guarantor or the Borrower to do so),



--------------------------------------------------------------------------------



 



128

ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), for,
and to save each Agent harmless from and against, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time
(including, without limitation, at any time following the payment of the Loans)
be imposed on, incurred by or asserted against such Agent in any way relating to
or arising out of, the Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent’s gross
negligence, bad faith or willful misconduct. The agreements in this Section
shall survive the payment of the Loans and all other amounts payable hereunder.
          9.8 Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.
          9.9 Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon ten days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (i) be a Qualified Transferee (as defined in the
Intercreditor Agreements) and (ii) (unless an Event of Default under Section
8(a) or Section 8(f) with respect to the Borrower shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is ten days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. The Syndication Agent may, at
any time, by notice to the Lenders and the Administrative Agent, resign as
Syndication Agent hereunder, whereupon the duties, rights, obligations and
responsibilities of the Syndication Agent hereunder shall automatically be
assumed by, and inure



--------------------------------------------------------------------------------



 



129

to the benefit of, the Administrative Agent, without any further act by the
Syndication Agent, the Administrative Agent or any Lender. After any Agent’s
resignation as Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement and the other Loan Documents.
          9.10 Authorization to Release Liens and Guarantees. The Administrative
Agent is hereby irrevocably authorized by each of the Lenders to effect any
release of Liens or guarantee obligations contemplated by Section 10.15, and
only the Administrative Agent’s signature shall be required for any such action
to be effective under any Loan Document, including such releases, as may be
evidenced by a payoff, termination or release letter or agreement.
          9.11 The Arrangers; the Syndication Agent. Neither the Arrangers nor
the Syndication Agent, in their respective capacities as such, shall have any
duties or responsibilities, nor shall it incur any liability, under this
Agreement and the other Loan Documents.
          9.12 Execution of Intercreditor Agreements. Each Lender hereby
irrevocably approves and consents to the execution and delivery of the
Intercreditor Agreements by the Administrative Agent on its behalf.
          9.13 Bond L/Cs and Bond Documents. In addition to the authorizations
set forth in Section 9.1, each Lender and the Existing Issuing Lender hereby
authorizes the Administrative Agent or the Existing Issuing Lender, as the case
may be, to execute and deliver all certificates, documents, agreements, and
instruments required to be delivered after the Closing Date pursuant to or in
connection with any Bond L/C and Bond Documents executed in connection
therewith, and to take such actions as the Administrative Agent or the Existing
Issuing Lender, as the case may be, deems necessary in connection therewith.
This authorization shall be liberally, not restrictively, construed so as to
give the greatest latitude to the Administrative Agent’s or the Existing Issuing
Lender’s authority, as the case may be, relative to the Bonds, Bond L/Cs and
Bond Documents. The powers and authorities herein conferred on the
Administrative Agent and the Existing Issuing Lender may be exercised by the
Administrative Agent or the Existing Issuing Lender, as the case may be, through
any Person who, at the time of the execution of a particular instrument, is an
officer of the Administrative Agent or the Existing Issuing Lender, as
applicable.
SECTION 10. MISCELLANEOUS
          10.1 Amendments and Waivers. Neither this Agreement or any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may, or
(with the written consent of the Required Lenders) the Administrative Agent and
each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents (including amendments and restatements hereof or
thereof) for the purpose of adding any provisions to this Agreement or the other
Loan Documents or changing in any manner the rights of the Lenders or of the
Loan Parties hereunder or thereunder or (b) waive, on such terms and conditions
as may be specified in the instrument of waiver, any



--------------------------------------------------------------------------------



 



130

of the requirements of this Agreement or the other Loan Documents or any Default
or Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall:
     (i) reduce or forgive the principal amount or extend the final scheduled
date of maturity of any Loan or Reimbursement Obligation, extend the scheduled
date of any amortization payment in respect of any Term Loan, reduce the stated
rate of any interest or fee payable under this Agreement (except (x) in
connection with the waiver of applicability of any post-default increase in
interest rates (which waiver shall be effective with the consent of the Majority
Facility Lenders of each adversely affected Facility) and (y) that any amendment
or modification of defined terms used in the financial covenants in this
Agreement shall not constitute a reduction in the rate of interest or fees for
purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Commitment
of any Lender, in each case without the consent of each Lender directly affected
thereby;
     (ii) amend, modify or waive any provision of this Section or reduce any
percentage specified in the definition of “Required Lenders” or “Required
Prepayment Lenders”, consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement and the other Loan
Documents, release all or substantially all of the Collateral or release all or
substantially all of the Parent/Affiliate Guarantors or the Subsidiary
Guarantors from their guarantee obligations under the Guarantee and Collateral
Agreement, in each case without the consent of all the Lenders;
     (iii) amend, modify or waive any condition precedent to any extension of
credit under the Revolving Credit Facility set forth in Section 5.2 (including,
without limitation, the waiver of an existing Default or Event of Default
required to be waived in order for such extension of credit to be made) without
the consent of the Majority Revolving Credit Facility Lenders;
     (iv) reduce the percentage specified in the definition of “Majority
Facility Lenders” with respect to any Facility without the consent of all of the
Lenders under such Facility;
     (v) amend, modify or waive any provision of Section 9, or any other
provision affecting the rights, duties or obligations of any Agent, without the
consent of any Agent directly affected thereby;
     (vi) amend, modify or waive any provision of Section 2.6 or 2.7 without the
consent of the Swing Line Lender;
     (vii) amend, modify or waive any provision of Section 2.18 without the
consent of each Lender directly affected thereby;
     (viii) amend, modify or waive any provision of Section 3 without the
consent of each Issuing Lender affected thereby; or



--------------------------------------------------------------------------------



 



131

     (ix) impose restrictions on assignments and participations that are more
restrictive than, or additional to, those set forth in Section 10.6 without the
consent of each Lender directly affected thereby.
In addition to the amendments described above, and notwithstanding anything in
this Section 10.1 to the contrary, any amendment to this Agreement or other Loan
Documents to effectuate the Incremental Term Loan Facilities or (ii) a Revolving
Offered Increase Amount may be effected as contemplated by Section 2.28 or
Section 2.29, as applicable. Any such waiver and any such amendment, supplement
or modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Agents and all future holders of the
Loans. In the case of any waiver, the Loan Parties, the Lenders and the Agents
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. Any such waiver, amendment, supplement or modification shall be
effected by a written instrument signed by the parties required to sign pursuant
to the foregoing provisions of this Section; provided, that delivery of an
executed signature page of any such instrument by facsimile transmission shall
be effective as delivery of a manually executed counterpart thereof.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that any Commitments or
Loans held by or deemed held by any Defaulting Lender shall be excluded for a
vote of the Lenders hereunder requiring any consent of the Lenders).
          For the avoidance of doubt, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and each Loan Party to each relevant
Loan Document (x) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof (collectively,
the “Additional Extensions of Credit”) to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans and Revolving
Extensions of Credit and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders, Required Prepayment Lenders and Majority
Revolving Credit Facility Lenders; provided, however, that no such amendment
shall permit the Additional Extensions of Credit to share ratably with or with
preference to the Loans in the application of mandatory prepayments without the
consent of the Required Prepayment Lenders.
          In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing or modification of all outstanding Tranche B Term Loans
(“Refinanced Term Loans”) with a replacement “B” term loan tranche hereunder
(“Replacement Term Loans”), provided that (a) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loans plus the amount of any fees and expenses incurred by
the Borrower in connection with such refinancing, (b) the Applicable Margin for
such Replacement Term Loans shall not be higher than the Applicable Margin for
such Refinanced Term Loans, (c) the weighted average life to maturity of such



--------------------------------------------------------------------------------



 



132

Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing and
(d) all other terms applicable to such Replacement Term Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term Loans in
effect immediately prior to such refinancing.
          10.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed (a) in the case of the Parent/Affiliate Guarantors, the
Borrower and the Agents, as follows and (b) in the case of the Lenders, as set
forth in an administrative questionnaire delivered to the Administrative Agent
or on Schedule I to the Lender Addendum to which such Lender is a party or, in
the case of a Lender which becomes a party to this Agreement pursuant to an
Assignment and Acceptance, in such Assignment and Acceptance or (c) in the case
of any party, to such other address as such party may hereafter notify to the
other parties hereto:

     
Parent/Affiliate Guarantors:
  c/o Tishman Speyer
 
  45 Rockefeller Plaza
 
  New York, New York 10111
 
  Attention: Chief Financial Officer
 
  Telecopy: (212) 319-1745
 
  Telephone: (212) 715-0300
 
   
with copies to:
  Tishman Speyer
 
  45 Rockefeller Plaza
 
  New York, New York 10111
 
  Attention: General Counsel
 
  Telecopy: (212) 319-1745
 
  Telephone: (212) 715-0300
 
   
and:
  Wachtell, Lipton, Rosen & Katz
 
  51 West 52nd Street
 
  New York, New York 10019
 
  Attention: Philip Mindlin
 
  Telecopy: (212) 403-2217
 
  Telephone: (212) 403-1217



--------------------------------------------------------------------------------



 



133

     
The Borrower:
  c/o Tishman Speyer
 
  45 Rockefeller Plaza
 
  New York, New York 10111
 
  Attention: Chief Financial Officer
 
  Telecopy: (212) 319-1745
 
  Telephone: (212) 715-0300
 
   
with copies to:
  Tishman Speyer
 
  45 Rockefeller Plaza
 
  New York, New York 10111
 
  Attention: General Counsel
 
  Telecopy: (212) 319-1745
 
  Telephone: (212) 715-0300
 
   
and
  Wachtell, Lipton, Rosen & Katz
 
  51 West 52nd Street
 
  New York, New York 10019
 
  Attention: Philip Mindlin
 
  Telecopy: (212) 403-2217
 
  Telephone: (212) 403-1217  
The Administrative Agent:
  Lehman Commercial Paper Inc.
 
  745 Seventh Avenue
 
  New York, New York 10019
 
  Attention: Michelle Rosolinsky
 
  Telecopy: (212) 526-6643
 
  Telephone: (212) 526-6590
 
   
and
  Attention: Tom Buffa
 
  Telecopy: (646) 758-4672
 
  Telephone: (212) 526-5153
 
   
with a copy to:
  Trimont Real Estate Advisors
 
  Monarch Towers
 
  3424 Peachtree Road, N.E.
 
  Suite 2200
 
  Atlanta, Georgia 30326
 
  Attention: John Schwartz
 
  Telecopy: (404) 582-8918
 
  Telephone: (404) 420-5509
 
   
The Syndication Agent:
  Bank of America, N.A.
 
  901 Main Street
 
  Dallas, Texas 75202-3714
 
  Attention: Lesa Butler
 
  Telecopy: (214) 209-0085
 
  Telephone: (214) 209-1506



--------------------------------------------------------------------------------



 



134

     
with a copy to:
  Bank of America, N.A.
 
  555 California Street
 
  8th Floor
 
  San Francisco, California 94104-1503
 
  Attention: Sylvia O’Neill
 
  Telecopy: (415) 622-0245
 
  Telephone: (415) 953-3058
 
   
with a copy to:
  Bank of America, N.A.
 
  CMBS Mortgage Servicing
 
  900 West Trade Street
 
  NC1-026-06-01
 
  Charlotte, NC 28255
 
  Attention: Dean Roberson
 
  Telecopy: (704) 317-0770
 
  Telephone: (704) 317-0750
 
   
Issuing Lender:
  As notified by such Issuing Lender to the Administrative Agent and the
Borrower

provided that any notice, request or demand to or upon the Administrative Agent,
any Issuing Lender or any Lender shall not be effective until received.
          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          10.3 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
          10.4 Survival of Representations and Warranties. All representations
and warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
          10.5 Payment of Expenses. The Borrower agrees (a) to pay or reimburse
the Agents for all their reasonable out-of-pocket costs and expenses incurred in
connection with the syndication of the Facilities (other than fees payable to
syndicate members) and the



--------------------------------------------------------------------------------



 



135

development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable fees and disbursements and other charges of
counsel to the Administrative Agent and the charges of Intralinks, (b) to pay or
reimburse each Lender and the Agents for all their costs and expenses incurred
in connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith, including, without limitation, the fees and
disbursements of primary counsel to the Indemnitees (including local counsel in
each jurisdiction deemed necessary by the Indemnitees), (c) to pay, indemnify,
or reimburse each Lender and the Agents for, and hold each Lender and the Agents
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify or
reimburse each Lender, each Agent, their respective affiliates, and their
respective officers, directors, trustees, employees, advisors, agents and
controlling persons (each, an “Indemnitee”) for, and hold each Indemnitee
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever incurred by an Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
or thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds thereof
(including any refusal by any Lender to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Materials of Environmental Concern on or from
any property owned, occupied or operated by the Borrower or any of its
Subsidiaries, or any environmental liability related in any way to the Borrower
or any of its Subsidiaries or any or their respective properties, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by any third party or by the Borrower or any other Loan Party,
and regardless of whether any Indemnitee is a party thereto (all the foregoing
in this clause (d), collectively, the “Indemnified Liabilities”), provided, that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities are found
by a final and nonappealable decision of a court of competent jurisdiction to
have resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee. No Indemnitee shall be liable for any damages arising from the use
by unauthorized persons of information or other materials sent through
electronic, telecommunications or other information transmission systems that
are intercepted by such persons or for any special, indirect, consequential or
punitive damages in connection with the Facilities. Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and



--------------------------------------------------------------------------------



 



136

hereby waives and agrees to cause its Subsidiaries so to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section shall be payable not later than 30 days after written demand
therefor. Statements payable by the Borrower pursuant to this Section shall be
submitted to the Borrower, at the address of the Borrower set forth in
Section 10.2, or to such other Person or address as may be hereafter designated
by the Borrower in a notice to the Administrative Agent. The agreements in this
Section shall survive repayment of the Loans and all other amounts payable
hereunder.
          10.6 Successors and Assigns; Participations and Assignments. (a) This
Agreement shall be binding upon and inure to the benefit of the Parent/Affiliate
Guarantors, the Borrower, the Lenders, the Agents, all future holders of the
Loans and their respective successors and assigns, except that the Borrower may
not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of the Agents and each Lender.
          (b) (i) Any Lender may, without the consent of the Borrower, in
accordance with applicable law, at any time sell to one or more banks, financial
institutions or other entities identified in writing in the applicable
participation agreement (each, a “Participant”) participating interests in any
Loan owing to such Lender, any Commitment of such Lender or any other interest
of such Lender hereunder and under the other Loan Documents. In the event of any
such sale by a Lender of a participating interest to a Participant, such
Lender’s obligations under this Agreement to the other parties to this Agreement
shall remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of any such Loan for
all purposes under this Agreement and the other Loan Documents, and the Borrower
and the Agents shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents. In no event shall any Participant under any such
participation have any right to approve any amendment or waiver of any provision
of any Loan Document, or any consent to any departure by any Loan Party
therefrom, except to the extent that such amendment, waiver or consent would
require the consent of all Lenders pursuant to Section 10.1. The Borrower agrees
that if amounts outstanding under this Agreement and the Loans are due or
unpaid, or shall have been declared or shall have become due and payable upon
the occurrence of an Event of Default, each Participant shall, to the maximum
extent permitted by applicable law, be deemed to have the right of setoff in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement, provided that, in purchasing
such participating interest, such Participant shall be deemed to have agreed to
share with the Lenders the proceeds thereof as provided in Section 10.7(a) as
fully as if such Participant were a Lender hereunder. The Borrower also agrees
that each Participant shall be entitled to the benefits of Section 2.19, 2.20 or
2.21 with respect to its participation in the Commitments and the Loans
outstanding from time to time as if such Participant were a Lender; provided
that, in the case of Section 2.20, such Participant shall have complied with the
requirements of said Section as if such Participant were a Lender, and provided,
further, that no Participant shall be entitled to receive any greater amount
pursuant to any such Section than the transferor Lender would have been entitled
to receive in respect of the amount of the participation transferred by such
transferor Lender to such



--------------------------------------------------------------------------------



 



137

Participant had no such transfer occurred. For purposes of this paragraph (b), a
“Participant” shall not include any assignee or subparticipant of a Participant.
     (ii) Each Lender having sold a participation in any of its Obligations
pursuant to Section 10.6(b), on behalf of the Borrower, shall maintain a
register for the recordation of the names and addresses of such Participants
(and each change thereto, whether by assignment or otherwise) and the rights,
interests or obligation of such Participants in any Obligation, in any
Commitment and in any right to receive any payments hereunder.
          (c) Any Lender (an “Assignor”) may, in accordance with applicable law
and upon written notice to the Agents, at any time and from time to time assign
to any Lender or any affiliate, Related Fund or Control Investment Affiliate
thereof or, with the consent of the Borrower and the Administrative Agent and,
in the case of any assignment of Revolving Credit Commitments, the written
consent of the Issuing Lender and the Swing Line Lender (which, in each case,
shall not be unreasonably withheld or delayed) (provided (x) that no such
consent need be obtained by any Lehman Entity and (y) the consent of the
Borrower need not be obtained with respect to any assignment of Term Loans), to
an additional bank, financial institution or other entity (an “Assignee”) all or
any part of its rights and obligations under this Agreement pursuant to an
Assignment and Acceptance, substantially in the form of Exhibit E (an
“Assignment and Acceptance”), executed by such Assignee and such Assignor (and,
where the consent of the Borrower, the Administrative Agent or the Issuing
Lender or the Swing Line Lender is required pursuant to the foregoing
provisions, by the Borrower and such other Persons) and delivered to the
Administrative Agent for its acceptance and recording in the Register; provided
that no such assignment to an Assignee (other than any Lender or any affiliate
thereof) shall be in an aggregate principal amount of less than $1,000,000
(other than in the case of an assignment of all of a Lender’s interests under
this Agreement) and, after giving effect to any such assignment, such Assignor
(if it shall retain any Commitments or Loans) shall have Revolving Credit
Commitments of at least $1,000,000 or Term Loans of at least $1,000,000, as
applicable, in each case, unless otherwise agreed by the Borrower and the
Administrative Agent. Any such assignment need not be ratable as among the
Facilities. Upon such execution, delivery, acceptance and recording, from and
after the effective date determined pursuant to such Assignment and Acceptance,
(x) the Assignee thereunder shall be a party hereto and, to the extent provided
in such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder with Commitments and/or Loans as set forth therein, and (y) the
Assignor thereunder shall, to the extent provided in such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of an Assignor’s rights and
obligations under this Agreement, such Assignor shall cease to be a party
hereto, except as to Section 2.19, 2.20 and 10.5 in respect of the period prior
to such effective date). Notwithstanding any provision of this Section, the
consent of the Borrower shall not be required for any assignment that occurs at
any time when any Event of Default shall have occurred and be continuing. For
purposes of the minimum assignment amounts set forth in this paragraph, multiple
assignments by two or more Related Funds shall be aggregated.
          (d) The Administrative Agent shall, on behalf of the Borrower,
maintain at its address referred to in Section 10.2 a copy of each Assignment
and Acceptance delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Lenders and any



--------------------------------------------------------------------------------



 



138

changes thereto, whether by assignment or otherwise and the Commitment of, and
principal amount (and interest thereon) of the Loans owing to and paid by, each
Lender from time to time, and amounts received by the Administrative Agent from
the Borrower, whether such amounts constitute principal, interest, fees or
other, and each Lender’s share thereof. The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrower, each Agent and
the Lenders shall treat each Person whose name is recorded in the Register as
the owner of the Loans and any Notes evidencing such Loans recorded therein for
all purposes of this Agreement. Any assignment of any Loan, whether or not
evidenced by a Note, shall be effective only upon appropriate entries with
respect thereto being made in the Register (and each Note shall expressly so
provide). Any assignment or transfer of all or part of a Loan evidenced by a
Note shall be registered on the Register only upon surrender for registration of
assignment or transfer of the Note evidencing such Loan, accompanied by a duly
executed Assignment and Acceptance; thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the designated Assignee, and the
old Notes shall be returned by the Administrative Agent to the Borrower marked
“canceled”. The Register shall be available for inspection by the Borrower or
any Lender (with respect to any entry relating to such Lender’s Loans) at any
reasonable time and from time to time upon reasonable prior notice.
          (e) Upon its receipt of an Assignment and Acceptance executed by an
Assignor and an Assignee (and, in any case where the consent of any other Person
is required by Section 10.6(c), by each such other Person) together with payment
to the Administrative Agent of a registration and processing fee of $3,500
(treating multiple, simultaneous assignments by or to two or more Related Funds
as a single assignment) (except that no such registration and processing fee
shall be payable in connection with an assignment by or to a Lehman Entity), the
Administrative Agent shall (i) promptly accept such Assignment and Acceptance
and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Borrower. On or prior to such effective date, the
Borrower, at its own expense, upon request, shall execute and deliver to the
Administrative Agent (in exchange for the Revolving Credit Note and/or
applicable Term Notes, as the case may be, of the assigning Lender) a new
Revolving Credit Note and/or applicable Term Notes, as the case may be, to the
order of such Assignee in an amount equal to the Revolving Credit Commitment
and/or applicable Term Loans, as the case may be, assumed or acquired by it
pursuant to such Assignment and Acceptance and, if the Assignor has retained a
Revolving Credit Commitment and/or Term Loans, as the case may be, upon request,
a new Revolving Credit Note and/or Term Notes, as the case may be, to the order
of the Assignor in an amount equal to the Revolving Credit Commitment and/or
applicable Term Loans, as the case may be, retained by it hereunder. Such new
Note or Notes shall be dated the Closing Date and shall otherwise be in the form
of the Note or Notes replaced thereby.
          (f) For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section concerning assignments of Loans and Notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests in Loans and Notes, including, without
limitation, any pledge or assignment by a Lender of any Loan or Note to any
Federal Reserve Bank in accordance with applicable law.
          (g) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as



--------------------------------------------------------------------------------



 



139

such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower, the option to provide to the Borrower all or any part of
any Loan that such Granting Lender would otherwise be obligated to make to the
Borrower pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to make any Loan and (ii) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Each party hereto hereby agrees that no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Lender). In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
state thereof. In addition, notwithstanding anything to the contrary in this
Section 10.6(g), any SPC may (A) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender, or with the prior written consent of the Borrower and
the Administrative Agent (which consent shall not be unreasonably withheld) to
any financial institutions providing liquidity and/or credit support to or for
the account of such SPC to support the funding or maintenance of Loans, and
(B) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC; provided that
non-public information with respect to the Borrower may be disclosed only with
the Borrower’s consent which will not be unreasonably withheld. This paragraph
(g) may not be amended without the written consent of any SPC with Loans
outstanding at the time of such proposed amendment.
          10.7 Adjustments; Set-off. (a) Except to the extent that this
Agreement provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefitted Lender”) shall
at any time receive any payment of all or part of the Obligations owing to it,
or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Obligations, such Benefitted Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Obligations, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.
          (b) In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuation of an Event of Default,
each Lender shall have the right, without prior notice to any Parent/Affiliate
Guarantor or the Borrower, any such notice



--------------------------------------------------------------------------------



 



140

being expressly waived by the Parent/Affiliate Guarantors and the Borrower to
the extent permitted by applicable law, upon any amount becoming due and payable
by any Parent/Affiliate Guarantor or the Borrower hereunder (whether at the
stated maturity, by acceleration or otherwise), to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of any Parent/Affiliate Guarantor or the Borrower, as the case may be.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such setoff and application made by such Lender, provided that, the
failure to give such notice shall not affect the validity of such setoff and
application.
          10.8 Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement or of a
Lender Addendum by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart hereof. A set of the copies of
this Agreement signed by all the parties shall be lodged with the Borrower and
the Administrative Agent.
          10.9 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          10.10 Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Parent/Affiliate Guarantors, the Borrower,
the Agents, the Arrangers and the Lenders with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by the Arrangers, any Agent or any Lender relative to subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents.
          10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          10.12 Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:
     (a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;



--------------------------------------------------------------------------------



 



141

     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the relevant Person at
its address set forth in Section 10.2 or at such other address of which each
party hereto shall have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
          10.13 Acknowledgments. Each of the Parent/Affiliate Guarantors and the
Borrower hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
     (b) neither any Arranger, any Agent nor any Lender has any fiduciary
relationship with or duty to any Parent/Affiliate Guarantor or the Borrower
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Arrangers, the Agents and the
Lenders, on one hand, and the Parent/Affiliate Guarantors and the Borrower, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Arrangers, the Agents and the Lenders or among the Parent/Affiliate Guarantors,
the Borrower and the Lenders.
          10.14 Confidentiality. Each of the Agents and the Lenders agrees to
keep confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to the Arrangers, any Agent, any other
Lender or any affiliate of any thereof, (b) to any Participant or Assignee
(each, a “Transferee”) or prospective Transferee that agrees to comply with the
provisions of this Section or substantially equivalent provisions, (c) to any of
its employees, directors, agents, attorneys, accountants and other professional
advisors, (d) to any financial institution that is a direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section), (e) upon the



--------------------------------------------------------------------------------



 



142

demand of any Governmental Authority having jurisdiction over it, (f) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (g) in connection with
any litigation or similar proceeding, (h) that has been publicly disclosed other
than in breach of this Section, (i) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender or (j) in
connection with the exercise of any remedy hereunder or under any other Loan
Document.
          10.15 Release of Collateral and Guarantee Obligations.
(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any Disposition
of Property permitted by the Loan Documents or the incurrence of Indebtedness
permitted by Section 7.2(l) and 7.2(m), the Administrative Agent shall (without
notice to, or vote or consent of, any Lender, or any affiliate of any Lender
that is a party to any Specified Hedge Agreement) take such actions as shall be
required to release its security interest in any Collateral being Disposed of in
such Disposition or to be subject to a Lien permitted by Section 7.3(r), and to
release any guarantee obligations under any Loan Document of any Person being
Disposed of in such Disposition or incurrence of such Indebtedness, to the
extent necessary to permit consummation of such Disposition or incurrence of
such Indebtedness in accordance with the Loan Documents. The Administrative
Agent shall, in lieu of taking actions to release its security interest in
accordance with the foregoing sentence, take such actions as shall be reasonably
requested by the Borrower to assign such security interest to the related
purchaser or lender in connection with any permitted Disposition or incurrence
of Indebtedness.
          (b) Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Obligations (other than obligations in respect of
any Specified Hedge Agreement and any indemnification and other contingent
obligations as to which no claim has been asserted) have been paid in full, all
Commitments have terminated or expired and no Letter of Credit shall be
outstanding (unless fully cash collateralized), upon request of the Borrower,
the Administrative Agent shall (without notice to, or vote or consent of, any
Lender, or any affiliate of any Lender that is a party to any Specified Hedge
Agreement) take such actions as shall be required to release its security
interest in all Collateral, and to release all guarantee obligations under any
Loan Document, whether or not on the date of such release there may be
outstanding Obligations in respect of Specified Hedge Agreements. Any such
release of guarantee obligations shall be deemed subject to the provision that
such guarantee obligations shall be reinstated if after such release any portion
of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.
          (c) If one or more assets pledged or mortgaged as collateral for the
Mortgage/Mezzanine Facilities (each such asset, a “Released Asset”) are replaced
with other asset(s) (each such asset, a “Substitute Asset”) in a substitution
permitted under the related debt documents, the Borrower will be entitled to
replace any of the Collateral consisting of an equity



--------------------------------------------------------------------------------



 



143

interest in an entity that owns a direct or indirect interest in the Released
Asset with a comparable equity interest in the entity that owns a comparable
direct or indirect interest in the Substitute Asset.
          (d) If one or more Released Assets are released from the Lien of the
Mortgage/Mezzanine Documents as part of a release or defeasance permitted under
the Mortgage/Mezzanine Documents in connection with a sale or other Disposition
of such Released Assets, the Borrower will be entitled to obtain the release of
any of the Collateral consisting of an equity interest in an entity that owns a
direct or indirect interest in any such Released Asset, provided that, the Loan
Parties are in compliance with (i) all applicable financial condition covenants
contained in Section 7.1 after giving effect to such release and (ii) any
applicable provisions of Section 2.12.
          10.16 Accounting Changes. In the event that any “Accounting Change”
(as defined below) shall occur and such change results in a change in the method
of calculation of financial covenants, standards or terms in this Agreement,
then the Borrower and the Administrative Agent agree to enter into negotiations
in order to amend such provisions of this Agreement so as to equitably reflect
such Accounting Change with the desired result that the criteria for evaluating
the Borrower’s financial condition shall be the same after such Accounting
Change as if such Accounting Change had not been made. Until such time as such
an amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred. “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
          10.17 Delivery of Lender Addenda. Each Additional Tranche B Term Loan
Lender shall become a “Tranche B Term Loan Lender” and a party to this Agreement
by delivering to the Administrative Agent a Lender Addendum duly executed by
such Lender, the Borrower and the Administrative Agent.
          10.18 WAIVERS OF JURY TRIAL. THE PARENT/AFFILIATE GUARANTORS, THE
BORROWER, THE AGENTS AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
          10.19 Exculpation. Notwithstanding anything appearing to the contrary
in this Agreement, or in the Guarantee and Collateral Agreement or any of the
other Loan Documents, neither the Administrative Agent nor any Lender shall be
entitled to enforce the liability and obligation of the Borrower or any
Guarantor to pay, perform and observe the obligations contained in this
Agreement by any action or proceeding against any member, shareholder, partner,
manager, director, officer, agent, affiliate, beneficiary, trustee or employee
of the Borrower or any Guarantor (or any direct or indirect member, shareholder,
partner or other owner of any such member, shareholder, partner, manager,
director, officer, agent, affiliate or employee of the Borrower or any
Guarantor, or any director, officer, employee, agent, manager



--------------------------------------------------------------------------------



 



144

or trustee of any of the foregoing); provided that, nothing in this
Section 10.19 shall have the effect of exculpating from liability any entity
that is itself the Borrower or a Guarantor under this Agreement.
          10.20 Effect of Amendment and Restatement of the Existing Credit
Agreement. On the Effective Date, the Existing Credit Agreement shall be
amended, restated and superseded in its entirety. The parties hereto acknowledge
and agree that (a) this Agreement and the other Loan Documents, whether executed
and delivered in connection herewith or otherwise, do not constitute a novation,
payment and reborrowing, or termination of the “Obligations” (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement as in effect
prior to the Effective Date and (b) such “Obligations” are in all respects
continuing (as amended and restated hereby) with only the terms thereof being
modified as provided in this Agreement.
          10.21 Special Provisions. (a) On the Effective Date, each Revolving
Credit Lender that is not party to the Existing Credit Agreement and each
Revolving Credit Lender whose Revolving Credit Commitment exceeds its Revolving
Credit Commitment (as defined in the Existing Credit Agreement) under the
Existing Credit Agreement shall be deemed to have purchased the Revolving Credit
Commitments of each Revolving Credit Lender whose Revolving Credit Commitment is
less than its Revolving Credit Commitment (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement and/or increased its Revolving
Credit Commitment such that the Revolving Credit Commitment of each relevant
Revolving Credit Lender will be as set forth in the Lender Addendum for such
Revolving Credit Lender. Each such Revolving Credit Lender agrees that the
provisions of Section 2 of the form of Assignment and Acceptance, attached
hereto as Exhibit E, shall apply to its mutatis mutandis.
          (b) The Revolving Credit Lenders hereby confirm that, from and after
the Effective Date, all participations of the Revolving Credit Lenders in
respect of Letters of Credit outstanding hereunder pursuant to Section 3.1(a)
shall be based upon the Revolving Credit Percentages of the Revolving Credit
Lenders (after giving effect to this Agreement).



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

            ARCHSTONE-SMITH OPERATING TRUST
      By:    /s/ Bradley Turk       Name:  Bradley Turk        
Title:  Authorized Signatory      

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------



 



 

                      TISHMAN SPEYER ARCHSTONE-SMITH
MULTIFAMILY GUARANTOR, L.P.
 
                    By:   Tishman Speyer Archstone-Smith
Multifamily Guarantor (GP), L.L.C., its general partner
 
               
 
    By: /s/ Bradley Turk              
 
      Name: Bradley Turk    
 
      Title: Authorized Signatory    
 
                    TISHMAN SPEYER ARCHSTONE-SMITH
MULTIFAMILY PARALLEL GUARANTOR, L.L.C.
 
               
 
  By:    /s/ Bradley Turk                      
 
      Name: Bradley Turk        
 
      Title: Authorized Signatory        
 
                    TISHMAN SPEYER ARCHSTONE-SMITH
MULTIFAMILY PRINCIPAL, L.P.
 
                    By:   Tishman Speyer Archstone-Smith
Multifamily Parallel Guarantor, L.L.C., its general partner
 
               
 
    By:  /s/ Bradley Turk              
 
      Name: Bradley Turk    
 
      Title: Authorized Signatory    
 
                    TISHMAN SPEYER ARCHSTONE-SMITH
MULTIFAMILY NOMINEE (GP), L.L.C.
 
               
 
  By:    /s/ Bradley Turk                      
 
      Name: Bradley Turk        
 
      Title: Authorized Signatory        

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------



 



 

                      TISHMAN SPEYER ARCHSTONE-SMITH
MULTIFAMILY NOMINEE, L.P.
 
                    By:   Tishman Speyer Archstone-Smith
Multifamily Nominee (GP), L.L.C., its general partner
 
               
 
    By:   /s/ Bradley Turk              
 
      Name: Bradley Turk    
 
      Title: Authorized Signatory    
 
                    TISHMAN SPEYER ARCHSTONE-SMITH
MULTIFAMILY HOLDINGS I CORP.
 
               
 
  By:    /s/ Bradley Turk                      
 
      Name: Bradley Turk        
 
      Title: Authorized Signatory        
 
                    TISHMAN SPEYER ARCHSTONE-SMITH
MULTIFAMILY SERIES I TRUST
 
               
 
  By:    /s/ Bradley Turk                      
 
      Name: Bradley Turk        
 
      Title: Authorized Signatory        
 
                    TISHMAN SPEYER ARCHSTONE-SMITH
MULTIFAMILY SERIES II, L.L.C.
 
               
 
  By:    /s/ Bradley Turk                      
 
      Name: Bradley Turk        
 
      Title: Authorized Signatory        
 
                    TISHMAN SPEYER ARCHSTONE-SMITH
MULTIFAMILY SERIES III, L.L.C.
 
               
 
  By:    /s/ Bradley Turk                      
 
      Name: Bradley Turk        
 
      Title: Authorized Signatory        

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------



 



 

                      TISHMAN SPEYER ARCHSTONE-SMITH
MULTIFAMILY SERIES IV, L.L.C.
 
               
 
  By:    /s/ Bradley Turk                      
 
      Name: Bradley Turk        
 
      Title: Authorized Signatory        

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------



 



 

            LEHMAN BROTHERS INC., as an Arranger
      By:   /s/ Francis X. Gilhool         Name:   Francis X. Gilhool       
Title:   Authorized Signatory     

            LEHMAN COMMERCIAL PAPER INC.,
         as Administrative Agent
      By:   /s/ Francis X. Gilhool         Name:   Francis X. Gilhool       
Title:   Authorized Signatory   

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------



 



 

            BANC OF AMERICA SECURITIES LLC,
     as an Arranger
      By:   /s/ Mary D. Monte         Name:   Mary D. Monte        Title:  
Managing Director     

            BANK OF AMERICA, N.A., as Syndication Agent
      By:   /s/ Lesa J. Butler         Name:   Lesa J. Butler        Title:  
Senior Vice President     

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------



 



 

            BARCLAYS CAPITAL REAL ESTATE INC.,
      as Documentation Agent
      By:   /s/ Lori Ann Rung         Name:   Lori Ann Rung        Title:   Vice
President   

[Signature Page to Amended and Restated Credit Agreement]